Exhibit 10.1

 

 

 

Published CUSIP Number: 05381DAA7

CREDIT AGREEMENT

Dated as of May 14, 2014

among

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

as Parent Borrower,

AVIV HEALTHCARE CAPITAL CORPORATION

as Subsidiary Borrower,

AVIV REIT, INC.,

as REIT Guarantor,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

MERRILL LYNCH, PIERCE, FENNER & SMITH,

as Joint Lead Arranger and Sole Bookrunner,

RBS CITIZENS N.A.

as Joint Lead Arranger,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger

SUNTRUST BANK

and

RBS CITIZENS N.A.,

as Co-Syndication Agents

and

BARCLAYS BANK PLC,

CREDIT AGRICOLE - CORPORATE & INVESTMENT BANK,

GOLDMAN SACHS BANK USA,

KEYBANK NATIONAL ASSOCIATION,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Interpretive Provisions

     35   

1.03 Accounting Terms

     35   

1.04 Rounding

     36   

1.05 References to Agreements and Laws

     36   

1.06 Times of Day

     36   

1.07 Letter of Credit Amounts

     37   

ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS

     37   

2.01 Commitments

     37   

2.02 Borrowings, Conversions and Continuations

     39   

2.03 Additional Provisions with respect to Letters of Credit

     41   

2.04 Additional Provisions with respect to Swing Line Loans

     48   

2.05 Repayment of Loans

     50   

2.06 Prepayments

     50   

2.07 Termination or Reduction of Commitments

     51   

2.08 Interest

     52   

2.09 Fees

     52   

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Percentage

     54   

2.11 Payments Generally

     55   

2.12 Sharing of Payments

     56   

2.13 Evidence of Debt

     57   

2.14 Joint and Several Liability of the Borrowers

     58   

2.15 Appointment of Parent Borrower as Legal Representative for Credit Parties

     60   

2.16 Cash Collateral

     60   

2.17 Defaulting Lenders

     61   

2.18 Extension of Maturity Date

     63   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     64   

3.01 Taxes

     64   

3.02 Illegality

     68   

3.03 Inability to Determine Rates

     69   

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

     69   

3.05 Funding Losses

     70   

3.06 Matters Applicable to all Requests for Compensation

     71   

3.07 Survival

     71   

 

ii



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

     71   

4.01 Conditions to Closing Date and Initial Credit Extension

     71   

4.02 Conditions to all Extensions of Credit

     75   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     75   

5.01 Financial Statements; No Material Adverse Effect

     76   

5.02 Existence, Qualification and Power

     76   

5.03 Authorization; No Contravention

     77   

5.04 Binding Effect

     77   

5.05 Litigation

     77   

5.06 Compliance with ERISA

     77   

5.07 Environmental Matters

     78   

5.08 Margin Regulations; Investment Company Act

     79   

5.09 Compliance with Laws

     79   

5.10 Ownership of Property; Liens

     79   

5.11 Corporate Structure; Capital Stock, Etc.

     79   

5.12 [Reserved.]

     80   

5.13 REIT Status

     80   

The REIT Guarantor is taxed as a “real estate investment trust” within the
meaning of Section 856(a) of the Internal Revenue Code and each of the other
Credit Parties are Qualified REIT Subsidiaries (as defined in the Internal
Revenue Code).

     80   

5.14 [Reserved.]

     80   

5.15 Solvency

     80   

5.16 Taxes

     80   

5.17 Insurance

     80   

To the knowledge of the Responsible Officers of the Credit Parties, the Credit
Parties and their Subsidiaries maintain or require the tenants or managers of
their owned properties to maintain insurance with respect to their owned
properties with insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried under similar circumstances by
companies engaged in similar businesses and owning similar properties in
localities where the Credit Parties or the applicable Subsidiary operates.

     80   

5.18 No Default

     80   

5.19 Intellectual Property; Licenses, Etc.

     81   

5.20 Disclosure

     81   

5.21 Governmental Authorization; Other Consents

     81   

5.22 Anti-Terrorism Laws

     81   

5.23 [Reserved.]

     82   

5.24 OFAC

     82   

ARTICLE VI AFFIRMATIVE COVENANTS

     82   

6.01 Financial Statements

     82   

6.02 Certificates; Other Information

     83   

6.03 Preservation of Existence and Franchises

     86   

6.04 Books and Records

     86   

6.05 Compliance with Law

     86   

 

iii



--------------------------------------------------------------------------------

6.06 Payment of Obligations

     86   

6.07 Insurance

     86   

6.08 Maintenance of Property

     87   

6.09 Visits and Inspections

     87   

6.10 Use of Proceeds

     87   

6.11 Financial Covenants

     88   

6.12 Environmental Matters

     89   

6.13 REIT Status

     89   

6.14 Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors

     89   

6.15 Business of Aviv OP LP

     91   

6.16 Further Assurances

     91   

6.17 Compliance With Material Contracts

     91   

ARTICLE VII NEGATIVE COVENANTS

     91   

7.01 Liens

     92   

7.02 Indebtedness

     93   

7.03 [Reserved]

     95   

7.04 Investments

     95   

7.05 Fundamental Changes

     96   

7.06 Dispositions

     96   

7.07 Business Activities

     97   

7.08 Transactions with Affiliates and Insiders

     97   

7.09 Organization Documents

     97   

7.10 [Reserved]

     97   

7.11 [Reserved]

     97   

7.12 No Further Negative Pledges

     97   

7.13 Limitation on Restricted Actions

     98   

7.14 Accounting Changes

     98   

7.15 Prepayments of Indebtedness

     98   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     99   

8.01 Events of Default

     99   

8.02 Remedies Upon Event of Default

     101   

8.03 Application of Funds

     102   

ARTICLE IX ADMINISTRATIVE AGENT

     103   

9.01 Appointment and Authority

     103   

9.02 Rights as a Lender

     103   

9.03 Exculpatory Provisions

     103   

9.04 Reliance by Administrative Agent

     104   

9.05 Delegation of Duties

     105   

9.06 Resignation of Administrative Agent

     105   

9.07 Non-Reliance on Administrative Agent and Other Lenders

     106   

9.08 No Other Duties; Etc.

     106   

9.09 Administrative Agent May File Proofs of Claim

     106   

9.10 Guaranty Matters

     107   

 

iv



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     108   

10.01 Amendments, Etc.

     108   

10.02 Notices; Effectiveness; Electronic Communications

     109   

10.03 No Waiver; Cumulative Remedies; Enforcement

     111   

10.04 Expenses; Indemnity; Damage Waiver

     112   

10.05 Payments Set Aside

     113   

10.06 Successors and Assigns

     114   

10.07 Treatment of Certain Information; Confidentiality

     119   

10.08 Set-off

     119   

10.09 Interest Rate Limitation

     120   

10.10 Counterparts; Integration; Effectiveness

     120   

10.11 Survival of Representations and Warranties

     121   

10.12 Severability

     121   

10.13 Replacement of Lenders

     121   

10.14 Governing Law; Jurisdiction; etc.

     122   

10.15 WAIVER OF RIGHT TO TRIAL BY JURY

     123   

10.16 No Conflict

     123   

10.17 No Advisory or Fiduciary Responsibility

     123   

10.18 Electronic Execution of Assignments and Certain Other Documents

     124   

10.19 USA Patriot Act Notice

     124   

10.20 Termination of Existing Facility

     124   

Each Lender that is a party to the Existing Financing hereby acknowledges the
termination of the Existing Facility and waives any requirement of minimum
notice of such termination.

     124   

ARTICLE XI GUARANTY

     125   

11.01 The Guaranty

     125   

11.02 Obligations Unconditional

     125   

11.03 Reinstatement

     126   

11.04 Certain Additional Waivers

     127   

11.05 Remedies

     127   

11.06 Rights of Contribution

     127   

11.07 Guarantee of Payment; Continuing Guarantee

     127   

11.08 Release of Subsidiary Guarantors; Certain Exempt Subsidiaries

     127   

11.09 Keepwell

     128   

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

2.01   Lenders and Commitments 5.01(c)   Scheduled Transfers 5.11   Corporate
Structure; Capital Stock 5.22   Patriot Act Information 7.01   Liens 7.02  
Indebtedness 7.04   Investments 10.02   Notice Addresses EXHIBITS A   Form of
Loan Notice B   Form of Revolving Note C-1   Form of Compliance Certificate C-2
  Form of Officer’s Certificate C-3   Form of Unencumbered Property Certificate
D   Form of Assignment and Assumption E   Form of Subsidiary Guarantor Joinder
Agreement F   Form of Lender Joinder Agreement

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
May 14, 2014 by and among AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Parent Borrower”) and AVIV HEALTHCARE CAPITAL
CORPORATION, a Delaware corporation (the “Subsidiary Borrower”, and together
with the Parent Borrower, individually a “Borrower” and collectively, the
“Borrowers”), AVIV REIT, INC., a Maryland corporation (the “REIT Guarantor”),
the other Guarantors identified herein, the Lenders (as defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer
(each, as defined herein).

WHEREAS, the Borrowers have requested that the Lenders hereunder provide a
revolving credit facility in an initial amount of $600,000,000, and the Lenders
are willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below:

“Acquisition Leverage Ratio Notice” means a written notice from the Parent
Borrower to the Administrative Agent (a) delivered not later than the last day
of the initial fiscal quarter in which the Borrowers’ seek to invoke an
adjustment to the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio and (b) which describes the Significant Acquisition
which formed the basis for such request (including without limitation, a pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio, as applicable, immediately prior to and after
giving effect to such Significant Acquisition) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Adjusted Consolidated EBITDA” means, for the Consolidated Parties for any
period, Adjusted Consolidated Net Income for such period, plus, to the extent
such amount was deducted in calculating such Adjusted Consolidated Net Income
(without duplication): (a) Consolidated Interest Expense; (b) provision for
taxes based on income or profits or capital gains, including federal, state,
provincial, franchise, excise and similar taxes and foreign withholding taxes;
(c) depreciation and amortization (including amortization or impairment
write-offs of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period); (d) the amount of
integration costs deducted (and not added back) in such period in computing
Adjusted Consolidated Net Income, including any one-time direct transaction or
restructuring costs incurred in connection with acquisitions or dispositions,
not to exceed for any period 10% of Adjusted Consolidated EBITDA (calculated on
a pro forma basis for any relevant

 

1



--------------------------------------------------------------------------------

transaction giving rise to the calculation of Adjusted Consolidated EBITDA but
before giving effect to the costs described in this clause (d)); (e) proceeds
from any business interruption insurance; (f) any non-cash compensation expense
attributable to grants of stock options, restricted stock or similar rights to
officers, directors and employees of any Consolidated Party; (g) all
extraordinary or non-recurring non-cash gain or loss or expense, together with
any related provision for taxes; and (h) all other non-cash items (other than
straight-line rent) reducing Adjusted Consolidated Net Income (other than items
that will require cash payments and for which an accrual or reserve is, or is
required by GAAP to be, made), including any impairment charge or asset
write-offs or write-downs related to intangible assets (including goodwill) and
long-lived assets pursuant to GAAP, less all non-cash items (other than
straight-line rent and rental income from intangible amortization, net)
increasing Adjusted Consolidated Net Income, all as determined on a consolidated
basis for the Consolidated Parties in conformity with GAAP. Notwithstanding the
preceding, the income taxes of, and the depreciation and amortization and other
non-cash items of, a Consolidated Subsidiary shall be added (or subtracted) to
Adjusted Consolidated Net Income to compute Adjusted Consolidated EBITDA only to
the extent (and in the same proportion) that net income of such Consolidated
Subsidiary was included in calculating Adjusted Consolidated Net Income.

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

“Adjusted Consolidated Net Income” means, for any period, the aggregate net
income (or loss) (before giving effect to cash dividends on preferred stock of
the REIT Guarantor or charges resulting from the redemption of preferred stock
of the REIT Guarantor) of the Consolidated Parties for such period determined on
a consolidated basis in conformity with GAAP; provided, however, that the
following items shall be excluded in computing Adjusted Consolidated Net Income,
without duplication: (a) the net income of any Person, other than the
Consolidated Parties, except to the extent of the amount of dividends or other
distributions actually paid in cash (or to the extent converted into cash) or
Temporary Cash Investments to the Consolidated Parties by such Person during
such period; (b) the net income of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Consolidated Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Consolidated Subsidiary, unless such restrictions with respect to the
declaration and payment of dividends or distributions have been properly waived
for such entire period; provided, however, that Adjusted Consolidated Net Income
will be increased by the amount of dividends or other distributions or other
payments made in cash (or to the extent converted into cash) or Temporary Cash
Investments to any Consolidated Party thereof in respect of such period, to the
extent not already included therein; (c) the cumulative effect of a change in
accounting principles; (d) any after-tax gains or losses attributable to asset
sales; and (e) all extraordinary gains and extraordinary losses.

“Adjusted Funds From Operations” for any period means the Adjusted Consolidated
Net Income for such period, plus depreciation and amortization of real property
(including furniture and equipment) and other real estate assets and excluding
(to the extent such amount was added or deducted, as applicable, in calculating
such Adjusted Consolidated Net Income): (1) gains or

 

2



--------------------------------------------------------------------------------

losses from (a) the restructuring or refinancing of Funded Debt or (b) sales of
properties; (2) non-cash asset impairment charges; (3) non-cash charges related
to redemptions of preferred stock of the REIT Guarantor; (4) any non-cash
compensation expense attributable to grants of stock options, restricted stock
or similar rights to officers, directors and employees of Consolidated Parties;
(5) the amortization of financing fees and the write-off of financing costs;
(6) straight-line rental income; (7) any one-time direct transaction or
restructuring costs incurred in connection with acquisitions, dispositions or
leasing transactions; and (8) any other non-cash charges associated with the
sale or settlement of any Interest Rate Agreement or other hedging or derivative
instruments or with any loss on extinguishment of debt, reserves for
uncollectible loan receivables, severance costs and changes in the fair value of
derivatives, as reported in the REIT Guarantor’s Form 10-K and Form 10-Q
delivered to the SEC.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent and an Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Commitments” means the aggregate of the Commitments of all the
Lenders.

“Aggregate Committed Amount” has the meaning provided in Section 2.01(a), as
increased from time to time pursuant to Section 2.01(e).

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Applicable Distribution Period” means (a) for each of the first four fiscal
quarters immediately following the Closing Date, the period beginning on the
first day of the fiscal quarter during which the Closing Date occurs and ending
on the last day of the last fiscal quarter preceding the distribution for which
reports have been filed with the SEC or provided to the applicable trustee (or
if no such reports have yet been required to be filed with the SEC, for which
internal financial statements are available), and (b) for each fiscal quarter
other than the first four fiscal quarters immediately following the Closing
Date, the immediately prior four fiscal quarter period.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means for any applicable period, (a) the per annum rate,
based on, subject to clause (b) below, the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a) as follows:

 

Applicable Percentage

 

Pricing

Level

   Consolidated
Leverage Ratio    Eurodollar Loans
and Letter of
Credit Fees     Base Rate Loans  

1

   < 40%      1.70 %      0.70 % 

2

   > 40% but


£ 45%

     1.80 %      0.80 % 

3

   > 45% but
£ 50%      1.90 %      0.90 % 

4

   > 50% but
£ 55%      2.00 %      1.00 % 

5

   > 55%      2.25 %      1.25 % 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided, however, that if a Compliance Certificate
is not delivered within ten (10) days after being due in accordance with such
Section, then Pricing Level 5 shall apply as of the eleventh (11th) day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day after the date on which such Compliance
Certificate is delivered. The Applicable Percentages in effect from the Closing
Date through the date that the Parent Borrower delivers the Compliance
Certificate for the fiscal quarter ending June 30, 2014 shall be determined
based upon the Consolidated Leverage Ratio reflected in the opening Compliance
Certificate delivered pursuant to Section 4.01(s).

(b) (i) In the event that the Parent Borrower achieves Investment Grade status
at any time, and (ii) following the delivery of a written notice of election
(the “Election Notice”) from the Parent Borrower to the Administrative Agent,
the “Applicable Percentage” shall mean, for any applicable period, the
appropriate applicable percentage corresponding to the following percentages per
annum, based upon the Debt Ratings at each Pricing Level as set forth below (it
being understood that if the Parent Borrower fails to maintain Investment Grade
status, Pricing Level 5 shall apply):

 

4



--------------------------------------------------------------------------------

Applicable Percentage

 

Pricing

Level

   Debt Ratings    Facility Fees     Eurodollar
Loans and Letter
of Credit Fees     Base Rate  

1

   ³ A-/A3      .125 %      0.90 %      0.00 % 

2

   BBB+/Baa1      .150 %      1.00 %      0.00 % 

3

   BBB/Baa2      .200 %      1.10 %      0.10 % 

4

   BBB-/Baa3      .250 %      1.35 %      0.35 % 

5

   < BBB-/Baa3      .300 %      1.70 %      0.70 % 

Each change in the Applicable Percentage resulting from a publicly announced
change in the Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Borrower to the
Administrative Agent of notice thereof and ending on the day immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the day immediately preceding the effective date of the
next such change. If at any time the Parent Borrower has only two (2) Investment
Grade Ratings, and such Debt Ratings are split, then: (A) if the difference
between such Debt Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB-
by S&P or Fitch), the Applicable Percentage shall be the rate per annum that
would be applicable if the higher of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories or more (e.g.
Baa1 by Moody’s and BBB- by S&P), the Applicable Percentage shall be the rate
per annum that would be applicable if the ratings category one category below
the higher Investment Grade Rating were used. If at any time the Parent Borrower
has three (3) Investment Grade Ratings, and such Debt Ratings are split, then:
(A) if the difference between the highest and the lowest such Debt Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Applicable Percentage shall be the rate per annum that would be applicable if
the highest of the Debt Ratings were used; and (B) if the difference between
such Debt Ratings is two ratings categories or more (e.g. Baa1 by Moody’s and
BBB- by S&P or Fitch), the Applicable Percentage shall be the rate per annum
that would be applicable if the average of the two (2) highest Debt Ratings were
used; provided, that if such average is not a recognized rating category, then
the Applicable Percentage shall be the rate per annum that would be applicable
if the second highest Debt Rating of the three were used.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacity as joint lead arranger and sole bookrunner,
(ii) RBS Citizens N.A., in its capacity as joint lead arranger, and
(iii) SunTrust Robinson Humphrey, Inc., in its capacity as joint lead arranger.

 

5



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the total obligations of the lessee
for net rental payments during the remaining term of the lease included in such
Sale and Leaseback Transaction. For purposes hereof such present value shall be
calculated using a discount rate equal to the rate of interest implicit in such
Sale and Leaseback Transaction, determined by the lessee in good faith on a
basis consistent with comparable determinations of Capitalized Lease Obligations
under GAAP; provided, however, that if such sale and leaseback transaction
results in a Capitalized Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capitalized Lease Obligations.”

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
the REIT Guarantor and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2013, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the REIT Guarantor
and its Consolidated Subsidiaries, including the notes thereto.

“Aviv OP LP” means Aviv OP Limited Partner, L.L.C., a Delaware limited liability
company, and its successors.

“Bank of America” means Bank of America, N.A., together with its successors.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.) and any successor statute.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within ninety
(90) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of ninety (90) consecutive

 

6



--------------------------------------------------------------------------------

days, or the repossession or seizure by a creditor of such Person of a
substantial part of its property; or (c) such Person shall commence a voluntary
case under any applicable Debtor Relief Law or any other bankruptcy, insolvency
or other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or the taking possession by a receiver, liquidator, assignee,
creditor in possession, custodian, trustee, sequestrator (or similar official)
of such Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing an inability to pay its debts generally as they become due.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate determined on such day (or if no
such rate is determined on such day, the next preceding day for which a
Eurodollar Rate is determined) for a Eurodollar Loan with an Interest Period of
one month plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” have the meanings given to such terms in the
introductory paragraph hereof.

“Borrower Materials” has the meaning provided in Section 6.02.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Credit Parties or any Subsidiary, as
applicable, at such time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in the State of New York or the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Capitalized Lease Obligations” means, at the time any determination is to be
made, the amount of the liability in respect of a Capital Lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capitalization Rate” means (a) 10.0% for all government reimbursed assets (e.g.
skilled nursing facilities, etc.) including, hospitals and (b) 8.0% for all
non-government reimbursed assets (e.g. assisted living facilities, independent
living facilities, medical office buildings, etc.)

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations.

“Cash Collateralize” has the meaning provided in Section 2.03(g).

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subclauses hereof.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert, other than Permitted Holders,
shall have acquired beneficial ownership, directly or indirectly, of, or shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of
or control over, voting stock of the REIT Guarantor (or other securities
convertible into such voting stock) representing thirty-five percent (35%) or
more of the combined voting power of all voting stock of the REIT Guarantor,
(ii) during any period of up to twelve (12) consecutive months, commencing after
the Closing Date, individuals who at the beginning of such twelve (12) month
period were directors of the REIT Guarantor (together with any new director
whose election by the REIT Guarantor’s Board of Directors or whose nomination
for election by the REIT Guarantor’s shareholders was (A) approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved or (B) made in accordance with any voting
agreement to which the REIT Guarantor is then a party and which was in effect on
the Closing Date) cease for any reason other than death, disability or conflict
of interest to constitute a majority of the directors of the REIT Guarantor then
in office, (iii) the REIT Guarantor ceases to be the sole general partner of the
Parent Borrower, or (iii) the occurrence of a “Change of Control” or any
equivalent term or concept under any Senior Note Indenture. As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 under the
Securities Exchange Act of 1934.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA, CLIA (Clinical Laboratory Improvement Amendments), and
several other federal health-related programs.

 

9



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, to make Swingline Loans, to issue Letters of Credit and
to share in the Revolving Obligations hereunder up to such Lender’s Commitment
Percentage thereof.

“Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Committed Amount and the denominator of which is the
Aggregate Committed Amount. The initial Commitment Percentages are set forth on
Schedule 2.01.

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) in the case of Revolving Loans and Swing Line Loans, the Maturity
Date, and, in the case of the Letters of Credit, the Letter of Credit Expiration
Date, and (b) the date on which the Commitments shall have been terminated as
provided herein.

“Committed Amount” means, with respect to each Lender, the amount of such
Lender’s Commitment. The initial Committed Amounts are set forth on
Schedule 2.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided that each such Compliance Certificate shall, in any case,
include (without limitation) supporting documents and materials reasonably
required by the Administrative Agent for the evidencing of the calculations and
certifications made in connection therewith.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated
Fixed Charges, in both cases, for the most recently completed four (4) fiscal
quarters.

“Consolidated Fixed Charges” means, for any Person (or consolidated group of
Persons) for any period, (a) Consolidated Interest Expense for such Person (or
consolidated group of Persons) for such period, plus (b) principal payments of
Consolidated Funded Debt for such Person (or consolidated group of Persons) for
such period (including, for purposes hereof, reductions in commitments, but
excluding any payment of principal under the Credit Documents and any “balloon”
payment or final payment at maturity that is significantly larger than the
scheduled payments that preceded it), plus (c) dividends and distributions paid
on preferred stock, if any, of such Person (or consolidated group of Persons)
for such period, in each case, on a consolidated basis determined in accordance
with GAAP.

“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of the Consolidated Parties determined on a consolidated basis.

“Consolidated Interest Expense” means, for any period, the aggregate amount of
interest expense, less the aggregate amount of interest income for such period,
in respect of Funded Debt of the Consolidated Parties during such period, all as
determined on a consolidated basis in conformity with GAAP including (without
duplication): (i) the interest portion of any deferred payment obligations;
(ii) all commissions, discounts and other fees and expenses owed with respect to
letters of credit and bankers’ acceptance financing; (iii) the net cash costs
associated with Interest Rate Agreements and Funded Debt that is guaranteed or
secured by assets of the

 

10



--------------------------------------------------------------------------------

Consolidated Parties; and (iv) all but the principal component of rentals in
respect of Capitalized Lease Obligations paid, accrued or scheduled to be paid
or to be accrued by the Consolidated Parties; excluding, to the extent included
in interest expense above, (A) the amount of such interest expense of any
Consolidated Subsidiary if the net income of such Consolidated Subsidiary is
excluded in the calculation of Adjusted Consolidated Net Income pursuant to
clause (b) of the definition thereof (but only in the same proportion as the net
income of such Consolidated Subsidiary is excluded from the calculation of
Adjusted Consolidated Net Income pursuant to clause (b) of the definition
thereof), as determined on a consolidated basis in conformity with GAAP and
(B) (i) accretion of accrual of discounted liabilities not constituting Funded
Debt, (ii) any expense resulting from the discounting of any outstanding Funded
Debt in connection with the application of purchase accounting in connection
with any acquisition, (iii) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (iv) any expensing of bridge,
commitment or other financing fees (but not revolving loan commitment fees,
including, without limitation, any fees associated with the exercise of the
option to increase the Facility Amount) and (v) non-cash costs associated with
Interest Rate Agreements and Currency Agreements.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Adjusted Consolidated Funded Debt to
(b) Consolidated Total Asset Value.

“Consolidated Parties” means the REIT Guarantor and its Consolidated
Subsidiaries, as determined in accordance with GAAP.

“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of the Consolidated Parties that is secured by a Lien, and shall
include (without duplication), the ownership share of such secured Funded Debt
of the Consolidated Parties’ Unconsolidated Affiliates.

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the REIT Guarantor in its
consolidated financial statements if such statements were prepared as of such
date.

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP.

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the most recently completed four (4) fiscal
quarters, minus the Net Revenue attributable to each Real Property Asset sold or
otherwise disposed of during such four (4) fiscal quarters, minus the Net
Revenue from all Real Property Assets acquired during the most recently

 

11



--------------------------------------------------------------------------------

completed four (4) fiscal quarters, divided by (2) the applicable Capitalization
Rate, plus (b) the acquisition cost of each Real Property Asset acquired during
the most recently completed four (4) fiscal quarters, plus (c) the GAAP book
value of the Consolidated Parties’ Investments permitted by Sections 7.04, plus
(d) cash and Temporary Cash Investments plus (e) the Consolidated Parties’ pro
rata share of the foregoing items and components attributable to interest in
Unconsolidated Affiliates.

“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate principal amount of Secured Indebtedness of the
Consolidated Parties, on a consolidated basis.

“Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Funded Debt to
(b) Consolidated Unencumbered Total Asset Value for the most recently completed
fiscal quarter.

“Consolidated Unencumbered Total Asset Value” means the sum of the following,
without duplication: (a) the quotient of (1) Unencumbered Net Revenue for the
most recently completed four (4) fiscal quarters, minus the Unencumbered Net
Revenue attributable to each Unencumbered Property sold or otherwise disposed of
during such four (4) fiscal quarters, minus the Unencumbered Net Revenue from
any Unencumbered Property acquired during the most recently completed four
(4) fiscal quarters, divided by (2) the Capitalization Rate plus (b) the
acquisition cost of each Unencumbered Property acquired during the most recently
completed four (4) fiscal quarters plus (c) the book value of unencumbered
Qualified Mortgage Loans; provided, that when calculating the Consolidated
Unencumbered Total Asset Value, the aggregate amount of Qualified Mortgage Loans
added pursuant to clause (c) of this definition shall not constitute more than
twenty percent (20%) of the aggregate Consolidated Unencumbered Total Asset
Value.

“Consolidated Unsecured Funded Debt” means the aggregate principal amount of
Funded Debt of the Consolidated Parties, on a consolidated basis, that is not
Consolidated Secured Funded Debt.

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue to (b) Consolidated
Unsecured Interest Expense.

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to the Consolidated Parties’ aggregate Consolidated Unsecured
Funded Debt; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions and (b) exclude the amortization of any
deferred financing fees.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

12



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

“Credit Documents” means this Credit Agreement, the Notes, the Fee Letter, the
Letters of Credit, the Joinder Agreements, the Unencumbered Property
Certificates and the Compliance Certificates.

“Credit Party” means, as of any date, the Borrowers or any Guarantor which is a
party to the Guaranty as of such date; and “Credit Parties” means a collective
reference to each of them.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.

“Daily Unused Fee” means, for any day during the Commitment Period, an amount
equal to (a) the Unused Fee Percentage multiplied by (b) the amount by which the
Aggregate Commitments exceed the sum of the Total Outstandings (excluding the
amount of any then-outstanding Swing Line Loans).

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch for the Parent Borrower’s non-credit-enhanced,
senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions

 

13



--------------------------------------------------------------------------------

precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when due, (b) has notified the Parent Borrower, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Parent Borrower, to confirm in
writing to the Administrative Agent and the Parent Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Parent
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent Borrower, the L/C Issuer,
the Swing Line Lender and each other Lender promptly following such
determination.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Lender” means a competitor of the REIT Guarantor or the Parent
Borrower (i.e., a REIT investing primarily in Healthcare Facilities) identified
in writing by the REIT Guarantor or Parent Borrower to the Administrative Agent
and each Lender, as updated from time to time by the REIT Guarantor or the
Parent Borrower.

“Dollar” or “$” means the lawful currency of the United States.

 

14



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Parent Borrower (each such approval not to be unreasonably withheld or
delayed; provided, that the Parent Borrower shall use reasonable efforts to
approve or disapprove such Person within ten (10) Business Days after receipt of
a written request for approval, together with reasonably sufficient information
to evaluate the potential assignee (including, if reasonably requested,
financial information), and a failure to approve or disapprove in such ten
(10) Business Day period shall be deemed to mean that such Person is approved);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the REIT Guarantor or any of the REIT Guarantor’s Affiliates or
Subsidiaries.

“Eligible Ground Lease” means, at any time, a lease (a) under which the Parent
Borrower or a wholly-owned, direct or indirect, Subsidiary of the Parent
Borrower is the lessee or holds equivalent rights and is the fee owner of the
improvements or has a valid lease in existing improvements located thereon,
(b) that has a remaining term of not less than thirty (30) years, (c) under
which any required rental payment, principal or interest payment or other
payment due under such lease from the Parent Borrower or from such Subsidiary of
the Parent Borrower to the ground lessor is not more than sixty (60) days past
due and any required rental payment, principal or interest payment or other
payment due to the Parent Borrower or such Subsidiary of the Parent Borrower
under any sublease of the applicable real property lessor is not more than sixty
(60) days past due, (d) where no party to such lease is subject to a then
continuing Bankruptcy Event, and (e) such ground lease (or a related document
executed by the applicable ground lessor) contains customary provisions
protective of any lender to the lessee.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
binding agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any Hazardous Substances into
the environment, including those related to wastes, air emissions and wastewater
discharges.

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity or one type of equity securities into another type of
equity securities, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, or (d) in connection with
any acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

 

15



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Guarantor or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Guarantor or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that could reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability by a Governmental Authority under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Guarantor or any ERISA Affiliate in excess of
the Threshold Amount.

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of Eurodollar Rate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
by Bloomberg (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any

 

16



--------------------------------------------------------------------------------

reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 11.07 and any
and all guarantees of such Guarantor’s Obligations under any Swap Contract by
other Credit Parties) at the time the Guaranty of such Guarantor, or grant by
such Guarantor of a security interest, becomes effective with respect to such
Obligation. If an Obligation under any Swap Contract arises under a master
agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Obligations that is attributable to Swap Contracts for
which such Guaranty or security interest becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), as a result of a present or former connection between it and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising from the Administrative Agent or any Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, any
Credit Document), (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Borrower is
located, (c) any backup withholding tax that is required by the Internal Revenue
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by any Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii) and
(e) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Financing” means the existing financing evidenced by that certain
Credit Agreement dated as of March 26, 2013, by and among Aviv Financing IV,
L.L.C., as “Parent Borrower”, the other borrowers party thereto, the REIT
Guarantor and the other guarantors party thereto, the financial institutions
party thereto, as lenders, and Bank of America, N.A., as administrative agent
for the lenders thereunder.

“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.

“Facility Fee” has the meaning in Section 2.09(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Internal Revenue
Code.

 

17



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement dated as of April 8, 2014 among the REIT
Guarantor, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as amended and modified.

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Commitment Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person (or consolidated group of
Persons) at any date of determination (without duplication):

(a) all indebtedness of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

18



--------------------------------------------------------------------------------

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) all unconditional obligations of such Person to pay the deferred and unpaid
purchase price of property or services, which purchase price is due more than
six months after the date of placing such property in service or taking delivery
and title thereto or the completion of such services, except Trade Payables;

(e) all Capitalized Lease Obligations and Attributable Debt;

(f) all Funded Debt of other Persons secured by a Lien on any asset of such
Person, whether or not such Funded Debt is assumed by such Person; provided,
however, that the amount of such Funded Debt shall be the lesser of (A) the fair
market value of such asset at that date of determination and (B) the amount of
such Funded Debt;

(g) all Funded Debt of other Persons guaranteed by such Person to the extent
such Funded Debt is guaranteed by such Person;

(h) to the extent not otherwise included in this definition or the definition of
Consolidated Interest Expense, obligations under Currency Agreements and
Interest Rate Agreements.

The amount of Funded Debt of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations of the type described
above and, with respect to obligations under any guarantee, the maximum
liability upon the occurrence of the contingency giving rise to the obligation;
provided, however, that: (a) the amount outstanding at any time of any Funded
Debt issued with original issue discount shall be deemed to be the face amount
with respect to such Funded Debt less the remaining unamortized portion of the
original issue discount of such Funded Debt at the date of determination in
conformity with GAAP; (b) Funded Debt shall not include any liability for
foreign, federal, state, local or other taxes; (c) Funded Debt shall not include
any indemnification, earnouts, adjustment or holdback of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
guarantees of Funded Debt incurred by any Person acquiring all or any portion of
such business, assets or subsidiary for the purpose of financing such
acquisition; and (d) Funded Debt shall not include contingent obligations under
performance bonds, performance guarantees, surety bonds, appeal bonds or similar
obligations incurred in the ordinary course of business and consistent with past
practices.

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

19



--------------------------------------------------------------------------------

“Guarantor” means, as of any date, the REIT Guarantor or any Subsidiary
Guarantor which is a party to the Guaranty as of such date; and “Guarantors”
means a collective reference to each of them.

“Guaranty” means the Guaranty made by the Guarantors under Article XI in favor
of the Lenders, together with each joinder agreement delivered pursuant to
Section 6.14.

“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives, regulated under the Environmental Laws.

“Healthcare Facilities” means any skilled nursing facility, mentally and
developmentally disabled facility, rehab hospital, long term acute care
facility, intermediate care facility for the mentally disabled, assisted living
facility, independent living facility, Alzheimer’s care facility, continuing
care retirement community, mental health facility, life science facility,
medical office building, hospital or other property typically owned by
healthcare real estate investment trusts and any ancillary businesses that are
incidental to the foregoing.

“Healthcare Laws” has the meaning provided in Section 5.19(a).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on that portion of the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

 

20



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 10.04.

“Information” has the meaning provided in Section 10.07.

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and December
and the Maturity Date, and (b) as to any Eurodollar Loan (other than Swing Line
Loans), the last Business Day of each Interest Period for such Loan and the
Maturity Date, the date of repayment of principal of such Loan, and where the
applicable Interest Period exceeds three months, the date every three months
after the beginning of such Interest Period. If an Interest Payment Date falls
on a date that is not a Business Day, such Interest Payment Date shall be deemed
to be the immediately succeeding Business Day.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one week or one, two, three or six months
thereafter, as selected by the applicable Borrower in its Loan Notice; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement, option or future contract or other similar agreement or
arrangement with respect to interest rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

21



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, including, but not limited to, by means of (a) the
purchase or other acquisition of Capital Stock of another Person, (b) a loan,
advance (other than deposits with financial institutions available for
withdrawal or demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution to, guaranty or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Grade” means that the Parent Borrower has achieved at least two
(2) Investment Grade Ratings, it being understood that if the Parent Borrower
subsequently fails to maintain at least two Investment Grade Ratings, then,
until such time as the Parent Borrower again achieves at least two
(2) Investment Grade Ratings, the Parent Borrower shall cease to be Investment
Grade.

“Investment Grade Rating” means a Debt Rating of BBB- or higher from S&P or
Fitch or Baa3 or higher from Moody’s.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Document” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Joinder Agreements” means any Subsidiary Guarantor Joinder Agreement or Lender
Joinder Agreement.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

 

22



--------------------------------------------------------------------------------

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in accordance with Section 2.03(c).

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Commitment
Percentage thereof.

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(e).

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

 

23



--------------------------------------------------------------------------------

“Letter of Credit Fee” has the meaning given such term in Section 2.09(d).

“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan or Swing Line Loan, and the Base Rate Loans and
Eurodollar Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Credit Parties, taken as a whole, (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Credit Document, or
of the ability of (i) any Borrower, (ii) the REIT Guarantor or (iii) the other
Credit Parties, taken as a whole, to perform their obligations under any Credit
Document to which it is a party, or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against (i) any Borrower,
(ii) the REIT Guarantor or (iii) the other Credit Parties, taken as a whole, of
any Credit Document to which it is a party.

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries
(i) which, as of the most recent fiscal quarter of the REIT Guarantor for which
financial statements have been delivered pursuant to Section 6.01, contributed
greater than $10,000,000 of Adjusted Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended or (ii) which contributed greater than
$30,000,000 of Consolidated Total Asset Value as of such date. A group of
Subsidiaries (a “Material Group”) each of which is not otherwise a Material
Subsidiary (defined in the foregoing sentence) shall constitute a Material
Subsidiary if the group taken as a single entity satisfies the requirements of
the foregoing sentence.

“Maturity Date” means the later to occur of (a) May 14, 2018 and (b) if maturity
is extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the preceding Business Day.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations.

 

24



--------------------------------------------------------------------------------

“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 §§ et seq. and related regulations.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties,
as mortgagee, secured by a mortgage or deed of trust on Real Property Assets.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Guarantor or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement;
and provided further, however, that any provision under any Senior Note
Indenture and/or any other document relating to the Senior Notes that may be
included within this definition of “Negative Pledge” shall not constitute a
“Negative Pledge” for purposes of this Credit Agreement.

“Net Revenue” means, with respect to any Real Property Asset for the most
recently ended fiscal quarter for which financial information has been delivered
to the Administrative Agent pursuant to the terms of this Credit Agreement, the
sum of (a) (i) rental payments received in cash by the applicable Borrower or
Consolidated Party, as the case may be (whether in the nature of base rent,
minimum rent, percentage rent, additional rent or otherwise, but exclusive of
security deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the facility leases applicable to such Real Property Asset and (ii) interest
from loans made by such Borrower or Consolidated Party, as the case may be,
minus (b) operating expenses of such Borrower or Consolidated Party, as the case
may be, allocated to such Real Property Asset.

 

25



--------------------------------------------------------------------------------

“Notes” means a collective reference to the Revolving Notes; and “Note” means
any one of them.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party and (c) all obligations of any Credit Party
under any treasury management agreement between any Credit Party and any Lender
or Affiliate of a Lender; provided, however, that the “Obligations” of a Credit
Party shall exclude any Excluded Swap Obligations with respect to such Credit
Party.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“OP Guarantor” means Aviv Healthcare Properties Operating Partnership I. L.P.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

26



--------------------------------------------------------------------------------

“Parent Borrower” has the meaning provided in the introductory paragraph hereto.

“Participant” has the meaning provided in Section 10.06(d).

“Participant Register” has the meaning provided in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Guarantor or
any ERISA Affiliate or to which any Guarantor or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Holders” means LG Aviv L.P. (and any other investment fund that is an
Affiliate of Lindsay Goldberg LLC), Craig Bernfield (and any other member of
management of the REIT Guarantor or entities controlled by Craig Bernfield or
any other member of management and established for estate planning purposes) and
Shifra Karkomi (and any of her lineal descendants or entities controlled by them
and established for estate planning purposes).

“Permitted Liens” means, at any time, Liens in respect of the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Guarantor or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Platform” has the meaning provided in Section 6.02.

“Public Lender” has the meaning provided in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first
mortgage or a first deed of trust on Real Property Assets so long as the
mortgagor or grantor with respect to such Mortgage Loan is not delinquent sixty
(60) days or more in interest or principal payments due thereunder.

“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person; “Real Property
Assets” means a collective reference to each Real Property Asset.

 

27



--------------------------------------------------------------------------------

“Register” has the meaning provided in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“REIT Guarantor” has the meaning provided in the introductory paragraph hereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, as of any date of determination, at least two Lenders
having more than 50% of (a) the Aggregate Commitments or (b) if the Commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Article VIII, Lenders holding
in the aggregate more than 50% of the Total Outstandings (including, in each
case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans); provided, that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or general counsel of the REIT Guarantor or Parent Borrower,
acting on behalf of itself or any Credit Party and when acting on behalf of a
Credit Party, such Responsible Officer shall be deemed to be a Responsible
Officer of such Credit Party. Any document delivered hereunder that is signed by
a Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Revolving Loans” has the meaning provided in Section 2.01.

“Revolving Note” means the promissory notes in the form of Exhibit B, if any,
given to each Lender to evidence the Revolving Loans and Swing Line Loans of
such Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.

 

28



--------------------------------------------------------------------------------

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
any Consolidated Party of any property, whether owned by the Consolidated Party
at the Closing Date or later acquired, which has been or is to be sold or
transferred by the Consolidated Party to such Person or any other Person from
whom funds have been or are to be advanced by such Person on the security of
such property.

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness for borrowed money that is secured
by a Lien.

“Secured Recourse Indebtedness” means any Secured Indebtedness, in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, and other similar exceptions
to recourse liability) is to a Credit Party.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Senior Notes” means, collectively, (i) those 7 3/4% senior unsecured notes due
2019 issued by the Senior Note Issuers pursuant to the Senior Notes Indenture
(2011) and supplements thereto, (ii) those 6% senior unsecured notes due 2021
issued by the Senior Note Issuers pursuant to the Senior Notes Indenture
(2013) and supplements thereto and (iii) any additional senior note issuance
pursuant to a Senior Note Indenture.

 

29



--------------------------------------------------------------------------------

“Senior Note Indentures” means collectively the Senior Notes Indenture (2011),
Senior Notes Indenture (2013) and any other indenture in the form of an
indenture for senior debt securities filed as an exhibit to the Senior Note
Issuers’ Registration Statement on Form S-3 (File No. 333-192681) or similar
indenture, in each case, as amended, modified, restated or supplemented from
time to time.

“Senior Notes Indenture (2011)” means that certain Indenture, dated as of
February 4, 2011, among the Senior Notes Issuers, the guarantors named therein
and The Bank of New York Mellon Trust Company, N.A., as trustee, and any other
similar indenture, in each case, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Senior Notes Indenture (2013)” means that certain Indenture, dated as of
October 16, 2013, among the Senior Notes Issuers, the guarantors named therein
and The Bank of New York Mellon Trust Company, N.A., as trustee, and any other
similar indenture, in each case, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Senior Notes Issuers” means the Parent Borrower and the Subsidiary Borrower.

“Significant Acquisition” means any acquisition (in one or a series of related
transactions) with an aggregate consideration in excess of $200,000,000.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Loan Party” has the meaning provided in Section 11.09.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary of the REIT Guarantor other than
(a) the Borrowers, (b) the Unrestricted Subsidiaries, (c) any Subsidiary which
does not guarantee the obligations of the Senior Notes Issuers (or any other
issuer of any Senior Notes) under any Senior Note Indenture or any additional
senior or subordinated note issuance, convertible debentures, or similar public
or private issuance, (d) subject to the terms of Section 6.15, Aviv OP LP,
(e) any Subsidiary which, as of the Closing Date, is prohibited by the terms of
secured project financing documents from being a Guarantor hereunder, (f) any
Subsidiary that is not required by the provisions of this Agreement (including
Section 11.08) to be a Guarantor hereunder and (g) any Subsidiary that is
released from being a Guarantor hereunder by the provisions of this Agreement
(including Section 11.08).

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each Subsidiary from time to time required to be
a Subsidiary Guarantor by Section 6.14(b), other than such Subsidiaries that are
initial Guarantors under the Guaranty.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Swap Contract” means any Currency Agreement or Interest Rate Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

31



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

“Swing Line Loans” has the meaning provided in Section 2.01(c).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Temporary Cash Investment” means any of the following: (1) United States
dollars; (2) direct obligations of the United States of America or any agency
thereof or obligations fully and unconditionally guaranteed by the United States
of America or any agency thereof; (3) time deposit accounts, term deposit
accounts, time deposits, bankers’ acceptances, certificates of deposit,
Eurodollar time deposits and money market deposits maturing within twelve months
or less of the date of acquisition thereof issued by a bank or trust company
which is organized under the laws of the United States of America or any state
or jurisdiction thereof, and which bank or trust company has capital, surplus
and undivided profits aggregating in excess of $500 million and has outstanding
debt which is rated “A” (or such similar equivalent rating) or higher by at
least one “nationally recognized statistical rating organization” (within the
meaning of Rule 15c3-l(c)(2)(vi)(F) under the Exchange Act) or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor;
(4) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (2) and (3) above entered into with
a bank meeting the qualifications described in clause (3) above; (5) commercial
paper, maturing not more than six months after the date of acquisition, issued
by a corporation (other than an Affiliate of the REIT Guarantor) organized and
in existence under the laws of the United States of America or any state or
jurisdiction thereof with a rating at the time as of which any investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P; (6) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “A” by S&P or
Moody’s; and (7) any fund investing substantially all of its assets in
investments that constitute Temporary Cash Investments of the kinds described in
clauses (1) through (6) of this definition.

 

32



--------------------------------------------------------------------------------

“Tenant” means any Person who is a lessee (or if a Credit Party holds a
leasehold interest, a sublessee) with respect to any lease held by a Credit
Party as lessor (or sublessor, as applicable) or as an assignee of the lessor
(or sublessor, as applicable) thereunder.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Revolving
Obligations.

“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
guaranteed by such Person or any of its subsidiaries arising in the ordinary
course of business in connection with the acquisition of goods or services.

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

“Unconsolidated Affiliates” means an affiliate of the REIT Guarantor whose
financial statements are not required to be consolidated with the financial
statements of the REIT Guarantor in accordance with GAAP.

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

“Unencumbered Property” means any Real Property Asset, that satisfies the
following criteria:

(a) to the best of the Parent Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;

(b) is not subject to a negative pledge or encumbered by a Lien other than
Permitted Liens (excluding those described in clauses (f), (j), (m) and, to the
extent securing Indebtedness, clause (i) in Section 7.01);

(c) 100% owned in fee simple absolute or with a leasehold interest or similar
arrangement providing the right to occupy Real Property Asset pursuant to an
Eligible Ground Lease, in either case, by the Parent Borrower or a direct or
indirect Subsidiary of the Parent Borrower;

(d) shall be located in the United States;

(e) is occupied or available for occupancy (subject to final tenant
improvements);

(f) is leased to a third party tenant and operated by a third party operator;
and

(g) the Tenant at such facility is not delinquent sixty (60) days or more in
rent payments.

 

33



--------------------------------------------------------------------------------

“Unencumbered Property Certificate” means a certificate substantially in the
form of Exhibit C-3 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Parent Borrower
(a) setting forth a summary of the Consolidated Unencumbered Total Asset Value
relating thereto and stating the Unencumbered Net Revenue attributable to each
Unencumbered Property, in form, substance and detail reasonably satisfactory to
the Administrative Agent, (b) certifying (based upon its own information and the
information made available to the Parent Borrower by the applicable Tenants,
which information the Parent Borrower believes in good faith to be true and
correct in all material respects) that each Real Property Asset used in the
calculation of the Consolidated Unencumbered Total Asset Value and Unencumbered
Net Revenue meets each of the criteria for qualification as an Unencumbered
Property and (c) providing such other information with respect to the
Unencumbered Property as the Administrative Agent may reasonably require.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in any Senior Note Indenture; provided, that to the
extent any Senior Note Indenture is, for any reason, terminated, the term
“Unrestricted Subsidiaries” shall, for the remainder of the term of this
Agreement, have the meaning assigned to such term in any Senior Note Indenture
immediately prior to the termination thereof.

“Unused Fee” has the meaning given such term in Section 2.09(a).

“Unused Fee Percentage” means, for any day, the percentage set forth below based
upon the Usage Percentage as of the end of such day:

 

Usage Percentage

  

Unused Fee

Percentage

<50%

   0.35%

> 50%

   0.25%

“Usage Percentage” means the percentage equal to (i) the Total Outstandings
(excluding the amount of any then outstanding Swing Line Loans) divided by
(ii) the Aggregate Commitments.

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

34



--------------------------------------------------------------------------------

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(i) Unless otherwise provided or required by context, Article, Section, Exhibit
and Schedule references are to the Credit Document in which such reference
appears.

(ii) The term “including” is by way of example and not limitation.

(iii) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

 

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the fiscal year
that ended December 31, 2013, except as otherwise specifically prescribed
herein.

(b) The Parent Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.

 

35



--------------------------------------------------------------------------------

(c) The parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 6.11 shall be made on a pro forma basis with
respect to any Disposition or acquisition occurring during the applicable
period, retroactive to the beginning of such applicable period; provided that,
for purposes of determining pro forma calculations, the date of acquisition of a
development project shall be deemed to be the later of (i) the date of
substantial completion of such project and (ii) the date upon which rent
payments commence under the applicable lease.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrowers or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

36



--------------------------------------------------------------------------------

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

COMMITMENTS AND EXTENSION OF CREDITS

 

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans. During the Commitment Period, each Lender severally agrees
to make revolving credit loans (the “Revolving Loans”) to the Parent Borrower on
any Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the Total Outstandings shall not
exceed SIX HUNDRED MILLION DOLLARS ($600,000,000) (as such amount may be
increased or decreased in accordance with the provisions hereof (including,
without limitation, Section 2.01(e)), the “Aggregate Committed Amount”),
(ii) with regard to each Lender individually, such Lender’s Commitment
Percentage of Revolving Obligations shall not exceed its respective Committed
Amount and (iii) the Total Outstandings shall not exceed the Aggregate
Commitments. Revolving Loans may consist of Base Rate Loans, Eurodollar Loans,
or a combination thereof, as provided herein, and may be repaid and reborrowed
in accordance with the provisions hereof.

(b) Letters of Credit. During the Commitment Period, (i) subject to the terms
and conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.01(b) and Section 2.03
(A) to issue Letters of Credit for the account of a Borrower on any Business
Day, (B) to amend or renew Letters of Credit previously issued hereunder, and
(C) to honor drafts under Letters of Credit; and (ii) the Lenders severally
agree to purchase from the L/C Issuer a participation interest in the Letters of
Credit issued hereunder in an amount equal to such Lender’s Commitment
Percentage thereof; provided that (A) the aggregate principal amount of L/C
Obligations shall not exceed ten percent (10%) of the Aggregate Committed Amount
(the “L/C Committed Amount”), (B) with regard to the Lenders collectively, the
aggregate principal amount of Revolving Obligations shall not exceed the
Aggregate Committed Amount and (C) with regard to each Lender individually, such
Lender’s Commitment Percentage of Revolving Obligations shall not exceed its
respective Committed Amount. Subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may obtain Letters of Credit to replace Letters of
Credit that have expired (or will expire within sixty (60) days) or that have
been drawn upon and reimbursed.

 

37



--------------------------------------------------------------------------------

(c) Swing Line Loans. During the Commitment Period, subject to the terms and
conditions set forth herein, the Swing Line Lender may, in its discretion and in
reliance upon the agreements of the other Lenders set forth in this
Section 2.01(c) and Section 2.04, make revolving credit loans (the “Swing Line
Loans”) to the Parent Borrower on any Business Day; provided, that (i) the
aggregate principal amount of the Swing Line Loans shall not exceed ten percent
(10%) of the Aggregate Committed Amount (the “Swing Line Committed Amount”),
(ii) with respect to the Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed the Aggregate Committed Amount and
(iii) the Borrowers shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Swing Line Loans shall be comprised
solely of Base Rate Loans, and may be repaid and reborrowed in accordance with
the provisions hereof. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a participation interest in such Swing Line
Loan in an amount equal to the product of such Lender’s Commitment Percentage
thereof. No Swing Line Loan shall remain outstanding for longer than five (5)
Business Days. The Swing Line Lender shall endeavor to (but be under no
obligation to) promptly notify the Parent Borrower if it has suspended the
availability of Swing Line Loans.

(d) [Reserved.]

(e) Increases of the Aggregate Commitments; Addition of Incremental Term Loan
Facilities. Subject to the terms and conditions set forth herein, the Parent
Borrower may, at any time prior to the then applicable Maturity Date, upon
written notice to the Administrative Agent, cause an increase in the Aggregate
Commitments by increasing the Commitments of revolving loans (“Revolving Loan
Increase”) or by adding one or more tranches of term loans (each an “Incremental
Term Loan Facility”; each Incremental Term Loan Facility and each Incremental
Revolving Increase are collectively referred to as “Incremental Facilities”) in
an aggregate amount of up to TWO HUNDRED MILLION DOLLARS ($200,000,000) (to an
aggregate amount not more than EIGHT HUNDRED MILLION DOLLARS ($800,000,000)),
provided that such increase shall be conditioned and effective upon the
satisfaction of the following conditions:

(i) the Borrowers shall obtain (whether through an arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Commitment without its
written consent);

(ii) unless otherwise agreed to by the Administrative Agent and the Parent
Borrower, any such increase shall be in a minimum aggregate principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less, or such other amount as the Parent Borrower and the
Administrative Agent may agree);

(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrowers shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

 

38



--------------------------------------------------------------------------------

(iv) the Borrowers shall pay to the Administrative Agent and each arranger all
fees required under any fee letter due in connection with the syndication of the
increase in the Committed Amount;

(v) the Borrowers shall have executed any new or amended and restated Notes (to
the extent requested by the Lenders) to reflect the revised commitment amounts;
and

(vi) the conditions to the making of a Loan set forth in Sections 4.02(b) and
(c) shall be satisfied.

In connection with any such increase in the Commitments, Schedule 2.01 shall be
revised to reflect the modified Commitments and Commitment percentages of the
Lenders, and the Borrowers shall provide supporting corporate resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith. The Parent
Borrower shall not be permitted to cause more than four (4) increases in the
Aggregate Commitments following the Closing Date.

(f) If any amendment to this Credit Agreement is reasonably requested to give
effect to or to evidence any addition of Incremental Facilities pursuant to and
in accordance with Section 2.01(e), then such amendment shall be effective if
executed by the Credit Parties, each Lender providing such Incremental Facility
Commitment and the Administrative Agent.

 

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurodollar Loans, three (3) Business Days prior
to the requested date of any Borrowings, conversion or continuation, or
(ii) with respect to Base Rate Loans, on the requested date of, any Borrowing,
conversion or continuation. Each telephonic notice pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) with
respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether such request is for a Borrowing, conversion, or continuation,
(ii) the requested date of such Borrowing, conversion or continuation (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed, converted or
continued, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Parent Borrower fails to specify a Type of Loan in a
Loan Notice or if the Parent Borrower fails to give a timely notice requesting a
conversion, then

 

39



--------------------------------------------------------------------------------

the applicable Loans shall be made as, or converted to, Base Rate Loans. If the
Parent Borrower fails to give timely notice requesting a continuation of
Eurodollar Loans, then the applicable Loans shall be continued with an Interest
Period of one month, provided however, Parent Borrower shall still be required
to deliver a written Loan Notice to the Administrative Agent in connection with
each continuation. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans. If the Parent Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Loans in any Loan Notice, but
fails to specify an Interest Period, the Interest Period will be deemed to be
one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender, as applicable, of the amount of its Commitment Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Parent Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Borrowing, each Lender, as
applicable, shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Extension of Credit, Section 4.01), the
Administrative Agent shall make all funds so received available to the party
referenced in the applicable Loan Notice in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable party
on the books of the Administrative Agent with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Parent Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by the Parent Borrower, there are Swing Line
Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the party
identified in the applicable Loan Notice as provided above.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Loan. During the existence of a Default
or Event of Default, (i) no Loan may be requested as, converted to or continued
as a Eurodollar Loan if the Required Lenders shall have prohibited the same in
writing to the Administrative Agent and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Loan shall be converted immediately to a
Base Rate Loan.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

40



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to Loans.

 

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Lenders (other than Defaulting Lenders) have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer;

(B) such Letter of Credit is in an initial amount less than $50,000, is to be
denominated in a currency other than Dollars or is not a standby
(non-commercial) letter of credit;

(C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion), with the Parent
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

41



--------------------------------------------------------------------------------

(E) the Commitments have been terminated pursuant to Article VIII.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if the Commitments have
been terminated pursuant to Article VIII.

(b) Procedures for Issuance and Amendment.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor (on behalf of the Parent Borrower). Such Letter
of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) such other
matters as the L/C Issuer may reasonably require and (H) the purpose and nature
of the requested Letter of Credit. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a

 

42



--------------------------------------------------------------------------------

copy thereof. Upon receipt by the L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Person or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Commitment Percentage of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Parent Borrower and the Administrative Agent thereof. To the extent such notice
is provided (A) prior to 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Parent Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date and (B) following 12:00
noon on the Honor Date, the Parent Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing by not later than 11:00 a.m. on the Business Day immediately following
the Honor Date. If the Parent Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Commitment Percentage thereof. In such event,
the Parent Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, the amount of the unutilized
portion of the Aggregate Commitments or the conditions set forth in
Section 4.02. Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Commitment Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Parent Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

43



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Parent Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.02, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or

 

44



--------------------------------------------------------------------------------

interest thereon (whether directly from the Parent Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Commitment
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligations of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

45



--------------------------------------------------------------------------------

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers;

(vi) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a drafts; or

(viii) any payment by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude a Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be

 

46



--------------------------------------------------------------------------------

in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or the
Required Lenders, (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Parent Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be). For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts with the Administrative Agent.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Parent Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit. Notwithstanding the foregoing, the
L/C Issuer shall not be responsible to the Borrowers for, and the L/C Issuer’s
rights and remedies against the Borrower’s shall not be impaired by, any action
or inaction of the L/C Issuer required or permitted under any law, order or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where the L/C
Issuer or the beneficiary is located, the practice stated in the ISP or the UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law and Practice, whether or not any Letter
of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09.

(j) Fronting Fees. The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-

 

47



--------------------------------------------------------------------------------

ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone; provided, however, that
the Swing Line Lender shall not be under any obligation to make a Swing Line
Loan if any Lender is at such time a Defaulting Lender, unless such Lender or
Parent Borrower shall have made arrangements satisfactory to the Swing Line
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower or the REIT
Guarantor. Promptly after receipt by the Swing Line Lender of any telephonic
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Parent Borrower by crediting
the account of the Parent Borrower on the books of the Swing Line Lender in
immediately available funds.

(b) Refinancing.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Commitment Percentage of Swing

 

48



--------------------------------------------------------------------------------

Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, the
unutilized portion of the Aggregate Commitments or the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Parent Borrower with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Commitment
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 2:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(b)(ii),
each Lender that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(b) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in
Section 4.02, or (D) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

 

49



--------------------------------------------------------------------------------

(c) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Commitment Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers (by delivery of an invoice or other
notice to the Parent Borrower) for interest on the Swing Line Loans. Until each
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Commitment Percentage of any Swing Line
Loan, interest in respect thereof shall be solely for the account of the Swing
Line Lender.

(e) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earliest to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date.

 

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that (i) notice thereof must
be received by 11:00 a.m. by the Administrative Agent (A) at least three (3)
Business Days prior to the date of prepayment of Eurodollar Loans, and (B) on
the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000
and integral multiples of $500,000 in excess thereof, in the case of Eurodollar
Loans, and a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof, in the case of Base Rate Loans, or, in each case,
the entire principal amount thereof, if less. Each such notice

 

50



--------------------------------------------------------------------------------

of voluntary repayment hereunder shall specify the date and amount of prepayment
and the Loans and Types of Loans which are to be prepaid. The Administrative
Agent will give prompt notice to the applicable Lenders of any prepayment on the
Loans and the Lender’s interest therein. Prepayments of Eurodollar Loans
hereunder shall be accompanied by accrued interest thereon and breakage amounts,
if any, under Section 3.05.

(b) Mandatory Prepayments. If at any time (A) the Total Outstandings shall
exceed the Aggregate Commitments, (B) the aggregate principal amount of L/C
Obligations shall exceed the L/C Committed Amount or (C) the aggregate principal
amount of Swing Line Loans shall exceed the Swing Line Committed Amount,
immediate prepayment will be made on the Revolving Loans, Swing Line Loans
and/or to provide Cash Collateral to the L/C Obligations in an amount equal to
such excess; provided, however, that the Borrowers shall not be required to
provide Cash Collateral with respect to the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment of the Loans as described above the
Total Outstandings exceed the Aggregate Commitments.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrowers. Voluntary prepayments on the Revolving Obligations will be
paid by the Administrative Agent to the Lenders, ratably in accordance with
their respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein; provided that mandatory prepayments in
respect of the Commitments under subsection (b) above shall be applied to the
respective Revolving Obligations as specified therein.

 

2.07 Termination or Reduction of Commitments.

The Commitments hereunder may be permanently reduced in whole or in part without
premium or penalty by notice from the Parent Borrower to the Administrative
Agent; provided that (i) any such notice thereof must be received by 11:00 a.m.
at least five (5) Business Days prior to the date of reduction or termination
and any such prepayment, if any is required in connection therewith, shall be in
a minimum principal amount of (x) in the case of partial prepayments,
$10,000,000 and integral multiples of $1,000,000 in excess thereof or (y) in the
case of a payment in full, the Obligations; and (ii) the Commitments may not be
reduced to an amount less than the Revolving Obligations then outstanding. The
Administrative Agent will give prompt notice to the Lenders of any such
reduction in Commitments. Any reduction of the Aggregate Commitments shall be
applied to the respective Commitment of each applicable Lender according to its
Commitment Percentage thereof. All commitment or other fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

51



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.

(b) If any amount payable by the Borrowers under any Credit Document is not paid
when due (after taking into account any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, from and after receipt by the
Borrowers of such written request and while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Law.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

(a) Unused Fee. From and after the Closing Date and during such times in which
clause (a) of the definition of “Applicable Percentage” shall be applicable, the
Borrowers agree to pay the Administrative Agent for the ratable benefit of the
Lenders an unused fee (the “Unused Fee”) for each calendar quarter (or portion
thereof) in an amount equal to the sum of the Daily Unused Fees incurred during
such period. The Unused Fee shall accrue at all times during the Commitment
Period when clause (a) of the definition of “Applicable Percentage” shall be
applicable, including periods during which the conditions to Extensions of
Credit in Section 4.02 may not be met, and shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date and on the Maturity
Date, as applicable (and, if applicable, thereafter on demand); provided, that
(i) no Unused Fee shall accrue on the Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender and (ii) any Unused Fee accrued with
respect to the Commitment of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender.
For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Commitments. The Administrative Agent shall distribute the Unused Fee to the
Lenders pro rata in accordance with the respective Commitments of the Lenders.

 

52



--------------------------------------------------------------------------------

(b) Facility Fee. During such times in which clause (b) of the definition of
“Applicable Percentage” shall be applicable, the Borrowers agree to pay to the
Administrative Agent for the ratable benefit of the Lenders, a facility fee at a
per annum rate equal to the Applicable Percentage times the actual daily amount
of the Aggregate Committed Amount (as such amount may be reduced pursuant to
Section 2.07 above), regardless of usage, or, if the Aggregate Commitments have
terminated, on the outstanding amount of all Revolving Loans, Swing Line Loans
and L/C Obligations, (the “Facility Fee” and collectively, for all the Lenders,
the “Facility Fees”). To the extent applicable, the Facility Fee shall accrue at
all times during the Commitment Period when clause (b) of the definition of
“Applicable Percentage” shall be applicable (and thereafter so long as Revolving
Obligations shall remain outstanding), including periods during which the
conditions to Extensions of Credit in Section 4.02 may not be met, and shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
commencing with the first calendar quarter during which clause (b) of the
definition of “Applicable Percentage” shall be applicable, and on the Maturity
Date, as applicable (and, if applicable, thereafter on demand); provided, that,
pursuant to Section 2.17(a)(iii), (i) no Facility Fee shall accrue on the
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (ii) any Facility Fee accrued with respect to the Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender. The Administrative Agent
shall distribute the Facility Fee to the Lenders pro rata in accordance with the
respective Commitments of the Lenders.

(c) Upfront and Other Fees. The Borrowers agree to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Fee Letter.

(d) Letter of Credit Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Commitment Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each standby Letter of
Credit equal to the Applicable Percentage times the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fee
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. Letter of Credit Fees shall be (i) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Percentage during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. Notwithstanding anything to the contrary
contained herein, upon the written request of the Required Lenders, from and
after the receipt by the Borrowers of such written request and while any Event
of Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

53



--------------------------------------------------------------------------------

(e) Administrative Agent’s Fees. The Borrowers agree to pay the Administrative
Agent such fees as provided in the Fee Letter or as may be otherwise agreed by
the Administrative Agent and the Borrowers from time to time.

(f) Other Fees.

(i) The Borrowers shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Percentage.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason, any Credit Party or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Credit Parties as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Credit Parties shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to any Credit Party under the Bankruptcy
Code, automatically and without further action by the Administrative Agent, any
Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03, or 2.08 or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations (other than
indemnification obligations and other contingent obligations for which no claim
has been asserted) hereunder for a period of one year after the repayment in
full of all Obligations (other than indemnification obligations and other
contingent obligations for which no claim has been asserted) and the termination
of the Commitment.

 

54



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if the Borrowers fail to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrowers shall pay such

 

55



--------------------------------------------------------------------------------

amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or the Borrowers may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the Lenders to make Revolving Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

2.12 Sharing of Payments.

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, but excluding any payments made to a Lender
in error by the

 

56



--------------------------------------------------------------------------------

Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (i) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (A) the amount of such paying Lender’s required repayment
to (B) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon and (ii) the provisions of
this Section shall not be construed to apply to (A) any payment made by or on
behalf of the Parent Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 2.16, or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Credit Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrowers agree that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.08) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Revolving Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Revolving Obligations purchased.

 

2.13 Evidence of Debt.

(a) The Extensions of Credit made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extension of Credits made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and

 

57



--------------------------------------------------------------------------------

records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. The Borrowers shall execute and deliver to the Administrative Agent a
Note for each Lender requesting a Note, which Note shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.14 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.14
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement (except to the extent demand
is expressly required to be given pursuant to the terms of this Agreement),
notice of any action at any time taken or omitted by the Lender under or in
respect of any of the Obligations hereunder except as expressly provided herein,
any requirement of

 

58



--------------------------------------------------------------------------------

diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Credit Agreement except as expressly provided
herein. Each Borrower hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or any failure to act on the part of the Lender,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 2.14,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 2.14
shall not be discharged except by performance and then only to the extent of
such performance. The obligations of each Borrower under this Section 2.14 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower or any
Lender. The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.14 are made for the benefit of the
Administrative Agent, L/C Issuer, Swing Line Lender, the Lenders and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 2.14
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.14 will forthwith be reinstated and in effect as though such payment
had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

 

59



--------------------------------------------------------------------------------

2.15 Appointment of Parent Borrower as Legal Representative for Credit Parties.

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
exclusive legal representative for all purposes under this Credit Agreement and
the other Credit Documents (including, without limitation, with respect to all
matters related to Borrowings and the repayment of Loans and Letters of Credit
as described in Article II and Article III hereof). Each of the Credit Parties
acknowledges and agrees that (a) the Parent Borrower may execute such documents
on behalf of all the Credit Parties as the Parent Borrower deems appropriate in
its reasonable discretion and each Credit Party shall be bound by and obligated
by all of the terms of any such document executed by the Parent Borrower on its
behalf, (b) any notice or other communication delivered by the Administrative
Agent or any Lender hereunder to the Parent Borrower shall be deemed to have
been delivered to each of the Credit Parties and (c) the Administrative Agent
and each of the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by the Parent Borrower on behalf of the Credit
Parties (or any of them). The Borrowers must act through the Parent Borrower for
all purposes under this Credit Agreement and the other Credit Documents.
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Credit Agreement requires any Credit Party to interact in any
manner with the Administrative Agent or the Lenders, such Credit Party shall do
so through the Parent Borrower.

 

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

60



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.01(b), 2.01(c), 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default exists), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to

 

61



--------------------------------------------------------------------------------

satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any fees pursuant to Sections 2.09(a) and (b) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding

 

62



--------------------------------------------------------------------------------

Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.18 Extension of Maturity Date.

(a) Request for Extension. The Parent Borrower may, by notice (the “Extension
Notice”) to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 120 days and not later than 30 days prior to the Maturity Date,
make a one-time request that each Lender extend such Lender’s Maturity Date for
an additional year from the Maturity Date currently in effect, such extension to
be irrevocably granted on the date that each of the conditions set forth in this
Section 2.18 have been satisfied (the “Extension Effective Date”). Upon the
satisfaction of each of the conditions set forth in this Section 2.18, the
Extension Effective Date shall occur and the extension of the Maturity Date for
an additional year from the Maturity Date currently in effect shall be
effective.

(b) Conditions to Effectiveness of Extension. Subject to the provisions of the
foregoing clause (a), the extension of the Maturity Date pursuant to this
Section shall not be effective with respect to any Lender unless:

(i) no Default or Event of Default has occurred and is continuing on the
Extension Effective Date;

(ii) the representations and warranties contained in Article V and the other
Credit Documents shall (A) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (B) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the
Extension Effective Date as if made on and as of such date except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01; and

(iii) the Borrowers shall pay to the Lenders on the Extension Effective Date a
fee (to be shared among the Lenders based upon their pro rata share of the
Aggregate Commitments) equal to the product of (i) 0.20% multiplied by (ii) the
then Aggregate Commitments.

 

63



--------------------------------------------------------------------------------

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Parent Borrower, as applicable) require the deduction or withholding of any Tax
from any such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

(ii) If any Credit Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Credit Party or the Administrative Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

64



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Tax Indemnifications.

(i) The Credit Parties shall indemnify the Administrative Agent and each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (except for any
interest, penalties, or expenses caused by the gross negligence or willful
misconduct of the Administrative Agent or a Lender, as the case may be). A
certificate as to the amount of such payment or liability delivered to any
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Credit Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Credit Party in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due to the Administrative Agent under
this clause (ii).

 

65



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Parent Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Each Lender shall deliver to the Parent Borrower and to the Administrative
Agent, at the time or times prescribed by applicable laws or when reasonably
requested by the Parent Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Parent Borrower or the Administrative Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Credit Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrowers pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if such Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Parent
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable laws or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent, as the case may be, to determine that such Lender is not subject to
backup withholding or information reporting requirements;

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Parent Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Parent Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

66



--------------------------------------------------------------------------------

(I) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Parent Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form);

(C) each Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under and Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Administrative Agent and the
Parent Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Parent Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Administrative Agent or the Parent
Borrower sufficient for the Administrative Agent and the Borrowers to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine whether
payments to such Lender are subject to withholding tax under FATCA. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

67



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be disadvantageous to it, in the judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that a Borrower or
the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.

(f) Treatment of Tax Refunds and Credits. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Credit Parties or with respect
to which the Credit Parties have paid additional amounts pursuant to this
Section, it shall pay to the applicable Credit Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Credit Parties under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses incurred by the Administrative Agent or such Lender as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
applicable Credit Parties, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to it (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to any
Credit Party pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 3.01(f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Credit Parties or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the

 

68



--------------------------------------------------------------------------------

Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) any Indemnified Taxes
or Other Taxes (as to which Section 3.01 shall govern) (ii) the imposition of or
change in the rate of any Excluded Tax, (iii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and
(iv) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

 

69



--------------------------------------------------------------------------------

(b) If any Lender determines that any Change in Law regarding capital adequacy
or liquidity requirements, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction. The Borrowers shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lenders and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances.

(c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Each Lender agrees to make reasonable efforts to designate a different
Lending Office if such designation will avoid or reduce the amounts payable
under this Section 3.04 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender

 

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

including any loss, cost or expense (other than loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

70



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded.

 

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error (i) unless such amount or amounts result from or is with respect
to any period prior to the date that is 120 days prior to the date on which the
Administrative Agent or the applicable Lender makes a claim hereunder if the
Administrative Agent or the applicable Lender prior to such date knew or could
reasonably have been expected to know of the circumstances giving rise to the
claim hereunder or the fact that such circumstances would result in the claim
hereunder and (ii) provided that no compensation shall be claimed under this
Article III unless the Administrative Agent or the applicable Lender is making
similar claims to other similarly situated borrowers. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01, 3.02
or 3.04, the Borrowers may replace such Lender in accordance with Section 10.13.

(c) Each Lender shall promptly notify the Parent Borrower and the Administrative
Agent of any event of which it has knowledge which will result in an obligation
of the Borrowers to pay any amounts pursuant to Article III, and will use
reasonable commercial efforts available to it (and not, in such Lender’s
reasonable judgment, otherwise disadvantageous to such Lender) to mitigate or
avoid any such obligations by the Borrowers.

 

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

4.01 Conditions to Closing Date and Initial Credit Extension.

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction in all material respects on or prior to the
Closing Date of such of the following conditions as shall not have been
expressly waived in writing by the Administrative Agent and Lenders:

 

71



--------------------------------------------------------------------------------

(a) Certain Credit Documents. The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Credit Party, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Credit Agreement each properly executed by a
Responsible Officer of the signing Credit Party;

(ii) [reserved];

(iii) a Note executed by the Borrowers in favor of each Lender requesting a
Note;

(iv) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Credit Agreement and the other applicable Credit
Documents to which such Credit Party is a party; and

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in (A) the jurisdiction of its incorporation or organization and
(B) each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Administrative Agent Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Fee Letter, and
reasonable and documented Attorney Costs, consultants’ fees, travel expenses.

(c) Lender Fees. Payment by the Credit Parties to the Administrative Agent (on
behalf of itself and the other Lenders) of all upfront/commitment fees as agreed
upon among the Credit Parties, the Arrangers and the respective Lenders.

(d) [Reserved.]

 

72



--------------------------------------------------------------------------------

(e) [Reserved.]

(f) Opinions of Counsel. The Administrative Agent shall have received legal
opinions with respect to the Credit Documents (in each case dated as of the
Closing Date, addressed to the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent) from:

(i) Sidley Austin LLP, New York, Illinois and Delaware (corporate and
partnership law only) counsel for the Credit Parties;

(ii) Venable LLP, special Maryland counsel for the REIT Guarantor; and

(iii) special local counsel for the Credit Parties for the states of New Mexico
and Texas.

(g) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the REIT
Guarantor as of the Closing Date, substantially in the form of Exhibit C-2,
stating that (i) each Credit Party is in compliance with all existing financial
obligations (whether pursuant to the terms and conditions of this Credit
Agreement or otherwise), (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality (A) that purports to affect (1) the
REIT Guarantor or the Parent Borrower in a materially adverse manner, (2) the
Borrowers, taken as a whole, in a materially adverse manner (3) the Consolidated
Parties, taken as a whole, in a materially adverse manner, (4) the Transactions
or (B) that could reasonably be expected to have a Material Adverse Effect on
(1) the REIT Guarantor or the Parent Borrower, (2) the Borrowers taken as a
whole, (3) the transactions contemplated hereby or (4) the ability of the Credit
Parties to perform their obligations under the Credit Documents or,
(iv) immediately prior to and following the transactions contemplated herein,
each of the Credit Parties shall be Solvent, and (v) as of the Closing Date,
(A) no Default or Event of Default exists and (B) all representations and
warranties contained herein and in the other Credit Documents are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects.

(h) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) the Audited Financial Statements, (ii) pro forma projections of financial
statements (balance sheet, income and cash flows) for each of the following
four (4) fiscal quarters of the Consolidated Parties and each of the following
three (3) fiscal years of the Consolidated Parties, and (iii) such other
information relating to the Consolidated Parties as the Administrative Agent may
reasonably require in connection with the structuring and syndication of credit
facilities of the type described herein.

(i) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the Transactions without the
occurrence of any default under, conflict

 

73



--------------------------------------------------------------------------------

with or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to have a Material Adverse Effect.

(j) Material Adverse Change. No material adverse change shall have occurred
since December 31, 2013 in the business, assets, operations, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Credit Parties, taken as a whole, or in the facts and information regarding such
Credit Parties as of the Closing Date.

(k) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party or any of their Affiliates
that could reasonably be expected to have a Material Adverse Effect or could
otherwise materially and adversely affect the Transactions.

(l) [Reserved.]

(m) [Reserved.]

(n) Repayment of Existing Financing. Receipt by the Administrative Agent of
evidence satisfactory that the Existing Financing has been simultaneously repaid
in full and terminated.

(o) [Reserved.]

(p) [Reserved.]

(q) [Reserved.]

(r) Opening Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date
substantially in the form of Exhibit C-3 duly completed and executed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor.

(s) Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate as of the Closing Date signed by a Responsible Officer of
the Parent Borrower or the REIT Guarantor and including pro forma calculations
of all financial covenants contained herein for the fiscal quarter ending
March 31, 2014 based on the amounts set forth in the most recent financial
statements delivered to the Administrative Agent pursuant to this Agreement and
any Extension of Credit made or requested hereunder as of such date.

(t) Other. Receipt by the Lenders or the Administrative Agent of such other
documents, instruments, agreements or information as reasonably requested by any
Lender or the Administrative Agent, including, but not limited to, additional
legal opinions, contribution agreements, corporate resolutions, indemnifications
and information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, debt agreements,
property ownership and contingent liabilities of the Credit Parties.

 

74



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

 

4.02 Conditions to all Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit and, with respect to the initial Extension of Credit, the conditions
set forth in Section 4.01 shall have been met as of the Closing Date;

(b) No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default shall exist immediately
thereafter;

(c) The representations and warranties of the Credit Parties contained in
Article V of this Agreement and the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, except that for purposes of
this Section 4.02(c), the representations and warranties contained in
Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01; and

(d) Immediately following the making of such Extension of Credit (i) the sum of
the outstanding principal balance of the Revolving Obligations shall not exceed
the Aggregate Committed Amount for such date and (ii) the sum of the outstanding
principal balance of the Total Outstandings shall not exceed the Aggregate
Commitments.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Credit Parties hereby represent and warrant, each on their own behalf to the
Administrative Agent and the Lenders, that, on the Closing Date and when remade
pursuant to the terms of this Agreement:

 

75



--------------------------------------------------------------------------------

5.01 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Parties as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Consolidated Parties dated
March 31, 2014, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Consolidated Parties as of
the date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) During the period from December 31, 2013 to and including the Closing Date
except as disclosed on Schedule 5.01(c), there has been no sale, transfer or
other disposition by any Consolidated Party of any material part of the business
or property of the Consolidated Parties, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Consolidated Parties, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Administrative
Agent on or prior to the Closing Date.

(d) The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

(e) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

5.02 Existence, Qualification and Power.

Each of the Credit Parties (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

76



--------------------------------------------------------------------------------

5.03 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or any of its Subsidiaries except to
the extent that violation thereof could not reasonably be expected to have a
Material Adverse Effect or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.04 Binding Effect.

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Credit Party after due and diligent investigation or
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Consolidated Party or against any of its properties
or revenues that (a) purport to affect or pertain to this Credit Agreement or
any other Credit Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.06 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination or opinion letter, as
applicable, from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto and, to the knowledge of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Guarantor and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

77



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) To the knowledge of a Responsible Officer of a Credit Party, (i) No ERISA
Event has occurred or is reasonably expected to occur; (ii) no Pension Plan has
any Unfunded Pension Liability; (iii) neither any Guarantor nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Guarantor nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Guarantor nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

5.07 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) To the knowledge of the Responsible Officers of the Credit Parties, each of
the facilities and real properties owned, leased or operated by any Credit Party
or Subsidiary (the “Facilities”) and all operations at the Facilities are in
compliance with all applicable Environmental Laws in all material respects and
there is no violation, in any material respect, of any Environmental Law with
respect to the Facilities or the Businesses, and there are no conditions
relating to the Facilities or the Businesses that are likely to give rise to any
liability of any of the Consolidated Parties under any applicable Environmental
Laws.

(b) To the knowledge of the Responsible Officers of the Credit Parties, none of
the Facilities contains, or has previously contained, any Hazardous Substances
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability of any Borrower
under, applicable Environmental Laws.

(c) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Credit Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party nor any Subsidiary has generated, treated, stored or disposed of
Hazardous Substances at, on or under any of the Facilities in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law. To the knowledge of the Responsible Officers of the

 

78



--------------------------------------------------------------------------------

Credit Parties, Hazardous Substances have not been transported or disposed of
from the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary, in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

(e) To the knowledge of the Responsible Officers of the Credit Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

 

5.08 Margin Regulations; Investment Company Act.

(a) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

(b) None of the Credit Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur the
Obligations.

 

5.09 Compliance with Laws.

The Consolidated Parties are in compliance in all material respects with the
requirements of all Laws (excluding Environmental Laws, which are the subject of
Section 5.07) and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.10 Ownership of Property; Liens.

The Consolidated Parties have good record and insurable title in fee simple to,
or valid leasehold interests in, all Real Property Assets, except for Permitted
Liens and such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 5.10 is a list of all Unencumbered Properties used in the calculation
of the Consolidated Unencumbered Total Asset Value, as such schedule may be
updated from time to time pursuant to Section 6.02.

 

5.11 Corporate Structure; Capital Stock, Etc.

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and

 

79



--------------------------------------------------------------------------------

(d) U.S. taxpayer identification number. Subject to Section 7.04, the Credit
Parties have no equity Investments in any other Person other than those
specifically disclosed on Schedule 5.11, as such schedule may be updated from
time to time pursuant to Section 6.02. The outstanding Capital Stock owned by
any Credit Party are validly issued, fully paid and non-assessable and free of
any Liens, warrants, options and rights of others of any kind whatsoever.

 

5.12 [Reserved.].

 

5.13 REIT Status.

The REIT Guarantor is taxed as a “real estate investment trust” within the
meaning of Section 856(a) of the Internal Revenue Code and each of the other
Credit Parties are Qualified REIT Subsidiaries (as defined in the Internal
Revenue Code).

 

5.14 [Reserved.].

 

5.15 Solvency.

Immediately before and immediately after giving effect to this Agreement, the
Consolidated Parties are Solvent on a consolidated basis.

 

5.16 Taxes.

The Consolidated Parties have filed all Federal and state income and other
material tax returns and reports required to be filed, and have paid all Federal
and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets prior to delinquency, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Responsible Officers of the Credit Parties, there is no proposed tax assessment
against any Consolidated Party that would, if made, have a Material Adverse
Effect.

 

5.17 Insurance.

To the knowledge of the Responsible Officers of the Credit Parties, the Credit
Parties and their Subsidiaries maintain or require the tenants or managers of
their owned properties to maintain insurance with respect to their owned
properties with insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried under similar circumstances by
companies engaged in similar businesses and owning similar properties in
localities where the Credit Parties or the applicable Subsidiary operates.

 

5.18 No Default.

Neither Borrower nor any of their Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

5.19 Intellectual Property; Licenses, Etc.

The Consolidated Parties own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of any Responsible Officer of the Credit Parties, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrowers or any
Subsidiary infringes upon any rights held by any other Person except where such
infringement could not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Responsible Officer of the Credit Parties, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.20 Disclosure.

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Responsible Officers of the
Credit Parties, no report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Consolidated
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that any such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the Credit Parties’ control, that no assurance can be given that such projected
financial information will be realized and that actual results may differ from
such projected financial information and that such differences may be material).

 

5.21 Governmental Authorization; Other Consents.

No consent, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document.

 

5.22 Anti-Terrorism Laws.

No Consolidated Party is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States of America
(50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as amended. No
Consolidated Party is in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets

 

81



--------------------------------------------------------------------------------

control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act. Set forth on Schedule 5.22 is the exact
legal name of each Consolidated Party, the state of incorporation or
organization, the chief executive office, the principal place of business, the
jurisdictions in which the Consolidated Parties are qualified to do business,
the federal tax identification number and organization identification number of
each of the Consolidated Parties as of the Closing Date.

 

5.23 [Reserved.].

 

5.24 OFAC.

No Consolidated Party or any Affiliate thereof (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Countries, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Countries. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Sanctioned
Country or for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended and in effect from time to
time.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree, each on their own behalf, that
until the Obligations, together with interest, fees and other obligations
hereunder (other than indemnification obligations and other contingent
obligations for which no claim has been asserted), have been paid in full and
the Commitments hereunder shall have terminated:

 

6.01 Financial Statements.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

(a) beginning with the fiscal year ending December 31, 2014, as soon as
available, but in any event within ninety (90) days (or within five (5) days of
such other time period required by the SEC) after the end of each fiscal year of
the REIT Guarantor, a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
earnings, shareholders’ equity and cash flows for such fiscal year (setting
forth in each case in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP, audited
and accompanied by a report and opinion of Ernst & Young LLP or another
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

82



--------------------------------------------------------------------------------

(b) beginning with the fiscal quarter ending June 30, 2014, as soon as
available, but in any event within forty-five (45) days (or within five (5) days
of such other time period required by the SEC) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the REIT Guarantor, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the REIT Guarantor’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the REIT
Guarantor as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided, that the Administrative Agent hereby agrees that a Form
10-Q of the REIT Guarantor in form similar to that delivered to the SEC shall
satisfy the requirements of this Section 6.01(b); and

(c) beginning with the fiscal quarter ending June 30, 2014, as soon as
available, but in any event within forty-five (45) days (or within five (5) days
of such other time period required by the SEC) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the REIT Guarantor, a
consolidated balance sheet of the Parent Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of earnings
and cash flows for such fiscal quarter and for the portion of the REIT
Guarantor’s fiscal year then ended, all in reasonable detail and certified by a
Responsible Officer of the REIT Guarantor as fairly presenting the financial
condition, results of operations and cash flows of the Parent Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

6.02 Certificates; Other Information.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) an Unencumbered Property Certificate calculated as of
the end of the immediately prior fiscal quarter, duly completed and executed by
a Responsible Officer of the Parent Borrower or the REIT Guarantor; provided,
however, the Parent Borrower may, at its option, provide an updated Unencumbered
Property Certificate more frequently than quarterly;

(c) [reserved];

 

83



--------------------------------------------------------------------------------

(d) (i) within forty-five (45) days after the end of each fiscal year of the
REIT Guarantor, beginning with the fiscal year ending December 31, 2014; and
(ii) with respect to the fiscal year of the REIT Guarantor ending December 31,
2014, on or prior to the Closing Date, an annual operating forecast of the REIT
Guarantor containing, among other things, pro forma financial statements for the
then current fiscal year and updated versions of the pro forma financial
projections delivered in connection with Section 4.01(h) hereof;

(e) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors by the independent accountants of the REIT Guarantor (or the
audit committee of the board of directors of the REIT Guarantor) in respect of
the REIT Guarantor (and, to the extent any such reports, letters or
recommendations are prepared separately for any one or more of the Borrowers,
such Borrower(s)) by independent accountants in connection with the accounts or
books of the REIT Guarantor (or such Borrower(s)) or any audit of the REIT
Guarantor (or such Borrower(s));

(f) promptly after the same are available, (i) to the extent required to be
filed with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or provided to a holder of any Indebtedness owed by the REIT Guarantor in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the REIT Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements of the REIT Guarantor and (ii) upon the
written request of the Administrative Agent, all reports and other written
information (other than non-material information) to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning violations or
proceedings involving environmental, health or safety matters;

(g) promptly upon receipt thereof, a copy of any other final report or
“management letter” submitted by independent accountants to the REIT Guarantor
or any Credit Party in connection with any annual, interim or special audit of
the books of the REIT Guarantor (or any such Credit Party(ies));

(h) promptly upon any Responsible Officer of any Credit Party becoming aware
thereof, notice of (i) any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) any other Default or
Event of Default;

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers, or compliance with the terms of the Credit
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request; and

(j) promptly upon any public announcement by Moody’s, S&P, or Fitch of any
change or possible adverse change in a Debt Rating.

 

84



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), (e) or (f)(i) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Credit Parties post such documents, or provides a link thereto on the REIT
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Credit
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrowers shall notify
the Administrative Agent and each Lender (either by telecopier or electronic
mail or through the Administrative Agent) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Credit Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents. Administrative Agent and Lenders acknowledge and
agree that any documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(b), (c), (d), (e) or (f) shall be deemed delivered to
Administrative Agent and Lenders is and when filed with the SEC unless
Administrative Agent specifically requests a copy of any such documents.

The Credit Parties hereby acknowledge that (x) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Credit Parties hereunder (collectively, the “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (y) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Credit Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Person’s securities. Each
of the Credit Parties hereby agrees that (ww) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (xx) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(yy) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (zz) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC”, and if any Borrower Materials are not stamped “PUBLIC”, such Borrower
Materials shall be deemed to be private.

 

85



--------------------------------------------------------------------------------

6.03 Preservation of Existence and Franchises.

Each Credit Party shall, and shall cause its Subsidiaries to, do all things
necessary to (a) preserve and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Sections 7.05 or 7.06;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.04 Books and Records.

Each Consolidated Party shall maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Consolidated Party.

 

6.05 Compliance with Law.

Each Credit Party shall, and shall cause its Subsidiaries to, comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.06 Payment of Obligations.

Each Credit Party shall, and shall cause its Subsidiaries to, pay and discharge
(or cause to be paid or discharged) (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets (including,
without limitation, each Real Property Asset owned by any Borrower), unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Consolidated Party and (b) all lawful claims which, if unpaid, would by law
become a Lien (other than a Permitted Lien) upon its property, subject to rights
of contest as set forth in Section 7.01 except where such failure could not
reasonably be expected to have a Material Adverse Effect.

 

6.07 Insurance.

Each Credit Party shall, and shall cause its Subsidiaries to, maintain or cause
to be maintained, with financially sound and reputable insurance companies not
Affiliates of any Consolidated Party, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

86



--------------------------------------------------------------------------------

6.08 Maintenance of Property.

Each Credit Party shall, and shall cause its Subsidiaries to, (a) maintain,
preserve and protect or make contractual or other provisions to cause to
maintain, preserve or protect, all of its Real Property Assets and all other
material property and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty excepted,
in each case except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; and (b) make, or make contractual or other
provisions to cause to be made, all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.09 Visits and Inspections.

Subject to the applicable facility leases, each Credit Party shall, and shall
cause its Subsidiaries to, permit representatives and independent contractors of
the Administrative Agent and each Lender to: (a) visit and inspect any of its
Real Property Assets at reasonable times and upon reasonable notice (or at any
time without notice if an Event of Default exists) to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
principal officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance. If
requested by the Administrative Agent, the applicable Consolidated Party shall
execute an authorization letter addressed to its accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of such
Credit Party (or such Subsidiary of such Credit Party) with its accountants.
Notwithstanding the foregoing, (A) no more than one inspection to the office of
any Credit Party (or such Subsidiary of such Credit Party), the accountants or,
if applicable, any other location where the books and records of the Credit
Parties (or such Subsidiary of such Credit Parties) are located shall be made in
any fiscal year, provided that if an Event of Default exists, there shall be no
limit on the number of such inspections, (B) while an Event of Default does not
exist, no more than one inspection per Real Property Asset per fiscal year shall
be conducted by the Administrative Agent, any Lender or their representatives or
contractors (but after any such Event of Default, there shall be no such
limitation on the number of inspections during any fiscal year) and (C) during
any such inspections or discussions with accountants, an officer or
representative of Parent Borrower will be permitted to accompany the
Administrative Agent, any Lender or any such representative or contractor
thereof during the inspection or discussions.

 

6.10 Use of Proceeds.

The Borrowers shall use the proceeds of any Extension of Credit for general
corporate purposes not in contravention of any Law or of any Credit Document,
including, but not limited to the acquisition of Healthcare Facilities or
companies owning Healthcare Facilities, funding working capital, dividends and
capital expenditures (it being understood and agreed that no Borrower shall use
such proceeds, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose).

 

87



--------------------------------------------------------------------------------

6.11 Financial Covenants.

(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of each fiscal quarter, to be less than or equal
to sixty percent (60%); provided however, notwithstanding the foregoing,
following any Significant Acquisition by the Parent Borrower or any Subsidiary
of the Parent Borrower, and following the delivery of an Acquisition Leverage
Ratio Notice, the Credit Parties shall have the ability to increase the
applicable Consolidated Leverage Ratio to be less than or equal to sixty-five
(65.0%) with respect to the fiscal quarter during which such Significant
Acquisition occurs and the next two (2) fiscal quarters.

(b) Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause the
Consolidated Fixed Charge Coverage Ratio, as of the end of each fiscal quarter,
to be equal to or greater than 1.50 to 1.00.

(c) Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth as of the end of each fiscal quarter to be equal
to or greater than the sum of (i) an amount equal to $539,185,728 plus (ii) an
amount equal to 75% of the net cash proceeds received by the Consolidated
Parties from Equity Transactions during the period commencing on April 1, 2014
and ending as of the last day of the fiscal quarter for which such calculation
is being performed.

(d) Distribution Limitation. The Credit Parties shall cause the aggregate cash
distributions to the REIT Guarantor’s shareholders made by the REIT Guarantor
during the Applicable Distribution Period to be equal to or less than
ninety-five percent (95%) of the aggregate cumulative Adjusted Funds From
Operations (or, if the Adjusted Funds From Operations is a negative amount, such
amount) accrued during such Applicable Distribution Period (or such greater
amount as is required for the REIT Guarantor to maintain REIT status) (it being
understood that, notwithstanding anything to the contrary contained in this
Section 6.11(d), the REIT Guarantor may (i) distribute to the REIT Guarantor’s
shareholders any and all cash proceeds received by the REIT Guarantor in
connection with any issuance or sale of shares of its Capital Stock and
(ii) make unlimited distributions to the REIT Guarantor’s shareholders payable
solely in the form of common stock of the REIT Guarantor).

(e) Consolidated Secured Leverage Ratio. The Credit Parties shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
less than or equal to thirty percent (30%).

(f) Secured Recourse Indebtedness. At all times other than while the Parent
Borrower has an Investment Grade status, the aggregate outstanding amount of
Secured Recourse Indebtedness shall be equal to or less than ten percent
(10%) of Consolidated Total Asset Value.

(g) Consolidated Unencumbered Leverage Ratio. The Credit Parties shall cause the
Consolidated Unencumbered Leverage Ratio, as of the end of any fiscal quarter,
to be equal to or less than sixty percent (60%); provided however,
notwithstanding the foregoing, following any Significant Acquisition by the
Parent Borrower or any Subsidiary of the Parent Borrower, and following the
delivery of an Acquisition Leverage Ratio Notice, the Credit Parties shall have
the ability to increase the applicable Unencumbered Leverage Ratio to be less
than or equal to sixty-five (65.0%) with respect to the fiscal quarter during
which such Significant Acquisition occurs and the next two (2) fiscal quarters.

 

88



--------------------------------------------------------------------------------

(h) Consolidated Unsecured Interest Coverage Ratio. The Credit Parties shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00. For purposes of
calculating the Consolidated Unsecured Interest Coverage Ratio, Consolidated
Unsecured Interest Expense shall be equal to the greater of (i) the actual
Consolidated Interest Expense on unsecured Indebtedness, and (ii) interest
expense that would be payable on unsecured Indebtedness assuming an interest
rate of 6.25%.

 

6.12 Environmental Matters.

The Borrowers will, and will cause each of their respective Subsidiaries to,
comply in all material respects with all Environmental Laws in respect of its
Real Property Assets, except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.13 REIT Status.

The REIT Guarantor (a) will, and will cause each of its Subsidiaries to, operate
its business at all times so as to satisfy all requirements necessary to qualify
and maintain the REIT Guarantor’s qualification as a real estate investment
trust under Sections 856 through 860 of the Internal Revenue Code, and (b) will
maintain adequate records so as to comply with all record-keeping requirements
relating to its qualification as a real estate investment trust as required by
the Internal Revenue Code and applicable regulations of the Department of the
Treasury promulgated thereunder and will properly prepare and timely file
(taking into account any valid extensions) with the IRS all returns and reports
required thereby.

 

6.14 Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors.

(a) The Parent Borrower may add and withdraw Real Property Assets from the pool
of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of the addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (b) of this
Section 6.14 and (ii) in the case of withdrawal of a Real Property Asset, the
Parent Borrower shall have given notice thereof to the Administrative Agent. In
the case of withdrawal of a subject Property from the pool of Unencumbered
Properties entitling the owner of the subject Real Property Asset to a release
from the Guaranty hereunder, such Credit Party shall be automatically released
from the Guaranty upon notice from the Parent Borrower, and upon the written
request of the Parent Borrower, the Administrative Agent shall acknowledge in
writing delivered to the Parent Borrower withdrawal of the subject Real Property
Asset and release of Guaranty of the owner in respect thereof (excepting a
situation where an Event of Default shall then exist and be continuing, or where
withdrawal of the subject Real Property Asset would result in an Event of
Default, which in either such case, the owner of the subject Real Property Asset
shall not be released from its Guaranty hereunder until such time as the
foregoing conditions no longer exist). Notwithstanding anything to the contrary
in this

 

89



--------------------------------------------------------------------------------

Agreement, if the removal of any Unencumbered Properties would have the effect
of curing all existing Events of Default, the Parent Borrower shall be permitted
to withdraw such Real Property Assets, and any Event of Default with respect
thereto shall be deemed cured as of the date of such withdrawal.

(b) Upon the acquisition, incorporation or other creation of any direct or
indirect Subsidiary of the REIT Guarantor after the date hereof which owns a
Real Property Asset which the Borrower intends to include as an Unencumbered
Property in the calculation of Unencumbered Net Revenue and/or provides a
guaranty of the Senior Notes or other unsecured Funded Debt and to the extent
such Subsidiaries have not been designated as Unrestricted Subsidiaries, the
REIT Guarantor shall (i) cause such Subsidiary to become a Subsidiary Guarantor
hereunder through the execution and delivery to the Administrative Agent of a
Subsidiary Guarantor Joinder Agreement on or before the earlier of (A) the date
on which an Unencumbered Property owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Consolidated Unencumbered Total
Asset Value and (B) the deadline for the delivery of the next Compliance
Certificate pursuant to Section 6.02(a)), and (ii) cause such Subsidiary to
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Subsidiary, favorable opinions of counsel to such Subsidiary (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

(c) Notwithstanding the requirements set forth in clauses (a) or (b) of this
Section 6.14, to the extent that (i) the Parent Borrower has achieved Investment
Grade status and (ii) the Parent Borrower provides a written request to the
Administrative Agent that the Guarantors be released from their respective
Guaranties pursuant to the Credit Documents in conjunction with the simultaneous
or substantially simultaneous issuance, modification and/or release by such
Subsidiary Guarantors of any pari passu senior unsecured notes or any other
unsecured indebtedness (including, without limitation, the Senior Notes) that do
not require, or no longer require, a guaranty from the Subsidiary Guarantors of
such notes, then, following the Administrative Agent’s receipt of such notice
(and so long as no Default or Event of Default shall have occurred and be
continuing on the date of the Administrative Agent’s receipt of such notice),
the Subsidiary Guarantors shall be automatically released from their respective
Guaranties pursuant to the Credit Documents (the “Release”).

Notwithstanding the foregoing, (A) the Obligations shall remain a senior
unsecured obligation, pari passu with all other senior unsecured Funded Debt of
the Parent Borrower and (B) to the extent that following any such Release, any
Real Property Asset owned by an otherwise released or to be released Guarantor
that is obligated in respect of outstanding recourse debt for Funded Debt shall
not be deemed an Unencumbered Property for purposes of this Agreement.

 

90



--------------------------------------------------------------------------------

6.15 Business of Aviv OP LP

Aviv OP LP shall not engage in any business activity or have any assets or
liabilities other than (a) its ownership of 0.1% of the limited partnership
interests in OP Guarantor, (b) its guarantee of the Senior Notes issued pursuant
to the Senior Notes Indenture (2011) and any Indebtedness permitted hereunder
incurred in exchange for, or the net proceeds of which are used to refund,
refinance or replace, such Senior Notes and solely to the extent that such
refinancing Indebtedness is in the form of bank financing, and (c) liabilities
incidental to the foregoing, unless Aviv OP LP executes and delivers a
Subsidiary Guarantor Joinder Agreement and such Subsidiary Guarantor Joinder
Agreement remains effective until its release or discharge in accordance with
the terms of this Credit Agreement, at which time this Section 6.15 shall become
null and void. If Aviv OP LP merges into the Parent Borrower or a Guarantor and
Aviv OP LP is not the surviving Person in such merger, the provisions of this
Section 6.15 shall cease to be of any further effect.

 

6.16 Further Assurances.

Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Credit Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended to be granted to the
Administrative Agent under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.

 

6.17 Compliance With Material Contracts.

Each Borrower shall, and shall cause each of its Subsidiaries to, perform and
observe, in all material respects, all the terms and provisions of each Material
Contract to be performed or observed by it, maintain each such Material Contract
in full force and effect, use its commercially reasonable efforts to enforce, in
all material respects, each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon request of the Administrative
Agent, make to each other party to each such facility lease such demands and
requests for material information and reports or for material action as any
Borrower is entitled to make under such Material Contract.

ARTICLE VII

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree, each on their own behalf, that
until the Obligations, together with interest, fees and other obligations
hereunder (other than indemnification obligations and other contingent
obligations for which no claim has been asserted), have been paid in full and
the Commitments hereunder shall have terminated:

 

91



--------------------------------------------------------------------------------

7.01 Liens.

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Credit Document;

(b) Liens (other than Liens imposed under ERISA) for taxes, association fees or
dues, assessments or governmental charges or levies (including pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation) not
yet delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(c) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided, that such Liens secure only amounts not delinquent for more
than thirty (30) days or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness not otherwise permitted pursuant to Section 7.02),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(e) zoning restrictions, easements, rights-of-way, restrictions, restrictive
covenants, encroachments, protrusions, sets of facts that an accurate and up to
date survey would show and other similar laws and encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(f) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.01(h);

(g) the interests of lessees and lessors under leases or subleases entered into
in the ordinary course, and the rights of managers or operators thereof, not
interfering in any material respect with the business of any Credit Party or any
Subsidiary;

(h) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

92



--------------------------------------------------------------------------------

(i) Liens in existence as of the Closing Date as set forth on Schedule 7.01 and
any renewals or extensions thereof;

(j) other Liens incurred in connection with Indebtedness permitted by
Section 7.02 (other than Indebtedness referred to in clause (c), subclause
(i) of clause (f), clause (h) or clause (i) thereof) as long as, after giving
effect thereto, the Credit Parties are in compliance with the financial
covenants in Section 6.11, on a pro forma basis as if such Lien had been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of March 31, 2014); provided, that the
Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to (x) any Unencumbered Property, (y) the Capital Stock in any
Subsidiary owning any Unencumbered Property or (z) the Capital Stock in any
Credit Party, except in favor of the Lenders;

(k) Liens and rights of setoff of banks and securities intermediaries in respect
of deposit accounts and securities accounts maintained in the ordinary course of
business;

(l) Liens on property where such Consolidated Party is insured against such
Liens by title insurance;

(m) Liens on property acquired by a Consolidated Party after the date hereof and
that are in place at the time such properties are so acquired and not created in
contemplation of such acquisition;

(n) Liens solely on any cash earnest money deposits made by a Consolidated Party
in connection with any letter of intent or purchase agreement;

(o) assignments to a reverse Section 1031 exchange trust;

(p) licenses of intellectual property granted in the ordinary course of
business; and

(q) Liens on assets of a Consolidated Party securing obligations under any Swap
Contract.

 

7.02 Indebtedness.

No Credit Party shall, nor shall they permit any Subsidiary to, create, incur,
assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness set forth in Schedule 7.02 (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in

 

93



--------------------------------------------------------------------------------

connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and capitalized interest or reserves relating
thereto and (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to such
Credit Party or Subsidiary or to the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c) unsecured intercompany Indebtedness among Credit Parties and any
Consolidated Parties;

(d) obligations (contingent or otherwise) of Credit Party or any Subsidiary
thereof existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (whether from floating to fixed rate interest or fixed to floating rate
interest), and not for purposes of speculation or taking a “market view”;

(e) obligations of the Credit Parties in respect of the Senior Notes;

(f) other (i) unsecured Indebtedness and (ii) purchase money Indebtedness
(including obligations in respect of Capital Leases or Synthetic Leases)
hereafter incurred to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, in an
aggregate principal amount for all such Indebtedness incurred pursuant to
clauses (i) and (ii) above not to exceed $2,500,000 in the aggregate for all
Borrowers at any one time outstanding;

(g) Indebtedness consisting of obligations to pay insurance premiums incurred in
the ordinary course of business;

(h) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, indemnities, bankers’ acceptances, performance, completion and
surety bonds or guarantees and similar types of obligations in the ordinary
course of business;

(i) Indebtedness represented by cash management obligations and other
obligations in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(j) Guarantees with respect to Indebtedness permitted under this Section 7.02;
and

(k) other Funded Debt (including any portion of any renewal, financing, or
extension of Indebtedness set forth in Schedule 7.02 to the extent such portion
does not meet the criteria set for the in the proviso of clause (b) above) as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.11, on a pro forma basis as if such
Indebtedness had been incurred as of the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Lien exists as of the Closing Date, as of March 31,
2014).

 

94



--------------------------------------------------------------------------------

7.03 [Reserved].

 

7.04 Investments.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

(a) Investments held in the form of cash or Cash Equivalents;

(b) Investment (i) in any Credit Party and (ii) in any Subsidiary consisting of
the transfer to such Subsidiary of Real Property Assets;

(c) Investments existing as of the Closing Date and set forth on Schedule 7.04;

(d) [Reserved];

(e) Guarantees permitted by Section 7.02;

(f) Acquisitions of personal property in the ordinary course of business to the
extent required to continue to operate the Borrowers’ Businesses in the manner
in which they are currently being operated;

(g) [Reserved];

(h) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses in accordance
with GAAP;

(i) Investments received in satisfaction of judgments or in settlements of debt
or compromises of obligations incurred in the ordinary course of business;

(j) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

(k) pledges or deposits by a Person under workers compensation laws,
unemployment insurance laws or similar legislation, or deposits, extensions of
credit or accounts receivable in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or deposits as security for contested taxes or import duties or for the payment
of rent, in each case incurred in the ordinary course of business or Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss; and

 

95



--------------------------------------------------------------------------------

(l) Investments to the extent that after giving effect to any such Investments,
(i) the aggregate amount of Investments consisting of unimproved land holdings
would not, at any time, exceed 5% of Consolidated Total Asset Value, (ii) the
aggregate amount of Investments consisting of mortgage loans, notes receivables
and mezzanine loans would not, at any time, exceed 20% of Consolidated Total
Asset Value, (iii) the aggregate amount of Investments consisting of
construction in progress would not, at any time, exceed 15% of Consolidated
Total Asset Value, (iv) the aggregate amount of Investments in Unconsolidated
Affiliates would not, at any time, exceed 20% of Consolidated Total Asset Value
or (v) the aggregate amount of all Investments made pursuant to clauses (i),
(ii), (iii) and (iv) above would not, at any time, exceed 30% of Consolidated
Total Asset Value.

 

7.05 Fundamental Changes.

No Credit Party shall, nor shall they permit any Subsidiary to, merge, dissolve,
liquidate, consolidate with or into another Person; except that so long as no
Default or Event of Default exists or would result therefrom, (a) any Borrower
may merge or consolidate with any other Borrower, (b) any Consolidated Party
(other than the REIT Guarantor and each Borrower, but including any Unrestricted
Subsidiary) may be merged or consolidated with or into any other Consolidated
Party, provided that if either Consolidated Party is a Credit Party, the
continuing or surviving corporation shall be a Credit Party or shall become a
Credit Party as herein provided, and (c) any Consolidated Party (other than the
REIT Guarantor and either Borrower) may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect. Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no Borrower may consummate any merger, consolidation or other
corporate reorganization which would have the effect of making such Borrower a
Person organized outside the United States.

 

7.06 Dispositions.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or Property to the extent that (i) such Property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement Property; provided, that if
the Property disposed of is an Unencumbered Property it is removed from the
calculation of Consolidated Unencumbered Total Asset Value.

 

96



--------------------------------------------------------------------------------

(d) Dispositions of Property by any Subsidiary to a Credit Party or to a Wholly
Owned Subsidiary; provided, that if the transferor of such property is a Credit
Party, the transferee thereof must be a Credit Party;

(e) Dispositions permitted by Section 7.05;

(f) Dispositions not otherwise permitted under this Section 7.06; provided, that
(i) at the time of such Disposition, no Default or Event of Default exists and
is continuing (that would not be cured by such Disposition) or would result from
such Disposition and (ii) after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.11, on a pro forma basis as
if such Disposition had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01; and

(g) real estate or personal property leases, licenses or similar agreements
entered into in the ordinary course of business.

 

7.07 Business Activities.

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Parent Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.08 Transactions with Affiliates and Insiders.

Except as permitted pursuant to Section 7.04(b)(ii) and Section 7.06, no Credit
Party shall, nor shall they permit any Subsidiary to, at any time, enter into
any transaction of any kind with any Affiliate of any such Person, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Person as would be obtainable by such Person
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate; provided, however, that the foregoing restrictions shall not apply to
transaction solely by and among the Credit Parties.

 

7.09 Organization Documents.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, amend, modify or change its organization documents in any manner
materially adverse to the Lenders.

 

7.10 [Reserved].

 

7.11 [Reserved].

 

7.12 No Further Negative Pledges.

No Credit Party shall, nor shall they permit any Subsidiary to, enter into,
assume or become subject to any Negative Pledges or agreement prohibiting or
otherwise restricting the existence of any Lien upon any of its property in
favor of the Administrative Agent (for the

 

97



--------------------------------------------------------------------------------

benefit of the Lenders) for the purpose of securing the Obligations, whether now
owned or hereafter acquired, or requiring the grant of any security for any
obligation if such property is given as security for the Obligations, except
(a) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(b) pursuant to customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 7.06 or
Section 7.08, pending the consummation of such sale and (c) restrictions arising
in connection with the Senior Notes and any additional senior or subordinated
note issuance, convertible debentures, or similar public or private issuance,
but specifically excluding any bank credit facility or similar debt facility.

 

7.13 Limitation on Restricted Actions.

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to the REIT Guarantor on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits or (b) act as a Credit Party and pledge any Unencumbered Property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(b) above) for such encumbrances or restrictions
existing under or by reason of (i) this Credit Agreement and the other Credit
Documents, (ii) applicable Law, (iii) any Permitted Lien or any documentation or
instrument governing any Permitted Lien provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (iv) customary restrictions and conditions contained in any agreement
relating to the sale of any Unencumbered Property permitted under Section 7.06
or Section 7.08, pending the consummation of such sale, or (v) any Senior Note
Indenture and any additional senior or subordinated note issuance, convertible
debentures, or similar public or private issuance, but specifically excluding
any bank credit facility or similar debt facility.

 

7.14 Accounting Changes.

No Credit Party shall, nor shall they permit any Subsidiary to, make any change
in (a) accounting policies or reporting practices, except as required by GAAP,
or (b) fiscal year.

 

7.15 Prepayments of Indebtedness.

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

 

98



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation,
(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) Business Days after the earlier of (A) a Responsible Officer of any
Credit Party becoming aware that the same has not been paid when due or
(B) written notice from the Administrative Agent to the Borrowers, any other fee
payable herein or any other amount payable herein or under any other Credit
Document becomes due; or

(b) Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03, 6.06, 6.10, 6.11, 6.14
or Article VII; or

(c) Other Defaults. (i) Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01 or 6.02 and such failure
continues for five (5) days or (ii) any Credit Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a), (b) or (c)(i)
above) contained in any Credit Document on its part to be performed or observed
and such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Parent Borrower or the REIT Guarantor becoming aware
of such default or (ii) written notice thereof by the Administrative Agent to
the Parent Borrower (or, if such failure cannot be reasonably cured within such
period, sixty (60) days, so long as the applicable Credit Party has diligently
commenced such cure and is diligently pursuing completion thereof); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Credit Parties and contained in
this Credit Agreement, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) any Credit Party or any Subsidiary fails to perform or
observe (beyond the applicable notice and grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, or (ii) any Credit Party or any
Subsidiary fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise and beyond the
applicable notice and grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) or otherwise fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent

 

99



--------------------------------------------------------------------------------

such Indebtedness or other obligation is in an amount (as to all such
Indebtedness and obligations of all Credit Parties and Subsidiaries) (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Credit Party is the Defaulting
Party (as defined in such Swap Contract) after expiration of any applicable
notice and grace or cure periods or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Credit Party or Subsidiary is an Affected
Party (as so defined) and, in any event, the Swap Termination Value owed by such
Persons as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Credit Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its properties; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Credit Party or such Subsidiary and the
appointment continues undischarged or unstayed for ninety (90) calendar days; or
any proceeding under any Debtor Relief Law such Person or to all or any material
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for ninety (90) calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the properties of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Credit Party or any Subsidiary
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders against all Credit Parties
and Subsidiaries) exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the claim and does not dispute coverage), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or any Subsidiary under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount (as to
all such ERISA Events and liabilities of all Credit Parties and Subsidiaries) in
excess of the Threshold Amount, or (ii) a Credit Party fails to pay when due,
after the expiration of any applicable notice and grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount (as to all such installment
payments of all Credit Parties and Subsidiaries) in excess of the Threshold
Amount; or

 

100



--------------------------------------------------------------------------------

(j) Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations (other than indemnification obligations and other contingent
obligations for which no claim has been asserted) ceases to be in full force and
effect; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; (ii) except as the result of
or in connection with a dissolution, merger or disposition of a Subsidiary
Guarantor not prohibited by the terms of this Credit Agreement, the Guaranty
shall cease to be in full force and effect, or any Guarantor hereunder shall
deny or disaffirm such Guarantor’s obligations under such Guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty; or

(k) Change of Control. There occurs any Change of Control.

For purposes of clauses (f) and (g) above, no Event of Default shall be deemed
to have occurred with respect to a Material Group unless the type of event
specified therein has occurred with respect to each Subsidiary that is a member
of such Material Group.

 

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

provided, however, that upon the occurrence of an Event of Default under
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

101



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any treasury management agreement between any
Credit Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

102



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrowers
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions except for those rights expressly granted to any Credit Party
in this Article.

 

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

103



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

Except as otherwise specifically set forth herein, the Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent, acting in its capacity as administrative agent and not
as a Lender, shall have no responsibility or liability for monitoring or
enforcing the schedule of Disqualified Lenders or for any assignment of any Loan
or Commitment or for the sale of any participation, in either case, to a
Disqualified Lender.

 

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may also rely upon any representation or warranty made by
any Person in a Credit Documents or any document delivered in connection
therewith. In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Credit
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

104



--------------------------------------------------------------------------------

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Parent Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the approval of the Parent
Borrower (other than during the continuance of an Event of Default), to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Parent Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section, and such
Lenders so acting shall have the benefit and protection of all provisions
hereunder in favor of the Administrative Agent as if each of them were the
Administrative Agent. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

105



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, no arranger, bookrunner,
syndication agent, documentation agent or co-agent shall have any powers, duties
or responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent and the
L/C Issuer under Sections 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

106



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10 Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion to release any Guarantor (but not the REIT Guarantor) from its
obligations under the Guaranty if such Person (a) ceases to be a Subsidiary as a
result of a transaction permitted hereunder, (b) no longer is required to be a
Guarantor pursuant to Section 6.14(c) or (c) has been designated as an
Unrestricted Subsidiary or is otherwise released pursuant to Section 11.08 (in
each case, a “Release”). Notwithstanding the foregoing, to the extent that
following any such Release, any Real Property Asset owned by an otherwise to be
released Guarantor that is obligated in respect of outstanding recourse debt for
Funded Debt shall not be deemed an Unencumbered Property hereunder. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the authority of the Administrative Agent to release any Guarantor from
its obligations hereunder pursuant to this Section 9.10.

Upon the release of any Guarantor pursuant to this Section 9.10, the
Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably necessary to evidence the release of such
Guarantor from its obligations under the Credit Documents.

 

107



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrowers or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that any amendment, waiver or
consent which (i) has the effect of waiving the conditions set forth in
Section 4.01 or 4.02 or (ii) amending the definitions of “L/C Committed Amount”
or “Swing Line Committed Amount” shall be effective if in writing and signed by
the Required Lenders and the Parent Borrower and acknowledged by the
Administrative Agent, and provided, further, that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) [reserved];

(g) release the Parent Borrower, the Subsidiary Borrower, the REIT Guarantor or
all or substantially all of the Subsidiary Guarantors from their obligations
hereunder (other than as provided herein or as appropriate in connection with
transactions permitted hereunder) or release the REIT Guarantor from the
Guaranty, in each case, without the written consent of each Lender; or

(h) waive any condition set forth in Section 4.01 without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing

 

108



--------------------------------------------------------------------------------

and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Credit Agreement
and (iii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below) and except for Letter of Credit Applications, for which
notice shall be submitted in accordance with Section 2.03(b)(i), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to any Credit Party, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to service of
process or to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

109



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Credit
Parties’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Credit Parties, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
written notice to the other parties hereto. Each other Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Parent Borrower, the Administrative Agent, the L/C
Issuer and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Credit Parties or its securities for purposes of United
States Federal or state securities laws.

 

110



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Credit Parties
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Credit Parties.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Credit
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

111



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any external counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Credit Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Credit Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Substance on or from any property owned or operated by any Credit Party, or any
environmental liability related in any way to any Credit Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from a claim brought by any Borrower or any other Credit Party
against such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if such Borrower or such other
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

 

112



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Credit Parties is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable

 

113



--------------------------------------------------------------------------------

share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Credit Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the “Trade
Date”, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower

 

114



--------------------------------------------------------------------------------

otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed; provided, that the Parent Borrower shall use reasonable
efforts to approve or disapprove such assignment within ten (10) Business Days
after receipt of a written request for approval, together with reasonably
sufficient information to evaluate the potential assignee (including, if
reasonably requested, financial information) and a failure to approve or
disapprove in such ten (10) Business Day period shall be deemed to mean that the
assignment is approved) shall be required for any assignment unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) the assignment is to a Lender, an Affiliate of such Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500, paid by the applicable
assignee; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

115



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of the Borrowers’ Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) a natural person, or (D) a Disqualified Lender. In the
event of an assignment to a Disqualified Lender, the Parent Borrower may replace
such Lender in accordance with Section 10.13.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, additional payments shall be made to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

116



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive (absent manifest
error), and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Parent
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Credit Parties or the Administrative Agent, sell participations
with voting rights limited to significant matters such as changes in amount,
rate and maturity date to any Person (other than a natural person or the Credit
Parties or any of the Credit Parties’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Credit Parties, the Administrative Agent, the other Lenders and
the L/C Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in Section 10.01(a), (b),
(c) or (f) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.13 which
would permit replacement of such Participant as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 10.13 with
respect to any Participant for the purpose of replacing such Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.12 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided

 

117



--------------------------------------------------------------------------------

that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) [Reserved].

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days’ notice to the
Parent Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
days’ notice to the Parent Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

118



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.01(e) or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to any Borrower and
its obligations, (g) with the consent of the Parent Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section by the disclosing person or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties. Each Credit
Party hereby authorizes the Administrative Agent and each Lender to use the
name, logos and other insignia of such Credit Party and the amount of the credit
facility provided hereunder in any “tombstone” or comparable advertising, on its
website or in other marketing materials of the Administrative Agent or such
Lender.

For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof, provided that, in the case of information received from a Credit Party
or any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Credit
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special,

 

119



--------------------------------------------------------------------------------

time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Credit Parties against
any and all of the obligations of the Credit Parties now or hereafter existing
under this Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of the
Credit Parties may be contingent or unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the provisions of this Section 10.08, if
at any time any Lender or any of their respective Affiliates maintains one or
more deposit accounts for the Borrowers or any other Credit Party into which
Medicare and/or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

120



--------------------------------------------------------------------------------

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension of Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender or the Administrative Agent pursuant to
Section 3.01, or if any Lender can no longer make Eurodollar Loans under
Section 3.02 or if any Lender is a Defaulting Lender, or if any Lender refuses
to consent to an amendment, modification or waiver of this Agreement that,
pursuant to Section 10.01, requires consent of 100% of the Lenders or if any
other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto or if any Disqualified Lender takes an
assignment of the Loans or Commitments of a Lender hereunder in contravention of
Section 10.06(b)(v), then the Parent Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

 

121



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

10.14 Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR

 

122



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers, on behalf of themselves
and the other Credit Parties, acknowledge and agree, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent, the
Lenders and the Arrangers are arm’s-length commercial transactions between the
Credit Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arrangers, on the other hand, (B) each
of the Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents;

 

123



--------------------------------------------------------------------------------

(ii) (A) the Administrative Agent, each Lender and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Credit Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any Lender nor any
Arranger has any obligation to any Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent, any Lender nor any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.19 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Act. The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.20 Termination of Existing Facility.

Each Lender that is a party to the Existing Financing hereby acknowledges the
termination of the Existing Facility and waives any requirement of minimum
notice of such termination.

 

124



--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY

11.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts, if any Guarantor is deemed to have
been rendered insolvent as a result of its guarantee obligations under this
Section 11.01 and not to have received reasonable equivalent value in exchange
therefor, then, in such an event, the liability of such Guarantor under this
Section 11.01 shall be limited to the maximum amount of the Obligations of the
Borrower that such Guarantor may guaranty without rendering the obligations of
such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Swap Contracts,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrowers or any other
Guarantor for amounts paid under this Article XI until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

125



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any Swap Contract between any Credit Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented, waived or amended in any respect,
or any right under any of the Credit Documents or any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or any Swap Contract
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected, or shall be released in accordance with the terms of this Agreement;

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or

(f) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or any Swap Contract or against any other
Person under any other guarantee of, or security for, any of the Obligations.

11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

126



--------------------------------------------------------------------------------

11.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

11.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.

11.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until all Obligations have been paid in full and the
Commitments have terminated.

11.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

11.08 Release of Subsidiary Guarantors; Certain Exempt Subsidiaries.

Upon five (5) Business Days following prior written notice from a Responsible
Officer of the REIT Guarantor, a Subsidiary Guarantor shall be automatically
released from its obligations under the Guaranty to the extent that the
following conditions are satisfied: (a) there is no Event of Default existing
under the Agreement either at the time of such request or at the time such
Subsidiary Guarantor is released; and (b) such Responsible Officer of the REIT
Guarantor delivers to Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent stating that (i) such
request is being made in connection with any of the following: (A) such
Subsidiary Guarantor becoming an Unrestricted Subsidiary under any Senior Note
Indenture; (B) such Subsidiary Guarantor is obtaining financing to be secured
by, among other things, real property owned or ground leased by such Subsidiary
Guarantor and the terms of such financing prohibits such Subsidiary Guarantor
from remaining obligated under the Guaranty; (C) such Subsidiary Guarantor is
acquiring an entity which owns, or assets which include, real property upon
which existing financing is to be assumed by such Subsidiary

 

127



--------------------------------------------------------------------------------

Guarantor and the terms of such existing financing prohibit such Subsidiary
Guarantor from remaining obligated under the Guaranty; (D) such Subsidiary
Guarantor is acquiring an entity which owns, or assets which include, real
property and, in connection therewith, such Subsidiary Guarantor is obtaining
acquisition financing, the terms of which prohibit such Subsidiary Guarantor
from remaining obligated under the Guaranty; (E) such Subsidiary Guarantor is
being simultaneously or substantially simultaneously released from its
obligations with respect to the Senior Note Indentures for any reason not
described in clauses (A) through (D) above or (F) such Subsidiary Guarantor is
being released pursuant to Section 6.14 and (ii) such Subsidiary Guarantor will
also be released from its guaranty obligations under the Senior Notes.

In addition, a Subsidiary shall not be required to become a Subsidiary Guarantor
hereunder (a) to the extent it is being acquired or being formed in connection
with any of the transactions described in clauses (b)(i)(A) through (D) above,
and the terms of the applicable financing documentation prohibit such Subsidiary
from becoming a Subsidiary Guarantor hereunder, or (b) if such Subsidiary is
otherwise not required by the terms of any Senior Note Indenture to become a
guarantor of any of the obligations thereunder.

11.09 Keepwell.

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or, if
applicable, at the time the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any obligation under any Swap Contract, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Credit Documents in respect of such
Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Credit Party that would otherwise not
constitute an Eligible Contract Participant for any Swap Obligation for all
purposes of the Commodity Exchange Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

PARENT BORROWER

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:   AVIV REIT, INC.,   a Maryland corporation,   its general partner   By:  
/s/ Craig M. Bernfield   Name:   Craig M. Bernfield   Its:   Chief Executive
Officer

SUBSIDIARY BORROWER

AVIV HEALTHCARE CAPITAL CORPORATION,

a Delaware corporation

 

By:   /s/ Craig M. Bernfield Name:   Craig M. Bernfield Its:   Chief Executive
Officer



--------------------------------------------------------------------------------

REIT GUARANTOR

AVIV REIT, INC.,

a Maryland corporation

 

By:  

/s/ Craig M. Bernfield

Name:   Craig M. Bernfield Its:   Chairman and Chief Executive Officer

SUBSIDIARY GUARANTORS

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership

 

By:  

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

  By:  

AVIV REIT, INC.,

a Maryland corporation,

its general partner

    By:  

/s/ Craig M. Bernfield

    Name:   Craig M. Bernfield     Its:   Chairman and Chief Executive Officer

AVIV ASSET MANAGEMENT, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,  

a Delaware limited partnership,

its sole member

  By:   AVIV REIT, INC.,    

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:  
Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AVIV FINANCING I, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,  

a Delaware limited partnership,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its general partner

    By:   AVIV REIT, INC.,    

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:  
Chairman and Chief Executive Officer

AVIV FINANCING II, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,  

a Delaware limited partnership,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its general partner

    By:   AVIV REIT, INC.,    

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:  
Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AVIV FINANCING III, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,  

a Delaware limited partnership,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its general partner

    By:   AVIV REIT, INC.,    

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:  
Chairman and Chief Executive Officer

AVIV FINANCING IV, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,  

a Delaware limited partnership,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its general partner

    By:   AVIV REIT, INC.,    

a Maryland corporation,

its general partner

    By:   /s/ Craig M. Bernfield     Name:   Craig M. Bernfield     Its:  
Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

AVIV FINANCING V, L.L.C.,

a Delaware limited liability company

 

By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,  

a Delaware limited partnership,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,    

a Delaware limited partnership,

its general partner

   

By:

  AVIV REIT, INC.,      

a Maryland corporation,

its general partner

      By:   /s/ Craig M. Bernfield       Name:   Craig M. Bernfield       Its:  
Chairman and Chief Executive Officer

ALAMOGORDO AVIV, L.L.C.,

a New Mexico limited liability company,

ARMA YATES, L.L.C.,

a Delaware limited liability company,

BRADENTON ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

CALIFORNIA AVIV, L.L.C.,

a Delaware limited liability company,

CHIPPEWA VALLEY, L.L.C.,

an Illinois limited liability company,

CLAYTON ASSOCIATES, L.L.C.,

a New Mexico limited liability company,

COLUMBUS WESTERN AVENUE, L.L.C.,

a Delaware limited liability company,

COMMERCE NURSING HOMES, L.L.C.,

an Illinois limited liability company,

COMMERCE STERLING HART DRIVE, L.L.C.,

a Delaware limited liability company,

CONROE RIGBY OWEN ROAD, L.L.C.,

a Delaware limited liability company,

DENISON TEXAS, L.L.C.,

a Delaware limited liability company,

FALFURRIAS TEXAS, L.L.C.,

a Delaware limited liability company,

FREDERICKSBURG SOUTH ADAMS STREET, L.L.C.,

a Delaware limited liability company,



--------------------------------------------------------------------------------

FREEWATER OREGON, L.L.C.,

a Delaware limited liability company,

FULLERTON CALIFORNIA, L.L.C.,

a Delaware limited liability company,

GERMANTOWN PROPERTY, L.L.C.,

a Delaware limited liability company,

HERITAGE MONTEREY ASSOCIATES, L.L.C.,

an Illinois limited liability company,

HIGHLAND LEASEHOLD, L.L.C.,

a Delaware limited liability company,

HOBBS ASSOCIATES, L.L.C.,

an Illinois limited liability company,

HOT SPRINGS AVIV, L.L.C.,

a Delaware limited liability company,

HOUSTON TEXAS AVIV, L.L.C.,

a Delaware limited liability company,

HUTCHINSON KANSAS, L.L.C.,

a Delaware limited liability company,

JASPER SPRINGHILL STREET, L.L.C.,

a Delaware limited liability company,

MCCARTHY STREET PROPERTY, L.L.C.,

a Delaware limited liability company,

MISSOURI ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MISSOURI REGENCY ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MOUNT WASHINGTON PROPERTY, L.L.C.,

a Delaware limited liability company,

N.M. BLOOMFIELD THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. ESPANOLA THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. LORDSBURG THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

N.M. SILVER CITY THREE PLUS ONE LIMITED COMPANY

a New Mexico limited liability company,

OMAHA ASSOCIATES, L.L.C.,

a Delaware limited liability company,

RIVERSIDE NURSING HOME ASSOCIATES, L.L.C.,

a Delaware limited liability company,

SANTA ANA-BARTLETT, L.L.C.,

an Illinois limited liability company,

SAVOY/BONHAM VENTURE, L.L.C.,

a Delaware limited liability company,

SOUTHERN CALIFORNIA NEVADA, L.L.C.,

a Delaware limited liability company,



--------------------------------------------------------------------------------

TUJUNGA, L.L.C.,

a Delaware limited liability company,

WASHINGTON-OREGON ASSOCIATES, L.L.C.,

an Illinois limited liability company,

WHEELER HEALTHCARE ASSOCIATES, L.L.C.,

a Texas limited liability company

 

By:   AVIV FINANCING I, L.L.C.,    

a Delaware limited liability company,

their sole member

    By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,      

a Delaware limited partnership,

its sole member

      By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,        

a Delaware limited partnership,

its general partner

        By:   AVIV REIT, INC.,        

a Maryland corporation,

its general partner

        By:  

/s/ Craig M. Bernfield

        Name:   Craig M. Bernfield         Its:   Chairman and Chief Executive
Officer

446 SYCAMORE ROAD, L.L.C.,

a Delaware limited liability company

ARKANSAS AVIV, L.L.C.,

a Delaware limited liability company

AVERY STREET PROPERTY, L.L.C.,

a Delaware limited liability company

AVON OHIO, L.L.C.,

a Delaware limited liability company

BELLEVILLE ILLINOIS, L.L.C.,

a Delaware limited liability company

BELLINGHAM II ASSOCIATES, L.L.C.,

a Delaware limited liability company

BETHEL ALF PROPERTY, L.L.C.,

a Delaware limited liability company

BHG AVIV, L.L.C.,

a Delaware limited liability company

BIGLERVILLE ROAD, L.L.C.,

a Delaware limited liability company



--------------------------------------------------------------------------------

BONHAM TEXAS, L.L.C.,

a Delaware limited liability company

BREWSTER ALF PROPERTY, L.L.C.,

a Delaware limited liability company

BURTON NH PROPERTY, L.L.C.,

a Delaware limited liability company

CAMAS ASSOCIATES, L.L.C.,

a Delaware limited liability company

CHAMPAIGN WILLIAMSON FRANKLIN, L.L.C.,

a Delaware limited liability company

CHARDON OHIO PROPERTY, L.L.C.,

a Delaware limited liability company

CHATHAM AVIV, L.L.C.,

a Delaware limited liability company

CLARKSTON CARE, L.L.C.,

a Delaware limited liability company

COLONIAL MADISON ASSOCIATES, L.L.C.,

a Delaware limited liability company

COLUMBUS TEXAS AVIV, L.L.C.,

a Delaware limited liability company

CROOKED RIVER ROAD, L.L.C.,

a Delaware limited liability company

CR AVIV, L.L.C.,

a Delaware limited liability company

CUYAHOGA FALLS PROPERTY, L.L.C.,

a Delaware limited liability company

DARIEN ALF PROPERTY, L.L.C.,

a Delaware limited liability company

EAST ROLLINS STREET, L.L.C.,

a Delaware limited liability company

EDGEWOOD DRIVE PROPERTY, L.L.C.,

a Delaware limited liability company

ELITE YORKVILLE, L.L.C.,

a Delaware limited liability company

FALCON FOUR PROPERTY, L.L.C.,

a Delaware limited liability company

FLORIDA ALF PROPERTIES, L.L.C.,

a Delaware limited liability company

FORT STOCKTON PROPERTY, L.L.C.,

a Delaware limited liability company

FOUR FOUNTAINS AVIV, L.L.C.,

a Delaware limited liability company

GILTEX CARE, L.L.C.,

a Delaware limited liability company

GONZALES TEXAS PROPERTY, L.L.C.,

a Delaware limited liability company



--------------------------------------------------------------------------------

GREAT BEND PROPERTY, L.L.C.,

a Delaware limited liability company

HHM AVIV, L.L.C.,

a Delaware limited liability company

HIDDEN ACRES PROPERTY, L.L.C.,

a Delaware limited liability company

IDAHO ASSOCIATES, L.L.C.,

an Illinois limited liability company

IOWA LINCOLN COUNTY PROPERTY, L.L.C.,

a Delaware limited liability company

KARAN ASSOCIATES TWO, L.L.C.,

a Delaware limited liability company

KARISSA COURT PROPERTY, L.L.C.,

a Delaware limited liability company

KB NORTHWEST ASSOCIATES, L.L.C.,

a Delaware limited liability company

KENTUCKY NH PROPERTIES, L.L.C.,

a Delaware limited liability company

LOUISVILLE DUTCHMANS PROPERTY, L.L.C.,

a Delaware limited liability company

MAGNOLIA DRIVE PROPERTY, L.L.C.,

a Delaware limited liability company

MANSFIELD AVIV, L.L.C.,

a Delaware limited liability company

MASSACHUSETTS NURSING HOMES, L.L.C.,

a Delaware limited liability company

MINNESOTA ASSOCIATES, L.L.C.,

a Delaware limited liability company

MISHAWAKA PROPERTY, L.L.C.,

a Delaware limited liability company

MONTEREY PARK LEASEHOLD MORTGAGE, L.L.C.,

a Delaware limited liability company

MT. VERNON TEXAS, L.L.C.,

a Delaware limited liability company

MURRAY COUNTY, L.L.C.,

a Delaware limited liability company

MUSCATINE TOLEDO PROPERTIES, L.L.C.,

a Delaware limited liability company

NEW HOPE PROPERTY, L.L.C.,

a Delaware limited liability company

NICHOLASVILLE KENTUCKY PROPERTY, L.L.C.,

a Delaware limited liability company

NORTH ROYALTON OHIO PROPERTY, L.L.C.,

a Delaware limited liability company

NORWALK ALF PROPERTY, L.L.C.,

a Delaware limited liability company



--------------------------------------------------------------------------------

OAKLAND NURSING HOMES, L.L.C.,

a Delaware limited liability company

OCTOBER ASSOCIATES, L.L.C.,

a Delaware limited liability company

OGDEN ASSOCIATES, L.L.C.,

a Delaware limited liability company

OHIO AVIV, L.L.C.,

a Delaware limited liability company

OHIO AVIV THREE, L.L.C.,

a Delaware limited liability company

OHIO AVIV TWO, L.L.C.,

a Delaware limited liability company

OHIO INDIANA PROPERTY, L.L.C.,

a Delaware limited liability company

OKLAHOMA TWO PROPERTY, L.L.C.,

a Delaware limited liability company

OKLAHOMA WARR WIND, L.L.C.,

a Delaware limited liability company

OREGON ASSOCIATES, L.L.C.,

a Delaware limited liability company

OSO AVENUE PROPERTY, L.L.C.,

a Delaware limited liability company

PEABODY ASSOCIATES, L.L.C.,

a Delaware limited liability company

PENNINGTON ROAD PROPERTY, L.L.C.,

a Delaware limited liability company

POCATELLO IDAHO PROPERTY, L.L.C.,

a Delaware limited liability company

PRESCOTT ARKANSAS, L.L.C.,

a Delaware limited liability company

RAVENNA OHIO PROPERTY, L.L.C.,

a Delaware limited liability company

RICHLAND WASHINGTON, L.L.C.,

a Delaware limited liability company

ROCKINGHAM DRIVE PROPERTY, L.L.C.,

a Delaware limited liability company

SANTA FE MISSOURI ASSOCIATES, L.L.C.,

an Illinois limited liability company

SEARCY AVIV, L.L.C.,

a Delaware limited liability company

SIERRA PONDS PROPERTY, L.L.C.,

a Delaware limited liability company

SKYVIEW ASSOCIATES, L.L.C.,

a Delaware limited liability company

STAR CITY ARKANSAS, L.L.C.,

a Delaware limited liability company



--------------------------------------------------------------------------------

STEPHENVILLE TEXAS PROPERTY, L.L.C.,

a Delaware limited liability company

TEXAS FOUR PROPERTY, L.L.C.,

a Delaware limited liability company

TEXHOMA AVENUE PROPERTY, L.L.C.,

a Delaware limited liability company

TULARE COUNTY PROPERTY, L.L.C.,

a Delaware limited liability company

WELLINGTON LEASEHOLD, L.L.C.,

a Delaware limited liability company

WEST PEARL STREET, L.L.C.,

a Delaware limited liability company

WEST YARMOUTH PROPERTY I, L.L.C.,

a Delaware limited liability company

WEST YARMOUTH PROPERTY II, L.L.C.,

a Delaware limited liability company

WESTON ALF PROPERTY, L.L.C.,

a Delaware limited liability company

WHITLOCK STREET PROPERTY, L.L.C.,

a Delaware limited liability company

YUBA AVIV, L.L.C.,

a Delaware limited liability company

 

By:

  AVIV FINANCING II, L.L.C.,  

a Delaware limited liability company,

their sole member

 

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

     

By:

 

AVIV REIT, INC.,

a Maryland corporation,

its general partner

       

By:

 

/s/ Craig M. Bernfield

       

Name: Craig M. Bernfield

       

Its: Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

CHARDON OHIO PROPERTY HOLDINGS, L.L.C.,

a Delaware limited liability company

By:

 

CHARDON OHIO PROPERTY, L.L.C.,

a Delaware limited liability company,

its sole member

 

By:

 

AVIV FINANCING II, L.L.C.,

a Delaware limited liability company,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

     

By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

       

By:

 

AVIV REIT, INC.,

a Maryland corporation,

its general partner

          By:  

/s/ Craig M. Bernfield

          Name:  

Craig M. Bernfield

          Its:  

Chairman and Chief Executive Officer

FALCON FOUR PROPERTY HOLDING, L.L.C.,

a Delaware limited liability company

By:

 

FALCON FOUR PROPERTY, L.L.C.,

a Delaware limited liability company,

its sole member

 

By:

 

AVIV FINANCING II, L.L.C.,

a Delaware limited liability company,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member



--------------------------------------------------------------------------------

        

                    By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

          

By:

  AVIV REIT, INC.,             

a Maryland corporation,

its general partner

             By:  

/s/ Craig M. Bernfield

             Name: Craig M. Bernfield              Its: Chairman and Chief
Executive Officer

 

RIVERSIDE NURSING HOME ASSOCIATES TWO, L.L.C.,
a Delaware limited liability company,

STBA PROPERTIES, L.L.C.,

a Delaware limited liability company,

By:

 

AVIV FINANCING III, L.L.C.,

a Delaware limited liability company,

their sole member

 

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

     

By:

 

AVIV REIT, INC.,

a Maryland corporation,

its general partner

       

By:

 

/s/ Craig M. Bernfield

       

Name: Craig M. Bernfield

       

Its: Chairman and Chief Executive Officer

AVIV FOOTHILLS, L.L.C.,

a Delaware limited liability company,

AVIV LIBERTY, L.L.C.,

a Delaware limited liability company,

CALIFORNIA AVIV TWO, L.L.C.

a Delaware limited liability company,



--------------------------------------------------------------------------------

EFFINGHAM ASSOCIATES, L.L.C.,

an Illinois limited liability company,

ELITE MATTOON, L.L.C.,

a Delaware limited liability company,

GARDNERVILLE PROPERTY, L.L.C.,

a Delaware limited liability company,

KANSAS FIVE PROPERTY, L.L.C.,

a Delaware limited liability company,

KARAN ASSOCIATES, L.L.C.,

a Delaware limited liability company,

MANOR ASSOCIATES, L.L.C.,

a Delaware limited liability company,

NEWTOWN ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

OHIO PENNSYLVANIA PROPERTY, L.L.C.,

a Delaware limited liability company,

ORANGE ALF PROPERTY, L.L.C.,

a Delaware limited liability company,

POMONA VISTA L.L.C.,

an Illinois limited liability company,

RATON PROPERTY LIMITED COMPANY,

a New Mexico limited liability company,

RED ROCKS, L.L.C.,

an Illinois limited liability company,

ROSE BALDWIN PARK PROPERTY L.L.C.,

an Illinois limited liability company,

SALEM ASSOCIATES, L.L.C.,

a Delaware limited liability company,

SAN JUAN NH PROPERTY, L.L.C.,

a Delaware limited liability company,

SANDALWOOD ARKANSAS PROPERTY, L.L.C.,

a Delaware limited liability company,

SEDGWICK PROPERTIES, L.L.C.,

a Delaware limited liability company,

SUN-MESA PROPERTIES, L.L.C.,

an Illinois limited liability company,

VRB AVIV, L.L.C.,

a Delaware limited liability company,

WATAUGA ASSOCIATES, L.L.C.,

an Illinois limited liability company,

WILLIS TEXAS AVIV, L.L.C.,

a Delaware limited liability company

 

By:

  AVIV FINANCING IV, L.L.C.,  

a Delaware limited liability company,

their sole member



--------------------------------------------------------------------------------

 

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

     

By:

  AVIV REIT, INC.,        

a Maryland corporation,

its general partner

       

By:

 

/s/ Craig M. Bernfield

       

Name: Craig M. Bernfield

       

Its: Chairman and Chief Executive Officer

CASA/SIERRA CALIFORNIA ASSOCIATES, L.L.C.,

a Delaware limited liability company,

FLORIDA FOUR PROPERTIES, L.L.C.,

a Delaware limited liability company,

GLENDALE NH PROPERTY, L.L.C.,

a Delaware limited liability company,

KINGSVILLE TEXAS, L.L.C.,

a Delaware limited liability company,

MONTANA ASSOCIATES, L.L.C.,

an Illinois limited liability company,

ORANGE, L.L.C.,

an Illinois limited liability company,

PEABODY ASSOCIATES TWO, L.L.C.,

a Delaware limited liability company,

SEGUIN TEXAS PROPERTY, L.L.C.,

a Delaware limited liability company,

SOUTHEAST MISSOURI PROPERTY, L.L.C.,

a Delaware limited liability company,

STEVENS AVENUE PROPERTY, L.L.C.,

a Delaware limited liability company,



--------------------------------------------------------------------------------

TEXAS FIFTEEN PROPERTY, L.L.C.,

a Delaware limited liability company

 

By:

  AVIV FINANCING V, L.L.C.,  

a Delaware limited liability company,

their sole member

 

By:

 

AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,

a Delaware limited partnership,

its sole member

   

By:

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership,

its general partner

     

By:

 

AVIV REIT, INC.,

a Maryland corporation,

its general partner

        By:  

/s/ Craig M. Bernfield

        Name: Craig M. Bernfield         Its: Chairman and Chief Executive
Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,
as Administrative Agent     By:  

/s/ Yinghua Zhang

    Name:   Yinghua Zhang     Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as L/C Issuer, Swing
Line Lender and as a Lender     By:  

/s/ Yinghua Zhang

    Name:   Yinghua Zhang     Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Joshua Turner

Name:   Joshua Turner Title:   Vice President



--------------------------------------------------------------------------------

RBS Citizens, N.A., as a Lender By:  

/s/ Samuel A. Bluso

Name:   Samuel A. Bluso Title:   Senior Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Noam Azachi

Name:   Noam Azachi Title:   Vice President



--------------------------------------------------------------------------------

CREDIT AGRICOLE – CORPORATE &
INVESTMENT BANK, as a Lender By:  

/s/ Amy Trapp

Name:   Amy Trapp Title:   Managing Director By:  

/s/ John Bosco

Name:   John Bosco Title:   Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Eric Hafertepen

Name:   Eric Hafertepen Title:   Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ John C. Rowland

Name:   John C. Rowland Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Brian Gross

Name:   Brian Gross Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK LEUMI USA, as a Lender By:  

/s/ Cary Shinsako

Name:   Cary Shinsako Title:   FVP Senior Lender



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST
COMPANY, as a Lender By:  

/s/ Ahaz Armstrong

Name:   Ahaz Armstrong Title:   Vice President



--------------------------------------------------------------------------------

THE PRIVATEBANK AND TRUST
COMPANY, as a Lender By:  

/s/ Ann B. O’Shaughnessy

Name:   Ann B. O’Shaughnessy Title:   Managing Director



--------------------------------------------------------------------------------

LAKE FOREST BANK & TRUST COMPANY,
as a Lender By:  

/s/ Laura Crandall

Name:   Laura Crandall Title:   Vice President



--------------------------------------------------------------------------------

Schedule 2.01

LENDERS AND COMMITMENTS

 

Lender

   Revolving
Commitment
Percentage     Revolving
Committed Amount  

Bank of America, N.A.

     10.000000000 %    $ 60,000,000   

SunTrust Bank

     10.000000000 %    $ 60,000,000   

RBS Citizens, N.A.

     10.000000000 %    $ 60,000,000   

Barclays Bank Plc

     8.333333333 %    $ 50,000,000   

Credit Agricole – Corporate & Investment Bank

     8.333333333 %    $ 50,000,000   

Goldman Sachs Bank USA

     8.333333333 %    $ 50,000,000   

KeyBank National Association

     8.333333333 %    $ 50,000,000   

Morgan Stanley Bank, N.A.

     8.333333333 %    $ 50,000,000   

Citibank, N.A.

     6.666666667 %    $ 40,000,000   

Royal Bank of Canada

     6.666666667 %    $ 40,000,000   

Bank Leumi USA

     4.166666667 %    $ 25,000,000   

Branch Banking and Trust Company

     4.166666667 %    $ 25,000,000   

The PrivateBank and Trust Company

     4.166666667 %    $ 25,000,000   

Lake Forest Bank & Trust Company

     2.500000000 %    $ 15,000,000   

Total:

     100.000000000 %    $ 600,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.01(c)

SCHEDULED TRANSFERS

None.



--------------------------------------------------------------------------------

SCHEDULE 5.11

CORPORATE STRUCTURE; CAPITAL STOCK

1. Borrowers

 

Borrower’s Legal Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Aviv Healthcare Properties Limited Partnership    DE      35-2249166         100
%    N/A    —      —   Aviv Healthcare Capital Corporation    DE      27-4536064
        100 %    N/A    Aviv Healthcare Properties Limited Partnership (100%)   
None.

2. Guarantors

 

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Aviv REIT, Inc.    MD      27-3200673         100 %    N/A    —      —   Aviv
Healthcare Properties Operating Partnership I, L.P.    DE      11-3747120      
  100 %    N/A    Aviv Healthcare Properties Limited Partnership (99.9%); Aviv
OP Limited Partner, L.L.C. (0.1%)    None. Aviv Healthcare Capital Corporation
   DE      27-4536064         100 %    N/A    Aviv Healthcare Properties Limited
Partnership (100%)    None. Aviv Asset Management, L.L.C.    DE      30-0305067
        100 %    N/A    Aviv Healthcare Properties Limited Partnership (100%)   
None. Aviv Financing I, L.L.C.    DE      36-4597042         100 %    N/A   
Aviv Healthcare Properties Operating Partnership I, L.P. (100%)    None. Aviv
Financing II, L.L.C.    DE      36-4597042         100 %    N/A    Aviv
Healthcare Properties Operating Partnership I, L.P. (100%)    None. Aviv
Financing III, L.L.C.    DE      36-4641210         100 %    N/A    Aviv
Healthcare Properties Operating Partnership I, L.P. (100%)    None. Aviv
Financing IV, L.L.C.    DE      27-0836481         100 %    N/A    Aviv
Healthcare Properties Operating Partnership I, L.P. (100%)    None



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Aviv Financing V, L.L.C.    DE      27-0836548         100 %    N/A    Aviv
Healthcare Properties Operating Partnership I, L.P. (100%)    None. Alamogordo
Aviv, L.L.C.    NM      27-0123540         100 %    N/A    Aviv Financing I,
L.L.C. (100%)    None. Arma Yates, L.L.C.    DE      27-3971035         100 %   
N/A    Aviv Financing I, L.L.C. (100%)    None. Bradenton ALF Property, L.L.C.
   DE      45-4444919         100 %    N/A    Aviv Financing I, L.L.C. (100%)   
None. California Aviv, L.L.C.    DE      38-3786697         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Chippewa Valley, L.L.C.    IL     
36-4065826         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Clayton Associates, L.L.C.    NM      36-4572014         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Columbus Western Avenue, L.L.C.    DE     
71-0960205         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Commerce Nursing Homes, L.L.C.    IL      36-4122632         100 %    N/A   
Aviv Financing I, L.L.C. (100%)    None. Commerce Sterling Hart Drive, L.L.C.   
DE      27-5458991         100 %    N/A    Aviv Financing I, L.L.C. (100%)   
None. Conroe Rigby Owen Road, L.L.C.    DE      27-5458820         100 %    N/A
   Aviv Financing I, L.L.C. (100%)    None. Denison Texas, L.L.C.    DE     
32-0173170         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Falfurrias Texas, L.L.C.    DE      61-1501714         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Fredericksburg South Adams Street, L.L.C.   
DE      27-5459311         100 %    N/A    Aviv Financing I, L.L.C. (100%)   
None. Freewater Oregon, L.L.C.    DE      36-2280966         100 %    N/A   
Aviv Financing I, L.L.C. (100%)    None. Fullerton California, L.L.C.    DE     
36-4480527         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Germantown Property, L.L.C.    DE      45-4444655         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Heritage Monterey Associates, L.L.C.    IL
     36-4056688         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Highland Leasehold, L.L.C.    DE      20-2873499         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Hobbs Associates, L.L.C.    IL     
36-4177337         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None. Hot
Springs Aviv, L.L.C.    DE      30-0470700         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Houston Texas Aviv, L.L.C.    DE     
36-4587739         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Hutchinson Kansas, L.L.C.    DE      51-0559326         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Jasper Springhill Street, L.L.C.    DE      27-5458704         100 %    N/A   
Aviv Financing I, L.L.C. (100%)    None. McCarthy Street Property, L.L.C.    DE
     38-3855495         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Missouri Associates, L.L.C.    DE      36-4572033         100 %    N/A    Aviv
Financing I, L.L.C. (100%)    None. Missouri Regency Associates, L.L.C.    DE   
  36-4572031         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Mount Washington Property, L.L.C.    DE      45-5010153         100 %    N/A   
Aviv Financing I, L.L.C. (100%)    None. N.M. Bloomfield Three Plus One Limited
Company    NM      74-2748292         100 %    N/A    Aviv Financing I, L.L.C.
(100%)    None. N.M. Espanola Three Plus One Limited Company    NM     
74-2748289         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None. N.M.
Lordsburg Three Plus One Limited Company    NM      74-2748286         100 %   
N/A    Aviv Financing I, L.L.C. (100%)    None. N.M. Silver City Three Plus One
Limited Company    NM      74-2748283         100 %    N/A    Aviv Financing I,
L.L.C. (100%)    None. Omaha Associates, L.L.C.    DE      36-4572019        
100 %    N/A    Aviv Financing I, L.L.C. (100%)    None. Riverside Nursing Home
Associates, L.L.C.    DE      36-4340184         100 %    N/A    Aviv Financing
I, L.L.C. (100%)    None. Santa Ana-Bartlett, L.L.C.    IL      36-4212739      
  100 %    N/A    Aviv Financing I, L.L.C. (100%)    None. Savoy/Bonham Venture,
L.L.C.    DE      36-4572026         100 %    N/A    Aviv Financing I, L.L.C.
(100%)    None. Southern California Nevada, L.L.C.    DE      30-0705746        
100 %    N/A    Aviv Financing I, L.L.C. (100%)    None. Tujunga, L.L.C.    DE
     36-4389732         100 %    N/A    Aviv Financing I, L.L.C. (100%)    None.
Washington-Oregon Associates, L.L.C.    IL      36-4192347         100 %    N/A
   Aviv Financing I, L.L.C. (100%)    None. Wheeler Healthcare Associates,
L.L.C.    TX      74-2752353         100 %    N/A    Aviv Financing I, L.L.C.
(100%)    None. 446 Sycamore Road, L.L.C. (fka Pleasanton Property, L.L.C.)   
DE      32-0380782         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Arkansas Aviv, L.L.C.    DE      30-0509615         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Avery Street Property, L.L.C.    DE     
36-4775490         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Avon Ohio, L.L.C.    DE      36-4601433         100 %    N/A    Aviv Financing
II, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Belleville Illinois, L.L.C.    DE      32-0188341         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Bellingham II Associates, L.L.C.    DE     
11-3747130         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Bethel ALF Property, L.L.C.    DE      36-4759871         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. BHG Aviv, L.L.C.    DE      36-4601432   
     100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Biglerville Road,
L.L.C.    DE      35-2410897         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Bonham Texas, L.L.C.    DE      30-0358809         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Brewster ALF Property, L.L.C.    DE
     Applied For         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Burton NH Property, L.L.C.    DE      11-3714506         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Camas Associates, L.L.C.    DE     
36-4340182         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Champaign Williamson Franklin, L.L.C.    DE      36-4769741         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Chardon Ohio Property Holdings,
L.L.C.    DE      Applied For         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Chardon Ohio Property, L.L.C. (sole member of COPH)    DE     
61-1722650         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Chatham Aviv, L.L.C.    DE      27-0354315         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Clarkston Care, L.L.C.    DE     
76-0802028         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Colonial Madison Associates, L.L.C.    DE      38-3741678         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Columbus Texas Aviv, L.L.C.    DE
     38-3735473         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. CR Aviv, L.L.C.    DE      20-5354773         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Crooked River Road, L.L.C.    DE     
27-5081057         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Cuyahoga Falls Property, L.L.C.    DE      35-2419468         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Darien ALF Property, L.L.C.    DE     
30-0694838         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
East Rollins Street, L.L.C.    DE      38-3838004         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Edgewood Drive Property, L.L.C.    DE     
32-0405276         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Elite Yorkville, L.L.C.    DE      36-4454114         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Falcon Four Property Holding, L.L.C.    DE
     46-3986352         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Falcon Four Property, L.L.C. (sole member of FFPH)    DE      30-0794160
        100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Florida Alf
Properties, L.L.C,    DE      32-0417622         100 %    N/A    Aviv Financing
II, L.L.C. (100%)    None. Fort Stockton Property, L.L.C.    DE      38-3918639
        100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Four Fountains
Aviv, L.L.C.    DE      36-4601434         100 %    N/A    Aviv Financing II,
L.L.C. (100%)    None. Giltex Care, L.L.C.    DE      36-4572036         100 % 
  N/A    Aviv Financing II, L.L.C. (100%)    None. Gonzales Texas Property,
L.L.C.    DE      32-0403901         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Great Bend Property, L.L.C.    DE      27-3971138         100 % 
  N/A    Aviv Financing II, L.L.C. (100%)    None. HHM Aviv, L.L.C.    DE     
32-0205746         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Hidden Acres Property, L.L.C.    DE      27-2457250         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Idaho Associates, L.L.C.    IL     
36-4114446         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Iowa Lincoln County Property, L.L.C.    DE      45-4445450         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Karan Associates Two, L.L.C.    DE
     61-1514965         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Karissa Court Property, L.L.C.    DE      38-3923400         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. KB Northwest Associates, L.L.C.   
DE      36-4572025         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Kentucky NH Properties, L.L.C.    DE      61-1730147         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Louisville Dutchmans Property,
L.L.C.    DE      61-1715555         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Magnolia Drive Property, L.L.C.    DE      30-0793756        
100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Mansfield Aviv, L.L.C.
   DE      32-0183852         100 %    N/A    Aviv Financing II, L.L.C. (100%)
   None. Massachusetts Nursing Homes, L.L.C.    DE      20-2873416         100
%    N/A    Aviv Financing II, L.L.C. (100%)    None. Minnesota Associates,
L.L.C.    DE      36-4469552         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Mishawaka Property, L.L.C.    DE      36-4734067         100 % 
  N/A    Aviv Financing II, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Monterey Park Leasehold Mortgage, L.L.C.    DE      32-0267202         100 %   
N/A    Aviv Financing II, L.L.C. (100%)    None. Mt. Vernon Texas, L.L.C.    DE
     35-2270167         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Murray County, L.L.C.    DE      36-4708756         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Muscatine Toledo Properties, L.L.C.    DE
     36-4777497         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. New Hope Property, L.L.C.    DE      61-1720871         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Nicholasville Kentucky Property,
L.L.C.    DE      46-5411821         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. North Royalton Ohio Property, L.L.C.    DE      37-1729308      
  100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Norwalk ALF
Property, L.L.C.    DE      27-4083805         100 %    N/A    Aviv Financing
II, L.L.C. (100%)    None. Oakland Nursing Homes, L.L.C.    DE      36-4572018
        100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. October
Associates, L.L.C.    DE      36-4572030         100 %    N/A    Aviv Financing
II, L.L.C. (100%)    None. Ogden Associates, L.L.C.    DE      36-4412291      
  100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Ohio Aviv Three,
L.L.C.    DE      35-2444669         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Ohio Aviv Two, L.L.C.    DE      27-5081906         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Ohio Aviv, L.L.C.    DE     
36-4597043         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Ohio Indiana Property, L.L.C.    DE      36-4764623         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Oklahoma Two Property, L.L.C.    DE     
37-1695177         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Oklahoma Warr Wind, L.L.C.    DE      38-3886603         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Oregon Associates, L.L.C.    DE     
36-4572024         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Oso
Avenue Property, L.L.C.    DE      30-0767014         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Peabody Associates, L.L.C.    DE     
36-4572029         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Pennington Road Property, L.L.C.    DE      36-4768380         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Pocatello Idaho Property, L.L.C.    DE
     35-2449870         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Prescott Arkansas, L.L.C.    DE      04-3835264         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Ravenna Ohio Property, L.L.C.    DE      61-1692048         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Richland Washington, L.L.C.    DE     
26-0081509         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Rockingham Drive Property, L.L.C.    DE      35-2485732         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Santa Fe Missouri Associates, L.L.C.
   IL      36-4165126         100 %    N/A    Aviv Financing II, L.L.C. (100%)
   None. Searcy Aviv, L.L.C.    DE      38-3779442         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Sierra Ponds Property, L.L.C.    DE     
38-3888430         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Skyview Associates, L.L.C.    DE      36-4572023         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Star City Arkansas, L.L.C.    DE     
43-2089308         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
Stephenville Texas Property, L.L.C.    DE      46-5421870         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Texas Four Property, L.L.C.    DE
     Applied For         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Texhoma Avenue Property, L.L.C.    DE      35-2470607         100 %    N/A
   Aviv Financing II, L.L.C. (100%)    None. Tulare County Property, L.L.C.   
DE      Applied For         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Wellington Leasehold, L.L.C.    DE      27-3971187         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. West Pearl Street, L.L.C.    DE     
81-0637081         100 %    N/A    Aviv Financing II, L.L.C. (100%)    None.
West Yarmouth Property I, L.L.C.    DE      Applied For         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. West Yarmouth Property II, L.L.C.   
DE      Applied For         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Weston Alf Property, L.L.C.    DE      Applied For         100 %    N/A   
Aviv Financing II, L.L.C. (100%)    None. Whitlock Street Property, L.L.C.    DE
     32-0419832         100 %    N/A    Aviv Financing II, L.L.C. (100%)   
None. Yuba Aviv, L.L.C.    DE      11-3750228         100 %    N/A    Aviv
Financing II, L.L.C. (100%)    None. Riverside Nursing Home Associates Two,
L.L.C.    DE      27-3524946         100 %    N/A    Aviv Financing III, L.L.C.
(100%)    None. STBA Properties, L.L.C.    DE      37-1746483         100 %   
N/A    Aviv Financing III, L.L.C. (100%)    None. Aviv Foothills, L.L.C.    DE
     36-4572035         100 %    N/A    Aviv Financing IV, L.L.C. (100%)   
None. Aviv Liberty, L.L.C.    DE      36-4572034         100 %    N/A    Aviv
Financing IV, L.L.C. (100%)    None. California Aviv Two, L.L.C.    DE     
26-4117080         100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Effingham Associates, L.L.C.    IL      36-4150491         100 %    N/A    Aviv
Financing IV, L.L.C. (100%)    None. Elite Mattoon, L.L.C.    DE      36-4454111
        100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Gardnerville
Property, L.L.C.    DE      36-1657201         100 %    N/A    Aviv Financing
IV, L.L.C. (100%)    None. Kansas Five Property, L.L.C.    DE      36-1647542   
     100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Karan Associates,
L.L.C.    DE      11-3747208         100 %    N/A    Aviv Financing IV, L.L.C.
(100%)    None. Manor Associates, L.L.C.    DE      36-4572020         100 %   
N/A    Aviv Financing IV, L.L.C. (100%)    None. Newtown ALF Property, L.L.C.   
DE      27-4083571         100 %    N/A    Aviv Financing IV, L.L.C. (100%)   
None. Ohio Pennsylvania Property, L.L.C.    DE      32-0350654         100 %   
N/A    Aviv Financing IV, L.L.C. (100%)    None. Orange ALF Property, L.L.C.   
DE      27-4083471         100 %    N/A    Aviv Financing IV, L.L.C. (100%)   
None. Pomona Vista L.L.C.    IL      36-4111095         100 %    N/A    Aviv
Financing IV, L.L.C. (100%)    None. Raton Property Limited Company    NM     
36-4111094         100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Red
Rocks, L.L.C.    IL      36-4192351         100 %    N/A    Aviv Financing IV,
L.L.C. (100%)    None. Rose Baldwin Park Property, L.L.C.    IL      36-4111092
        100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Salem
Associates, L.L.C.    DE      36-4572028         100 %    N/A    Aviv Financing
IV, L.L.C. (100%)    None. San Juan NH Property, L.L.C.    DE      11-3714511   
     100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Sandalwood
Arkansas Property, L.L.C.,    DE      61-1665105         100 %    N/A    Aviv
Financing IV, L.L.C. (100%)    None. Sedgwick Properties, L.L.C.    DE     
36-4694767         100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None.
Sun-Mesa Properties, L.L.C.    IL      36-4047650         100 %    N/A    Aviv
Financing IV, L.L.C. (100%)    None. VRB Aviv, L.L.C.    DE      76-0802032   
     100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Watauga
Associates, L.L.C.    IL      36-4163268         100 %    N/A    Aviv Financing
IV, L.L.C. (100%)    None. Willis Texas Aviv, L.L.C.    DE      37-1522942      
  100 %    N/A    Aviv Financing IV, L.L.C. (100%)    None. Casa/Sierra
California Associates, L.L.C.    DE      36-4572017         100 %    N/A    Aviv
Financing V, L.L.C. (100%)    None. Florida Four Properties, L.L.C.    DE     
35-2456486         100 %    N/A    Aviv Financing V, L.L.C. (100%)    None.
Glendale NH Property, L.L.C.    DE      61-1686455         100 %    N/A    Aviv
Financing V, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

Guarantor’s Legal

Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or Similar

Kingsville Texas, L.L.C.    DE      371522939         100 %    N/A    Aviv
Financing V, L.L.C. (100%)    None. Montana Associates, L.L.C.    IL     
36-4149849         100 %    N/A    Aviv Financing V, L.L.C. (100%)    None.
Orange, L.L.C.    IL      36-4095365         100 %    N/A    Aviv Financing V,
L.L.C. (100%)    None. Peabody Associates Two, L.L.C.    DE      27-5346222   
     100 %    N/A    Aviv Financing V, L.L.C. (100%)    None. Seguin Texas
Property, L.L.C.    DE      35-2456377         100 %    N/A    Aviv Financing V,
L.L.C. (100%)    None. Southeast Missouri Property, L.L.C.    DE      27-3502072
        100 %    N/A    Aviv Financing V, L.L.C. (100%)    None. Stevens Avenue
Property, L.L.C.    DE      35-2446030         100 %    N/A    Aviv Financing V,
L.L.C. (100%)    None. Texas Fifteen Property, L.L.C.    DE      35-2437626   
     100 %    N/A    Aviv Financing V, L.L.C. (100%)    None.

3. Non-Credit Party Subsidiaries

 

Subsidiary’s Legal Name

  

State of

Formation

   Tax ID      % of Capital
Stock
Outstanding    

# of Shares
Outstanding

  

Persons Holding

Equity or Voting

Interests (%)

  

Outstanding
Options, Warrants,
Rights of
Conversion of
Purchase or
Similar

Aviv OP Limited Partner, L.L.C.    DE      27-3474432         100 %    N/A   
Aviv Healthcare Properties Limited Partnership (100%)    None. Benton Harbor,
L.L.C.    IL      36-4204807         100 %    N/A    Aviv Financing I, L.L.C.
(100%)    None. Chenal Arkansas, L.L.C.    DE      04-3835270         100 %   
N/A    Aviv Financing I, L.L.C. (100%)    None. Florence Heights Associates,
L.L.C.    DE      11-3747131         100 %    N/A    Aviv Financing I, L.L.C.
(100%)    None. Fountain Associates, L.L.C.    DE      36-4572016         100 % 
  N/A    Aviv Financing II, L.L.C. (100%)    None. NC Portfolio Properties,
L.L.C.    DE      38-3920153         100 %    N/A    Aviv Financing II, L.L.C.
(100%)    None. Oklahoma Three Properties, L.L.C.    DE      35-2444669        
100 %    N/A    Aviv Financing II, L.L.C. (100%)    None. Ann Arbor Class B,
L.L.C.    DE      N/A         100 %    N/A    Aviv Financing III, L.L.C. (100%)
   None. Danbury ALF Properties, L.L.C.    DE      27-4083747         100 %   
N/A    Aviv Financing III, L.L.C. (100%)    None.



--------------------------------------------------------------------------------

SCHEDULE 5.22

PATRIOT ACT INFORMATION

1. Borrowers

 

Consolidated Party’s Legal
Name

  

State of

Formation

  

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Aviv Healthcare Properties Limited
Partnership    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL/MA      35-2249166         3926726    Aviv Healthcare Capital Corporation
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-4536064         4918595   

2. Guarantors

 

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Aviv REIT, Inc.    MD   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-3200673         D 13683438    Aviv Healthcare
Properties Operating Partnership I, L.P.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL/MA      11-3747120         3926728    Aviv Healthcare Capital Corporation
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-4536064         4918595    Aviv Asset
Management, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      30-0305067         3926733    Aviv Financing I, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL/MA      36-4597042         3926720    Aviv Financing II, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      36-4597042         4245495    Aviv Financing
III, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      36-4641210         4607334    Aviv Financing IV,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of formation only      27-0836481         4725462    Aviv Financing V,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-0836548         4725460    Alamogordo Aviv,
L.L.C.    NM   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-0123540         2581791    Arma Yates, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      27-3971035         4897319    Bradenton ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   FL      45-4444919         5104709   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   California Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA/WA/OR      38-3786697         4559434    Chippewa Valley, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MI/WI      36-4065826         0005922-6    Clayton Associates, L.L.C.    NM
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      36-4572014         2566586    Columbus Western
Avenue, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WI      71-0960205         3759584    Commerce Nursing Homes, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4122632         0009829-9    Commerce Sterling Hart Drive, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      27-5458991         4950634    Conroe Rigby Owen Road, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      27-5458820         4950637    Denison Texas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      32-0173170         4144007    Falfurrias Texas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      61-1501714         4144005    Fredericksburg South Adams Street,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      27-5459311         4950577    Freewater Oregon, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OR      36-2280966         4230116    Fullerton California, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4480527         3456727    Germantown Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      45-4444655         5104666    Heritage Monterey Associates, L.L.C.   
IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4056688         0004395-8    Highland Leasehold, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      20-2873499         3963799    Hobbs Associates, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   NM      36-4177337         0013146-6    Hot Springs Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      30-0470700         4517015   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Houston Texas Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4587739         4144011    Hutchinson Kansas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      51-0559326         4060902    Jasper Springhill Street, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      27-5458704         4950633    McCarthy Street Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   PA      38-3855495         5057978    Missouri Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572033         3943942    Missouri Regency Associates, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MO      36-4572031         3943944    Mount Washington Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WI      45-5010153         5137371    N.M. Bloomfield Three Plus One Limited
Company    NM   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      74-2748292         1712306    N.M. Espanola
Three Plus One Limited Company    NM   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      74-2748289         1712314    N.M. Lordsburg
Three Plus One Limited Company    NM   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      74-2748286         1712322    N.M. Silver City
Three Plus One Limited Company    NM   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      74-2748283         1712330    Omaha Associates,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   NE      36-4572019         3943951    Riverside Nursing Home Associates,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4340184         3143588    Santa Ana-Bartlett, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4212739         0016764-9    Savoy/Bonham Venture, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572026         3943973    Southern California Nevada, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA/NV      30-0705746         5064432    Tujunga, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4389732         3278294    Washington-Oregon Associates, L.L.C.   
IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA/OR      36-4192347         0013883-5   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Wheeler Healthcare Associates, L.L.C.    TX
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      74-2752353         7012511-22    446 Sycamore
Road, L.L.C. (fka Pleasanton Property, L.L.C.)    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      32-0380782         5172533    Arkansas Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      30-0509615         4611152    Avery Street Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   FL      36-4775490         5451821    Avon Ohio, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      36-4601433         4290056    Belleville Illinois, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      32-0188341         4256243    Bellingham II Associates, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      11-3747130         3943970    Bethel ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      36-4759871         5321887    BHG Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MA/PA      36-4601432         4290060    Biglerville Road, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   PA      35-2410897         4980989    Bonham Texas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      30-0358809         4144006    Brewster ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5496083    Burton NH
Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      11-3714506         3773960    Camas Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      36-4340182         3142846    Champaign Williamson Franklin, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      36-4769741         5393512    Chardon Ohio Property Holdings, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      Applied For         5433643    Chardon Ohio Property, L.L.C. (sole
member of COPH)    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      61-1722650         5412349    Chatham Aviv,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   PA      27-0354315         4696750   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Clarkston Care, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      76-0802028         4058025    Colonial Madison Associates, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WI      38-3741678         4263795    Columbus Texas Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      38-3735473         4144014    CR Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL/MO      20-5354773         4202917    Crooked River Road, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   FL      27-5081057         4942338    Cuyahoga Falls Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      35-2419468         5019328    Darien ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      30-0694838         5013415    East Rollins Street, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MO      38-3838004         4964420    Edgewood Drive Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IN      32-0405276         5303015    Elite Yorkville, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      36-4454114         3412408    Falcon Four Property Holding, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      46-3986352         5422865    Falcon Four Property, L.L.C. (sole
member of FFPH)    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      30-0794160         5380305    Florida Alf
Properties, L.L.C,    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   FL      32-0417622         5385877    Fort Stockton Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      38-3918639         5431574    Four Fountains Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      36-4601434         4290076    Giltex Care, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572036         3943992    Gonzales Texas Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      32-0403901         5277708    Great Bend Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      27-3971138         4897313   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   HHM Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      32-0205746         4364581    Hidden Acres Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TN      27-2457250         4817062    Idaho Associates, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   ID      36-4114446         0009140-5    Iowa Lincoln County Property, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IA/NE      45-4445450         5102710    Karan Associates Two, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      61-1514965         4263797    Karissa Court Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      38-3923400         5460988    KB Northwest Associates, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      36-4572025         3943937    Kentucky NH Properties, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KY      61-1730147         5461006    Louisville Dutchmans Property, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KY      61-1715555         5347516    Magnolia Drive Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      30-0793756         5378715    Mansfield Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      32-0183852         4231537    Massachusetts Nursing Homes, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MA      20-2873416         3963794    Minnesota Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MN      36-4469552         3432925    Mishawaka Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IN      36-4734067         5158496    Monterey Park Leasehold Mortgage,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      32-0267202         4618734    Mt. Vernon Texas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      35-2270167         4144012    Murray County, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OK      36-4708756         5035305    Muscatine Toledo Properties, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IA      36-4777497         5469717   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   New Hope Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MN      61-1720871         5393609    Nicholasville Kentucky Property, L.L.C.
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      46-5411821         5504372    North Royalton
Ohio Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      37-1729308         5313713    Norwalk ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      27-4083805         4901938    Oakland Nursing Homes, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4572018         3943945    October Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572030         3943947    Ogden Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   UT      36-4412291         3340674    Ohio Aviv Three, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      35-2444669         4942326    Ohio Aviv Two, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      27-5081906         4942334    Ohio Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      36-4597043         4245492    Ohio Indiana Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH/IN      36-4764623         5346375    Oklahoma Two Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OK      37-1695177         5168525    Oklahoma Warr Wind, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OK      38-3886603         5211111    Oregon Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OR      36-4572024         3943955    Oso Avenue Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      30-0767014         5295255    Peabody Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      36-4572029         3943959    Pennington Road Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      36-4768380         5379933    Pocatello Idaho Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   ID      35-2449870         5180773   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Prescott Arkansas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      04-3835264         4072208    Ravenna Ohio Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH      61-1692048         5206377    Richland Washington, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      26-0081509         3737882    Rockingham Drive Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      35-2485732         5399454    Santa Fe Missouri Associates, L.L.C.   
IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MO      36-4165126         0012451-6    Searcy Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      38-3779442         4517011    Sierra Ponds Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      38-3888430         5223189    Skyview Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   ID      36-4572023         3943997    Star City Arkansas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      43-2089308         4033911    Stephenville Texas Property, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      46-5421870         5511778    Texas Four
Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5517906    Texhoma Avenue
Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      35-2470607         5297035    Tulare County Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5517904    Wellington
Leasehold, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      27-3971187         4897314    West Pearl Street, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      81-0637081         3715852    West Yarmouth Property I, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5496090    West Yarmouth
Property II, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5496095    Weston Alf
Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      Applied For         5496078   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Whitlock Street Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IN      32-0419832         5401724    Yuba Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   VA      11-3750228         3965009    Riverside Nursing Home Associates Two,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      27-3524946         4875773    STBA Properties, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      37-1746483         5443820    Aviv Foothills,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AZ      36-4572035         3943989    Aviv Liberty, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572034         3943940    California Aviv Two, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA/NV      26-4117080         4648458    Effingham Associates, L.L.C.    IL
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      36-4150491         0011381-6    Elite Mattoon,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      36-4454111         3412412    Gardnerville Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   NV      36-1657201         5079354    Kansas Five Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      36-1647542         5035128    Karan Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      11-3747208         3943986    Manor Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4572020         3945540    Newtown ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      27-4083571         4901833    Ohio Pennsylvania Property, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OH/PA      32-0350654         5013409    Orange ALF Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      27-4083471         4901860    Pomona Vista L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4111095         0008832-3    Raton Property Limited Company    NM
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      36-4111094         1825066   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Red Rocks, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   NM      36-4192351         0014930-6    Rose Baldwin Park Property, L.L.C.   
IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4111092         0008835-8    Salem Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   IL      36-4572028         3943960    San Juan NH Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WA      11-3714511         3773958    Sandalwood Arkansas Property, L.L.C.,
   DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      61-1665105         5064430    Sedgwick Properties, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      36-4694767         4962124    Sun-Mesa Properties, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AZ      36-4047650         0004455-5    VRB Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      76-0802032         4058022    Watauga Associates, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4163268         00119709    Willis Texas Aviv, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      37-1522942         4144009    Casa/Sierra California Associates,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CA      36-4572017         3943975    Florida Four Properties, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   FL      35-2456486         5218236    Glendale NH Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   WI      61-1686455         5170369    Kingsville Texas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      371522939         4144004    Montana Associates, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MT      36-4149849         0010341-1    Orange, L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      36-4095365         0007656-2    Peabody Associates Two, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KS      27-5346222         4942323    Seguin Texas Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      35-2456377         5218247   



--------------------------------------------------------------------------------

Consolidated Party’s Legal
Name

   State of
Formation   

Chief Executive

Office

  

Principle Place of Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Southeast Missouri Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MO      27-3502072         4874456    Stevens Avenue Property, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   KY      35-2446030         5154515    Texas Fifteen Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   TX      35-2437626         5107161   

3. Non-Credit Party Subsidiaries

 

Consolidated Party’s Legal
Name

  

State of

Formation

  

Chief Executive

Office

  

Principle Place of
Business

  

Licensed to do
Business in

   Tax ID      Organizational ID   Aviv OP Limited Partner, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      27-3474432         4859119    Benton Harbor,
L.L.C.    IL   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   MI      36-4204807         0051313-3    Chenal Arkansas, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AR      04-3835270         4072263    Florence Heights Associates, L.L.C.   
DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   NE      11-3747131         3943981    Fountain Associates, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   AZ      36-4572016         3943983    NC Portfolio Properties, L.L.C.    DE
  

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      38-3920153         5442570    Oklahoma Three
Property, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   OK      35-2444669         5146358    Ann Arbor Class B, L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   State of Formation Only      N/A         5471775    Danbury ALF Property,
L.L.C.    DE   

303 West Madison Street, Suite 2400

Chicago, IL 60606

  

303 West Madison Street, Suite 2400

Chicago, IL 60606

   CT      27-4083747         4901827   



--------------------------------------------------------------------------------

SCHEDULE 7.01

LIENS

 

1) The following Liens related to secured financing on Maplewood at Danbury
located at 22 Hospital Avenue, Danbury, Connecticut:

 

  a. Mortgage dated September 8, 2009 by Maplewood at Danbury, LLC, as Grantor
(“Original Borrower”), and Greystone Servicing Corporation, Inc., as Grantee
(“Greystone”), and recorded in the Office of the County Recorder of Fairfield
County, State of Connecticut (the “Danbury Land Records”), on September 8, 2009,
as document number 002312930006 in Book 2060 at Page 393-398, as amended by the
Assumption Agreement (as defined below) and as may have been or may hereafter be
further amended, restated, supplemented, assigned or otherwise modified from
time to time.

 

  b. Security Agreement dated as of September 8, 2009 by Original Borrower in
favor of Greystone, as amended by the Assumption Agreement (as defined below)
and as may have been or may hereafter be further amended, restated,
supplemented, assigned or otherwise modified from time to time.

 

  c. Regulatory Agreement for Multi-Family Housing Projects dated September 8,
2009 by and between Original Borrower and the Secretary of Housing and Urban
Development (“HUD”), and recorded in the Danbury Land Records on September 8,
2009, as document number 002312940009 in Book 2060 at Page 399-407, as amended
by the Assumption Agreement, by that certain Amendment to Regulatory Agreement
for Multi-Family Projects between Danbury ALF Property, L.L.C. (“Current
Borrower”) and HUD dated June 15, 2012 and recorded in the Danbury Land Records
on June 18, 2012 at Book 2184 at Page 1158, and as may have been or may
hereafter be further amended, restated, supplemented, assigned or otherwise
modified from time to time.

 

  d. Regulatory Agreement dated September 8, 2009 by and between Maplewood at
Danbury ALSA, LLC and HUD, and recorded in the Danbury Land Records on
September 8, 2009, in Book 2060 at Page 408, as amended by that certain
Amendment to Regulatory Agreement Maplewood at Danbury ALSA, LLC and HUD dated
June 15, 2012 and recorded in the Danbury Land Records on June 18, 2012 at Book
2184 at Page 1171, and as may have been or may hereafter be further amended,
restated, supplemented, assigned or otherwise modified from time to time.

 

  e. Release and Assumption Agreement dated June 15, 2012 (the “Assumption
Agreement”) by and among Original Borrower, as seller, Danbury ALF Property,
L.L.C., as purchaser, and Midland Loan Servicing (“Midland”), and recorded in
the Office of the County Recorder of Fairfield County, State of Connecticut, on
June 18, 2012, in Book 2184 at Page 1147, as has been or may hereafter be
amended, restated, supplemented, assigned or otherwise modified from time to
time.

 

  f. UCC Financing Statement naming Original Borrower as Debtor and Greystone as
Secured Party, as recorded in the Danbury Land Records in Book 2060 at Page 415,
as assigned by Greystone to Midland by that certain UCC Financing Statement
Amendment recorded in the Danbury Land Records in Book 2077 at Page 209, and as
modified by that certain UCC-3 Amendment recorded in the Danbury Land Records on
June 18, 2012 in Book 2184 at Page 11198.



--------------------------------------------------------------------------------

2) Any Liens on Real Property of the Consolidated Parties that purport to secure
Indebtedness any of the Consolidated Parties where such Indebtedness has been
paid in full, but is still reflected as a Lien against such Real Property in the
public records because no formal release has been obtained and recorded.



--------------------------------------------------------------------------------

SCHEDULE 7.02

BORROWERS’ INDEBTEDNESS

 

1) Mortgage Note dated September 8, 2009 in the original principal amount of
$11,815,000.000 executed by Maplewood at Danbury, LLC (“Original Borrower”), as
amended and assumed by Danbury ALF Property, L.L.C. (“Current Borrower”)
pursuant to that certain Release and Assumption Agreement dated June 15, 2012 by
and among Original Borrower, as seller, Current Borrower, as purchaser, and
Midland Loan Servicing, and recorded in the Office of the County Recorder of
Fairfield County, State of Connecticut, on June 18, 2012, in Book 2184 at Page
1147, as has been or may hereafter be amended, restated, supplemented, assigned
or otherwise modified from time to time.



--------------------------------------------------------------------------------

SCHEDULE 7.04

INVESTMENTS

 

1) Capital Stock as more fully set forth on Schedule 5.11 hereto.

 

2) Benchmark: Second Amended and Restated Promissory Note and Omnibus Amendment
to Loan Documents date November 1, 2013 in the original principal amount of
$4,574,217.58 by and among BENCHMARK WEST MISSOURI, LLC, a Missouri limited
liability company, HARRISONVILLE HEALTHCARE, LLC, a Missouri limited liability
company, BENCHMARK HEALTHCARE OF HARRISONVILLE, LLC, a Missouri limited
liability company, BENCHMARK HEALTHCARE OF RAYTOWN, LLC, a Missouri limited
liability company, BENCHMARK HEALTHCARE OF MONETT, LLC, a Missouri limited
liability company, BENCHMARK HEALTHCARE OF LEE’S SUMMIT, LLC, a Missouri limited
liability company, BENCHMARK HEALTHCARE MANAGEMENT, LLC, a Missouri limited
liability company, BENCHMARK HEALTHCARE OF GREENVILLE, LLC, a Missouri limited
liability company (f/k/a HERITAGE GARDENS OF GREENVILLE, LLC, a Missouri limited
liability company), BENCHMARK HEALTHCARE OF PORTAGEVILLE, LLC, a Missouri
limited liability company (f/k/a HERITAGE GARDENS OF PORTAGEVILLE, LLC, a
Missouri limited liability company), HERITAGE GARDENS OF SENATH, LLC, a Missouri
limited liability company, HERITAGE GARDENS OF SENATH SOUTH, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF ST. CHARLES, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF WILLOWBROOKE, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF WILDWOOD, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF ST. LOUIS, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF LOMA LINDA, LLC, a Missouri
limited liability company, BENCHMARK HEALTHCARE OF LEXINGTON, LLC, a Missouri
limited liability company, BHH, INC., a Missouri corporation (f/k/a ARBOR HEALTH
CARE, INC., a Missouri corporation), BENCHMARK HEALTHCARE OF ROLLA, LLC, a
Missouri limited liability company, and JOHN M. SELLS, an individual,
collectively as borrower, in favor of Parent Borrower

 

3) Benchmark: Revolving Loan Promissory Note dated as of December 30, 2011 in
the original principal amount of $1,000,000.00 made by BENCHMARK HEALTHCARE OF
FESTUS, INC., a Missouri corporation, and BENCHMARK HEALTHCARE OF PURYEAR, INC.,
a Missouri corporation, collectively as borrowers, in favor of OXFORD FINANCE
LLC, a Delaware limited liability company, as endorsed to OXFORD FINANCE FUNDING
I, LLC, a Delaware limited liability company, by Allonge Endorsement to
Promissory Note, as endorsed to STBA Properties, L.L.C. by Allonge Endorsement
to Promissory Note

 

4) Bridgemark: Amended and Restated Promissory Note and Omnibus Amendment to
Loan Documents dated December 1, 2013 in the original principal amount of
$608,688.10 by and among HELIA HEALTHCARE OF BELLEVILLE, LLC, an Illinois
limited liability company, HELIA HEALTHCARE OF OLNEY, LLC, an Illinois limited
liability company, HELIA HEALTHCARE OF YORKVILLE, LLC, an Illinois limited
liability company, HELIA SOUTHBELT HEALTHCARE, LLC, an Illinois limited
liability company, and STEPHEN P. MILLER, an individual residing in the State of
Illinois, collectively as borrower, in favor of Parent Borrower



--------------------------------------------------------------------------------

5) Concepts: Promissory Note dated May 24, 2013 in the original principal amount
of $100,000.00 by and among H.O.P.E. HEALTHCARE, LLC, an Arkansas limited
liability company, KEITH A. HEAD, an individual, WILDA J. HEAD, an individual,
ROBERT HARKNESS, an individual, KAYE LYNN HARKNESS, an individual, and
SANDALWOOD HEALTHCARE, LLC, an Arkansas limited liability company, collectively
as borrowers, in favor of Parent Borrower

 

6) Concepts: Promissory Note dated May 24, 2013 in the original principal amount
of $256,000.00 by and among H.O.P.E. HEALTHCARE, LLC, an Arkansas limited
liability company, KEITH A. HEAD, an individual, WILDA J. HEAD, and STAR CITY
NURSING CENTER, PLLC, an Arkansas limited liability company, collectively as
borrowers, in favor of Parent Borrower

 

7) Convacare: Second Amended and Restated Promissory Note dated July 15, 2011 in
the original principal amount of $1,508,188.44 by Joey Wiggin, individually,
Leslie Wiggins, individually, and certain entities affiliated with such
individuals as more fully set forth in such Second Amended and Restated
Promissory Note, collectively as borrowers, in favor of Parent Borrower

 

8) Deseret: Promissory Note dated as of March 1, 2009 in the original principal
amount of $750,000 made by Scott W. Robertson and Dorothy F. Robertson,
collectively as borrowers, in favor of Ogden Associates, L.L.C., Florence
Heights Associates, L.L.C., and Minnesota Associates, L.L.C., each a Delaware
limited liability company, as lender, as assigned by borrowers to and assumed by
Deseret Health & Rehab at Ogden, LLC, a Utah limited liability company, pursuant
to that certain Assignment and Assumption and First Amendment to Promissory Note
dated effective as of June 1, 2012

 

9) HiCare: Amended and Restated Promissory Note and Omnibus Amendment to Loan
Documents dated May 1, 2013 in the original principal balance of $916,838.76 by
an among DOCTORS NURSING AND REHABILITATION CENTER, LLC, an Illinois limited
liability company, and EVERGREEN NURSING AND REHABILITATION CENTER, LLC, an
Illinois limited liability company, collectively as borrowers, in favor of
Parent Borrower

 

10) LTC: Second Amended and Restated Promissory Note dated January 27, 2012 in
the original principal amount of $3,000,000.00 by and among ALTACARE
CORPORATION, a Georgia corporation, HP/CARRINGTON, INC., a Georgia corporation,
HP/GREAT BEND, INC., a Georgia corporation, MT. PLEASANT CARE CENTERS, INC., a
Georgia corporation, LTC HEALTHCARE AT FLORENCE, INC., a Georgia corporation,
LTC OF ILLINOIS—FRIENDSHIP, INC., a Georgia corporation, LTC OF
ILLINOIS—FIRESIDE, INC., a Georgia corporation, MARKLEYSBURG HEALTHCARE
INVESTORS, L.P., a Georgia limited partnership, LTC HEALTHCARE OF CONVERSE,
INC., a Nevada corporation, and LTC HEALTHCARE OF SHEPARD, INC., a Nevada
corporation, collectively as borrowers, in favor of Parent Borrower, as amended
by that certain First Amendment to Second Amended and Restated Promissory Note
and Omnibus Amendment to Loan Documents dated January 31, 2014 and that certain
Second Amendment to Second Amended and Restated Promissory Note and Omnibus
Amendment to Loan Documents dated March 31, 2014

 

11) Ridgecrest: Third Amended and Restated Promissory Note and Omnibus Amendment
to Loan Documents dated May 1, 2013 in the original principal amount of
$3,118,536.18 by and among FARIBAULT COMMONS NURSING & REHABILITATION, INC., an
Ohio corporation, OWATONNA COMMONS NURSING & REHABILITATION, INC., an Ohio
corporation, and WILLMAR COMMONS NURSING & REHABILITATION, INC., an Ohio
corporation, GOOD SAMARITAN HEALTH GROUP, INC., an Ohio corporation, ONTARIO
COMMONS, INC., an Ohio corporation, RIDGECREST MANAGEMENT, L.L.C., an Ohio
limited liability company, PRENTICE THOMPSON, an individual, and KELLY A.
THOMPSON, an individual, collectively as borrowers, in favor of Parent Borrower



--------------------------------------------------------------------------------

12) Saber: Amended and Restated Promissory Note dated September 1, 2012 in the
original principal amount of $3,000,000.00 by and among AMBLER HEALTHCARE GROUP,
LLC, an Ohio limited liability company, BRYN MAWR HEALTHCARE GROUP, LLC, an Ohio
limited liability company, JULIA RIBAUDO HEALTHCARE GROUP, LLC, an Ohio limited
liability company, and MEDFORD HEALTHCARE GROUP, LLC, an Ohio limited liability
company, collectively, as borrowers, in favor of Parent Borrower

 

13) SunMar: Promissory Note dated August 1, 2008 in the principal amount of
$2,000,000, as amended by that certain First Amendment to Promissory Note dated
June 1, 2009, that certain Second Amendment to Promissory Note dated March 1,
2010, and that certain Third Amendment to Promissory Note and Omnibus Amendment
to Loan Documents dated May 1, 2014 by and among Sierra View Care Holdings, LLC,
a California limited liability company, Puente Partners, LLC, a California
limited liability company, Country Oaks Partners, LLC, a California limited
liability company, MJB Partners, LLC, a California limited liability company,
Riverside Equities, LLC, a California limited liability company, Eli Marmur,
Nava Marmur, Irving Bauman, Itta Bauman, Frank Johnson, David Johnson and Thomas
Chambers, collectively as borrowers, in favor of Parent Borrower



--------------------------------------------------------------------------------

Schedule 10.02

NOTICE ADDRESSES

Credit Parties:

c/o Aviv REIT, Inc.

303 West Madison Street

Suite 2400

Chicago, Illinois 60606

Attention: General Counsel

Telephone: 312-855-0930

Facsimile: 312-855-1684

Email: skovitz@avivam.com

with a copy to:

Sidley Austin, LLP

One South Dearborn Street

Chicago, IL 60603

Attention: Paul Monson

Telephone: 312-853-7000

Facsimile: 312-853-7036

Email: pmonson@sidley.com

Administrative Agent:

For payments and Requests for Credit Extensions:

Bank of America, N.A.

101 N. Tryon St.

Charlotte, NC 28255-0001

Mail Code: NC1-001-05-46

Attention: Jean H. Hood

Telephone: 980-388-9114

Facsimile: 704-719-8162

Email: jean.hood@baml.com

Wiring Instructions:

Bank of America NA New York, NY

ABA 026009593

Acct. number: 1366212250600

Acct Name: Corporate Credit Services

Ref: Aviv Healthcare Properties Limited Partnership



--------------------------------------------------------------------------------

For all other Notices:

Bank of America, N.A.

555 California St.

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attn: Kevin Ahart

Phone: 415-436-2750

Fax: 415-503-5000

Email: kevin.ahart@baml.com

with a copy to:

Bank of America, N.A.

Bank of America Corporate Center

100 N. Tryon St.

Mail Code: NC1-007-17-11

Charlotte, NC 28255-0001

Attention: Yinghua Zhang

Telephone: 980-387-5915

Facsimile: 312-453-2722

Email: yinghua.zhang@baml.com

Swing Line Lender:

Bank of America, N.A.

101 N. Tryon St.

Charlotte, NC 28255-0001

Mail Code: NC1-001-05-46

Attention: Jean H. Hood

Telephone: 980-388-9114

Facsimile: 704-719-8162

Email: jean.hood@baml.com

Wiring Instructions:

Bank of America NA

New York, NY

ABA 026009593

Acct. number: 1366212250600

Acct Name: Corporate Credit Services

Ref: Aviv Healthcare Properties Limited Partnership

L/C Issuer:

Bank of America, N.A.

Standby Letters of Credit Department

One Fleet Way

Mail Code: PA6-580-02-30



--------------------------------------------------------------------------------

Scranton, PA 18507

Attention: Al Malave

Telephone: 570-496-9622

Telecopier: 800-755-8743

Electronic Mail: alfonso.malave@baml.com

Lenders:

Contact information set forth on each Lender’s administrative details form on
file with the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOAN NOTICE

Date:            , 20        

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 14, 2014, by and among Aviv
Healthcare Properties Limited Partnership (the “Parent Borrower”) and Aviv
Healthcare Capital Corporation (the “Subsidiary Borrower” and together with the
Parent Borrower, the “Borrowers”), Aviv REIT, Inc. (the “REIT Guarantor”), the
other Guarantors party thereto, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

A Borrowing         A Continuation         A Conversion         A Prepayment

of [Revolving Loans][Swing Line Loans]:

 

1. On:                     , 20         (which is a Business Day).

 

2. In the principal amount of:                         .

 

3. Comprised of:                          (Type of Loan).

 

4. For Eurodollar Loans: with an Interest Period of                         
months.

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Parent Borrower hereby represents and warrants that
(i) in the case of a Borrowing of Revolving Loans, (A) such request complies
with the requirements of Section 2.01(a) of the Credit Agreement and (B) each of
the conditions set forth in Section 4.02 of the Credit Agreement have been
satisfied on and as of the date of such Borrowing, (ii) in the case of a
Borrowing of Swing Line Loans, such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (iii) in the case of a Borrowing or any conversion or
continuation, each of the conditions set forth in Section 2.02 of the Credit
Agreement have been satisfied on and as of the date of such Borrowing or such
conversion or continuation. In the event that the Parent Borrower fails to
deliver a timely notice requesting a continuation of a Borrowing made as a
Eurodollar Loan, then the applicable Loans shall be continued with an Interest
Period of one month, provided, however, Parent Borrower shall still be required
to deliver a written Loan Notice to the Administrative Agent in connection with
each continuation.



--------------------------------------------------------------------------------

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:   AVIV REIT, INC., a Maryland corporation,  

its general partner

  By:       Name:       Its:    



--------------------------------------------------------------------------------

Exhibit B-1

FORM OF REVOLVING NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise to pay to [INSERT LENDER] or its registered assigns (the “Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrowers under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”),
dated as of May 14, 2014 by and among the Borrowers, Aviv REIT, Inc. (the “REIT
Guarantor”), the other Guarantors party thereto, the Lenders identified therein
and Bank of America, N.A., as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder (after taking into account any applicable grace
periods), such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note, upon written notice
to the Borrowers, may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender may be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Loans
and payments with respect thereto.

Except as otherwise provided for in the Credit Agreement, each Borrower, for
itself, its respective successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

AVIV HEALTHCARE PROPERTIES

LIMITED PARTNERSHIP,

a Delaware limited partnership By:   AVIV REIT, INC., a Maryland corporation,  
its general partner   By:       Name:       Its:    
AVIV HEALTHCARE CAPITAL CORPORATION, a Delaware corporation By:     Name:    
Title:    



--------------------------------------------------------------------------------

Exhibit C-1

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 14, 2014, by and among Aviv
Healthcare Properties Limited Partnership (the “Parent Borrower”) and Aviv
Healthcare Capital Corporation (the “Subsidiary Borrower” and together with the
Parent Borrower, the “Borrowers”), Aviv REIT, Inc. (the “REIT Guarantor”), the
other Guarantors party thereto, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer of the Parent Borrower hereby certifies as
of the date hereof that [he/she] is the                      of the Parent
Borrower, and that, in [his/her] capacity as such, [he/she] is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. The financial statements required by Section 6.01(a) of the Credit Agreement
for the fiscal year of the REIT Guarantor ended as of the above date have been
filed with the Securities and Exchange Commission and are available for download
at www.avivreit.com.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. The financial statements required by Section 6.01(b) of the Credit Agreement
for the fiscal quarter of the REIT Guarantor ended as of the above date have
been filed with the Securities and Exchange Commission and are available for
download at www.avivreit.com. Such financial statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of each of the Consolidated Parties
during the accounting period covered by the attached financial statements.

3. A review of the activities of each of the Consolidated Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Consolidated Parties have
performed and observed in all material respects all their respective Obligations
under the Credit Documents, and

[select one:]



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Consolidated Parties has performed and observed in all
material respects each covenant and condition of the Credit Documents applicable
to it.]

[or:]

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
hereto are true and accurate in all material respects on and as of the date of
this Compliance Certificate.

[5. Attached hereto are such supplements to Schedule 5.11 of the Credit
Agreement, such that, as supplemented, such Schedule is accurate and complete as
of the date hereof.]

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 20    .

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:   AVIV REIT, INC., a Maryland corporation,  

its general partner

  By:       Name:       Its:    



--------------------------------------------------------------------------------

Schedule 1

Financial Covenant Analysis

[TO BE COMPLETED BY BORROWERS]



--------------------------------------------------------------------------------

Exhibit C-2

FORM OF OFFICER’S CERTIFICATE

Date:                    , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 14, 2014, by and among Aviv
Healthcare Properties Limited Partnership (the “Parent Borrower”) and Aviv
Healthcare Capital Corporation (the “Subsidiary Borrower” and together with the
Parent Borrower, the “Borrowers”), Aviv REIT, Inc. (the “REIT Guarantor”), the
other Guarantors party thereto, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

 

 

Pursuant to the terms of Section 4.01(g) of the Credit Agreement, the
undersigned Responsible Officer of the REIT Guarantor hereby certifies, on
behalf of the Credit Parties and not in any individual capacity that, as of the
date hereof, the statements below are accurate and complete in all respects:

(a) Each Credit Party is in compliance with all existing financial obligations
(whether pursuant to the terms and conditions of the Credit Agreement or
otherwise).

(b) All governmental, shareholder and third party consents and approvals, if
any, with respect to the Credit Documents and the transactions contemplated
thereby have been obtained.

(c) No action, suit, investigation or proceeding is pending or threatened in any
court or before any arbitrator or governmental instrumentality (A) that purports
to affect (1) the REIT Guarantor or the Parent Borrower in a materially adverse
manner, (2) the Borrowers, taken as a whole, in a materially adverse manner
(3) the Consolidated Parties, taken as a whole, in a materially adverse manner,
or (4) the Transactions or (B) that could reasonably be expected to have a
Material Adverse Effect on (1) the REIT Guarantor or the Parent Borrower,
(2) the Borrowers taken as a whole, (3) the transactions contemplated by the
Credit Agreement or (4) the ability of the Credit Parties to perform their
obligations under the Credit Documents.

(d) Immediately prior to and following the transactions contemplated in the
Credit Agreement, each of the Credit Parties is Solvent.

(e) (A) no Default or Event of Default exists and (B) all representations and
warranties contained in the Credit Agreement and in the other Credit Documents
are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects.

This certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has affixed his signature hereto as of the
date first set forth above.

 

AVIV REIT, INC. a Maryland corporation By:     Name:   Title:  



--------------------------------------------------------------------------------

Exhibit C-3

FORM OF UNENCUMBERED PROPERTY CERTIFICATE

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 14, 2014, by and among Aviv
Healthcare Properties Limited Partnership (the “Parent Borrower”) and Aviv
Healthcare Capital Corporation (the “Subsidiary Borrower” and together with the
Parent Borrower, the “Borrowers”), Aviv REIT, Inc. (the “REIT Guarantor”), the
other Guarantors party thereto, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The undersigned, on behalf of the Borrowers, hereby represents, warrants and
certifies that, in the Borrowers’ good faith and based upon the Borrowers’ own
information and the information made available to the Borrowers by the
respective Tenants of the Real Property Assets, which information the
undersigned believes in good faith to be true and correct in all material
respects, for the fiscal quarter ended                     , 20    :

(a) Each Real Property Asset used in the calculation of the Consolidated
Unencumbered Total Asset Value and Unencumbered Net Revenue set forth on
Schedule I hereto meets each of the criteria for qualification as an
Unencumbered Property;

(b) Schedule I hereto accurately sets forth the calculation of the Consolidated
Unencumbered Total Asset Value as of the end of the fiscal quarter referred to
above; and

(c) Schedule I hereto accurately sets forth the Unencumbered Net Revenues
attributable to each Unencumbered Property.

 



--------------------------------------------------------------------------------

The undersigned [                    ] Responsible Officer of the Parent
Borrower hereby represents and warrants that [he/she] has the necessary power
and authority to execute this Unencumbered Property Certificate on behalf of the
Borrowers and that such action has been duly authorized by all necessary action
of the Borrowers prior to or on the date hereof.

 

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:   AVIV REIT, INC., a Maryland corporation,   its general partner  

By:

     

Name:

     

Its:

   



--------------------------------------------------------------------------------

Schedule 1

Unencumbered Property Information

[TO BE COMPLETED BY BORROWERS]



--------------------------------------------------------------------------------

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guaranty included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”); provided, however, the Assignor shall
remain entitled to the indemnities set forth in Section 10.04 of the Credit
Agreement pursuant to the terms thereof. Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

   1.    Assignor:   

                                                               
                    

      2.    Assignee:                                               [and is an
Affiliate/Approved Fund of [identify Lender]]; and is not a Disqualified Lender.
   3.    Borrowers:    Aviv Healthcare Properties Limited Partnership and Aviv
Healthcare Capital Corporation (collectively, the “Borrowers”)    4.   
Administrative Agent:    Bank of America, N.A. .    5.      

Credit Agreement: The Credit Agreement dated as of May 14, 2014, by and among
the Borrowers, Aviv REIT, Inc. (the “REIT Guarantor”), the other Guarantors
party thereto, the Lenders party thereto and the Administrative Agent



--------------------------------------------------------------------------------

   6.    Assigned Interest:   

 

Facility Assigned1

  

Aggregate Amount of
Commitment/Loans
for all Lenders

  

Amount of
Commitment/Loans
Assigned2

  

Percentage Assigned of

Commitment/Loans3

 

   7.    Trade Date:                                         4    8.   
Effective Date:                                         5

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5 To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:     [NAME OF ASSIGNOR]     By:           Name:     Title: ASSIGNEE:  
  [NAME OF ASSIGNEE]     By:         Name:     Title:

[Consented to and]6 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:     Name:     Title:    

[Consented to:]7

AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:   AVIV REIT, INC., a Maryland corporation,      its general partner      By:
          Name:           Its:        

 

 

6  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

7  To be deleted only if the consent of the Parent Borrower is not required by
the terms of the Credit Agreement.



--------------------------------------------------------------------------------

[Consented to:]8

 

BANK OF AMERICA, N.A., as L/C Issuer and Swing Line Lender

By:

 

 

Name:

Title:

 

 

8  To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers or any Guarantor, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.



--------------------------------------------------------------------------------

Exhibit E

FORM OF SUBSIDIARY GUARANTOR JOINDER AGREEMENT

THIS SUBSIDIARY GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
                    , 20    , is by and between [INSERT NEW GUARANTOR], a
[INSERT TYPE OF ORGANIZATION] (the “Subsidiary”), and BANK OF AMERICA, N. A., in
its capacity as Administrative Agent under that certain Credit Agreement (as it
may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of May 14, 2014, by and among Aviv Healthcare
Properties Limited Partnership (the “Parent Borrower”) and Aviv Healthcare
Capital Corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), AVIV REIT, INC. (the “REIT Guarantor”), the other
Guarantors party thereto, the Lenders and BANK OF AMERICA, N. A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Credit Parties are required under the provisions of Section 6.14(b) of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantor contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender, the Administrative Agent and each other holder of the Obligations, as
provided in Article XI of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary upon the execution of this Agreement
by the Subsidiary.

4. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Subsidiary Guarantor Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[INSERT NEW GUARANTOR] By:     Name:     Title:    

 

Acknowledged and accepted:

 

BANK OF AMERICA, N. A.,

as Administrative Agent

By:     Name:     Title:    



--------------------------------------------------------------------------------

Exhibit F

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of __________, 20__ to
the Credit Agreement referenced below is by and among [INSERT NEW LENDER] (the
“New Lender”), Aviv Healthcare Properties Limited Partnership (the “Parent
Borrower”) and Aviv Healthcare Capital Corporation (the “Subsidiary Borrower”
and together with the Parent Borrower, the “Borrowers”), the Guarantors, the
Lenders and Bank of America, N. A., as Administrative Agent. All of the defined
terms of the Credit Agreement are incorporated herein by reference.

W I T N E S S E T H

WHEREAS, pursuant to that Credit Agreement dated as of May 14, 2014 (as amended
and modified from time to time, the “Credit Agreement”), by and among the
Borrowers, Aviv REIT, Inc. (the “REIT Guarantor”), the other Guarantors party
thereto, the Lenders and Bank of America, N. A., as Administrative Agent, the
Lenders have agreed to provide the Borrowers with a revolving credit facility;

WHEREAS, pursuant to Section 2.01(e) of the Credit Agreement, the Borrowers have
requested that the New Lender provide an [Revolving Loan Increase][Incremental
Term Loan Facility] under the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide the [Revolving Loan
Increase][Incremental Term Loan Facility] on the terms and conditions set forth
herein and to become a “Lender” under the Credit Agreement in connection
therewith;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. The New Lender hereby agrees to provide an [Revolving Loan
Increase][Incremental Term Loan Facility] to the Borrowers in the amounts set
forth on Schedule 2.01 to the Credit Agreement as attached hereto. [The
Commitment Percentage of the New Lender shall be as set forth on Schedule 2.01.]

[2. The New Lender shall be deemed to have purchased without recourse a risk
participation from the L/C Issuer in all Letters of Credit issued or existing
under the Credit Agreement and the obligations arising thereunder in an amount
equal to its pro rata share of the obligations under such Letters of Credit
(based on the Commitment Percentages of the Lenders as set forth on Schedule
2.01 as attached hereto), and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the L/C
Issuer therefor and discharge when due, its pro rata share of the obligations
arising under such Letter of Credit.]9

3. The New Lender (a) represents and warrants that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire Loans for its own account in the ordinary
course of business, (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and

 

9  NOTE: This paragraph to be included only in connection with an Revolving Loan
Increase]



--------------------------------------------------------------------------------

decision to enter into this Agreement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (e) agrees that, as of the date hereof, the
New Lender shall (i) be a party to the Credit Agreement and the other Credit
Documents, (ii) be a “Lender” for all purposes of the Credit Agreement and the
other Credit Documents, (iii) perform all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a “Lender” under
the Credit Agreement and (iv) shall have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents.

4. Each of the Borrowers agree that, as of the date hereof, the New Lender shall
(i) be a party to the Credit Agreement and the other Credit Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Credit
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.

5. The address of the New Lender for purposes of all notices and other
communications is                     ,                     , Attention of
                     (Facsimile No.                     ).

6. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

NEW LENDER:     [INSERT NEW LENDER],       as New Lender       By:          
Name:         Title:     BORROWERS:            
AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited
partnership       By:   AVIV REIT, INC., a Maryland corporation,         its
general partner         By:             Name:             Its:           AVIV
HEALTHCARE CAPITAL CORPORATION,     a Delaware corporation       By:          
Name:           Title:      



--------------------------------------------------------------------------------

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:  